Exhibit 10.1

STRICTLY CONFIDENTIAL

 

 

 

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

APPLIED INDUSTRIAL TECHNOLOGIES, INC.,

FORTRESS MERGER SUB HOLDING LLC,

FORTRESS MERGER SUB LP,

FCX GROUP HOLDINGS, LP,

FCX GROUP GP, LLC,

AND

HARVEST PARTNERS, LP

(solely in its capacity as the Sellers’ Representative hereunder)

January 8, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page(s)  

ARTICLE I DEFINITIONS

     2  

Section 1.1 Definitions

     2  

Section 1.2 Construction

     18  

Section 1.3 Exhibits, Annexes and the Disclosure Letters

     19  

Section 1.4 Knowledge

     19  

ARTICLE II THE MERGERS

     19  

Section 2.1 The Mergers

     19  

Section 2.2 Effective Time

     20  

Section 2.3 Surviving Organizational Documents

     20  

Section 2.4 Managers and Officers of the Surviving GP and the Surviving
Partnership

     21  

Section 2.5 Conversion of Units

     21  

Section 2.6 Purchase Price; Delivery of Funds; Payment of Indebtedness and
Partnership Transaction Expenses

     22  

Section 2.7 Determination of Purchase Price Adjustment

     24  

Section 2.8 No Further Rights of Transfers

     27  

Section 2.9 Closing; Closing Deliverables

     28  

Section 2.10 Further Assurances

     29  

Section 2.11 Tax Treatment of Payments

     29  

ARTICLE III REPRESENTATIONS AND WARRANTIES OF GP

     29  

Section 3.1 Due Organization, Good Standing and Corporate Power

     29  

Section 3.2 Authorization; Noncontravention

     30  

Section 3.3 Capitalization

     30  

Section 3.4 Consents and Approvals

     31  

Section 3.5 Tax Matters

     31  

Section 3.6 Broker’s or Finder’s Fee

     32  

Section 3.7 Other Activities

     32  

Section 3.8 Exclusivity of Representations

     33  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

     33  

Section 4.1 Due Organization, Good Standing and Corporate Power

     33  

Section 4.2 Authorization; Noncontravention

     34  

Section 4.3 Capitalization

     34  

Section 4.4 Consents and Approvals

     35  

Section 4.5 Financial Statements; No Undisclosed Liabilities

     35  

Section 4.6 Absence of Certain Changes

     38  

Section 4.7 Compliance with Laws

     38  

Section 4.8 Permits

     38  

Section 4.9 Litigation

     38  

Section 4.10 Employee Benefit Plans

     39  

Section 4.11 Labor Matters

     41  

Section 4.12 Tax Matters

     41  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page(s)  

Section 4.13 Intellectual Property

     45  

Section 4.14 Broker’s or Finder’s Fee

     45  

Section 4.15 Material Contracts

     45  

Section 4.16 Environmental Matters

     46  

Section 4.17 Real Property; Personal Property

     47  

Section 4.18 Insurance

     47  

Section 4.19 Transactions with Affiliates

     48  

Section 4.20 Customers and Suppliers

     48  

Section 4.21 Products; Product Liability; Inventory

     48  

Section 4.22 Illegal Payments

     48  

Section 4.23 Exclusivity of Representations

     49  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUBS

     49  

Section 5.1 Due Organization, Good Standing and Corporate Power

     49  

Section 5.2 Authorization; Noncontravention

     50  

Section 5.3 Ownership; Operations

     51  

Section 5.4 Consents and Approvals

     51  

Section 5.5 Broker’s or Finder’s Fee

     51  

Section 5.6 Available Funds

     51  

Section 5.7 Solvency

     51  

Section 5.8 Litigation

     51  

Section 5.9 Compliance with Laws

     51  

Section 5.10 Investment Intent

     52  

Section 5.11 Acknowledgment by Parent and Merger Subs; GP’s and the
Partnership’s Liability

     52  

Section 5.12 No Prior Activities and Agreements

     53  

Section 5.13 Exclusivity of Representations

     53  

ARTICLE VI COVENANTS

     54  

Section 6.1 Access to Information Concerning Properties and Records

     54  

Section 6.2 Confidentiality

     54  

Section 6.3 Conduct of Business Pending the Closing Date

     55  

Section 6.4 Commercially Reasonable Efforts

     58  

Section 6.5 Antitrust Filings; Consents

     58  

Section 6.6 Employee Benefits

     60  

Section 6.7 Indemnity; Directors’ and Officers’ Insurance; Fiduciary and
Employee Benefit Insurance

     62  

Section 6.8 Public Announcements

     65  

Section 6.9 Notification of Certain Matters

     65  

Section 6.10 Merger Subs

     65  

Section 6.11 Transfer Taxes

     65  

Section 6.12 Preservation of Records

     66  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page(s)  

Section 6.13 Resignation of Directors

     66  

Section 6.14 Conflicts; Privileges

     66  

Section 6.15 WARN

     67  

Section 6.16 Supplemental Information

     68  

Section 6.17 280G

     68  

Section 6.18 Basin Physical Inventory

     68  

Section 6.19 Certificates of Authority

     68  

ARTICLE VII CONDITIONS PRECEDENT

     69  

Section 7.1 Conditions to the Obligations of Each Party

     69  

Section 7.2 Conditions to the Obligations of Parent and Merger Subs

     69  

Section 7.3 Conditions to the Obligations of GP and the Partnership

     70  

Section 7.4 Frustration of Closing Conditions

     70  

ARTICLE VIII TAX MATTERS

     70  

Section 8.1 Returns and Payment of Taxes

     70  

Section 8.2 Controversies

     71  

Section 8.3 Notification

     72  

Section 8.4 Post-Closing Access and Cooperation

     72  

Section 8.5 Elections

     73  

Section 8.6 Allocation of Transaction Expenses

     73  

Section 8.7 Tax Indemnity

     73  

ARTICLE IX TERMINATION AND ABANDONMENT

     74  

Section 9.1 Termination

     74  

Section 9.2 Effect of Termination

     75  

ARTICLE X MISCELLANEOUS

     75  

Section 10.1 Fees and Expenses

     75  

Section 10.2 Extension; Waiver

     75  

Section 10.3 Notices

     75  

Section 10.4 Entire Agreement

     77  

Section 10.5 Remedies; Release

     77  

Section 10.6 Binding Effect; Benefit; Assignment

     79  

Section 10.7 Amendment and Modification

     79  

Section 10.8 Non-Survival

     79  

Section 10.9 Counterparts

     80  

Section 10.10 Applicable Law; Dispute Resolution

     80  

Section 10.11 Severability

     80  

Section 10.12 Specific Enforcement

     81  

Section 10.13 Waiver of Jury Trial

     81  

Section 10.14 Rules of Construction

     82  

Section 10.15 Interpretation

     82  

Section 10.16 Sellers’ Representative

     83  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page(s)

Annexes    Annex 1    Closing Working Capital Calculation Annex 2    Pro Rata
Portion Annex 3    Net Advanced Billings Exhibits    Exhibit A    Form of Escrow
Agreement

 

 

iv



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is dated January 8, 2018 by
and among Applied Industrial Technologies, Inc., a corporation organized under
the Laws of the State of Ohio (“Parent”), Fortress Merger Sub Holding LLC, a
limited liability company organized under the Laws of Delaware and a direct
wholly-owned subsidiary of Parent (“Merger Sub 1”), Fortress Merger Sub LP, a
limited partnership organized under the Laws of Delaware and a direct
wholly-owned subsidiary of Parent (“Merger Sub 2” and together with Merger Sub
1, the “Merger Subs”), FCX Group Holdings, LP, a limited partnership organized
under the Laws of Delaware (the “Partnership”), FCX Group GP, LLC, a limited
liability company organized under the Laws of Delaware (“GP”) and Harvest
Partners, LP, a limited partnership organized under the Laws of Delaware, solely
in its capacity as the Sellers’ Representative hereunder (the “Sellers’
Representative”).

W I T N E S S E T H:

WHEREAS, Parent has formed (i) Merger Sub 1 solely for the purpose of merging it
with and into GP, with GP continuing as the surviving limited liability company
and as a wholly-owned subsidiary of Parent (the “GP Merger”) and (ii) Merger Sub
2 solely for the purpose of merging it with and into the Partnership, with the
Partnership continuing as the surviving limited partnership and as a
wholly-owned subsidiary of Parent (the “Partnership Merger” and together with GP
Merger, the “Mergers”);

WHEREAS, Parent desires to acquire the Partnership, directly and indirectly
(through its acquisition of GP), through the Mergers;

WHEREAS, the respective members and/or boards of directors or equivalent
governing bodies of Parent, Merger Sub 1, Merger Sub 2, GP and the Partnership,
as applicable, have, on the terms and subject to the conditions set forth in
this Agreement, (a) determined that it is fair to, and in the best interest of,
their respective companies and respective equityholders for Parent to
(i) acquire all of the issued and outstanding partnership interests of the
Partnership (other than the GP Units) through the Partnership Merger and
(ii) acquire all of the issued and outstanding membership interests of GP
through the GP Merger, upon the consummation of which the Partnership shall be a
wholly-owned subsidiary of Parent (directly and indirectly through its ownership
of GP), and (b) authorized and approved this Agreement, the Mergers and the
consummation of the transactions contemplated hereby;

WHEREAS, the respective boards of directors or equivalent governing bodies of GP
and the Partnership have recommended acceptance of the Mergers and adoption of
this Agreement by their respective equityholders, in accordance with the
Delaware Limited Liability Company Act, as amended (the “LLC Act”) and Delaware
Revised Uniform Limited Partnership Act, as amended (the “LP Act” and together
with the LLC Act, the “Acts”), as applicable;

 



--------------------------------------------------------------------------------

WHEREAS, the sole member of GP and the Harvest Limited Partners (as defined in
the Partnership LP Agreement) have approved and declared advisable this
Agreement and the transactions contemplated hereby;

WHEREAS, each of Parent, in its capacity as the sole member of Merger Sub 1 and
Merger Sub 1, as sole general partner of Merger Sub 2, has approved and declared
advisable this Agreement and the Mergers, upon the terms and subject to the
conditions set forth in this Agreement;

WHEREAS, upon the consummation of (a) the GP Merger, the issued and outstanding
member interests in GP will automatically be cancelled and no consideration will
be received therefor and (b) the Partnership Merger, each issued and outstanding
Unit (other than the GP Units) will be converted into the right to receive the
Merger Consideration, upon the terms and conditions of this Agreement; and

WHEREAS, Parent, Merger Subs, the Partnership and GP desire to make certain
representations, warranties, covenants and agreements in connection with the
transactions contemplated by this Agreement and to prescribe various conditions
thereto.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements herein contained, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. When used in this Agreement, the following terms shall
have the respective meanings specified therefor below.

“Acts” shall have the meaning given to it in the recitals to this Agreement.

“Action” shall mean any action, complaint, petition, suit, arbitration or other
proceeding, whether civil or criminal, at law or in equity, before any
Governmental Entity.

“Affiliate” of any Person shall mean any Person directly or indirectly
controlling, controlled by, or under common control with, such Person; provided,
that, for the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by Contract or otherwise; provided, further, that in no event shall the
Partnership or any Partnership Subsidiary be considered an Affiliate of any
portfolio company of any investment fund affiliated with Harvest Partners, LP
nor shall any portfolio company of any investment fund affiliated with Harvest
Partners, LP be considered to be an Affiliate of the Partnership or any
Partnership Subsidiary.

 

2



--------------------------------------------------------------------------------

“Agreement” shall have the meaning given to it in the preamble to this
Agreement.

“Annexes” shall have the meaning given to it in Section 1.3.

“Annual Basin Financial Statements” shall have the meaning given to it in
Section 4.5(f).

“Antitrust Authorities” shall mean the Federal Trade Commission, the Antitrust
Division of the United States Department of Justice, the attorneys general of
the several states of the United States and any other Governmental Entity having
jurisdiction with respect to the transactions contemplated hereby pursuant to
applicable Antitrust Laws.

“Antitrust Laws” shall mean the Sherman Act, 15 U.S.C. §§ 1-7, as amended; the
Clayton Act, 15 U.S.C. §§ 12-27, 29 U.S.C. §§ 52-53, as amended; the HSR Act;
the Federal Trade Commission Act, 15 U.S.C. § 41-58, as amended; and all other
federal, state and foreign statutes, rules, regulations, Orders, decrees,
administrative and judicial doctrines, and other Laws that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade.

“Arbitrator” shall have the meaning given to it in Section 2.7(c)(i).

“Audited Eads Financial Statements” shall have the meaning given to it in
Section 4.5(e).

“Audited Financial Statements” shall have the meaning given to it in
Section 4.5(a).

“Balance Sheet Date” shall have the meaning given to it in Section 4.5(a).

“Basin” shall have the meaning given to it in Section 4.5(a).

“Basin Business” shall mean the distribution, rental, service and repair of
industrial pumps and related products and services in the oil and gas industry
conducted by Basin.

“Basin Financial Statements” shall have the meaning given to it in
Section 4.5(f).

“Basin Ordinary Course of Business” shall mean, with respect to the Basin
Business, the ordinary course of business which is consistent with past customs
and practices of Basin in the conduct of the Basin Business (including past
practice with respect to quantity, amount, magnitude and frequency, standard
employment, inventory and payroll policies) taken in the ordinary course of the
normal day-to-day operations of Basin.

“Basin SPA” shall mean that certain Stock Purchase Agreement, dated as of
December 14, 2017, by and among FCX Performance, Inc., Basin Engine & Pump,
Inc., Jeffery D. Lott and Bobby Brown.

 

3



--------------------------------------------------------------------------------

“Benefit Arrangement” shall have the meaning given to it in Section 4.10(a).

“Books and Records” shall have the meaning given to it in Section 6.12(a).

“Business Day” shall mean any day except a Saturday, a Sunday or any other day
on which commercial banks are required or authorized to close in New York, New
York.

“Cash and Cash Equivalents” shall mean cash and cash equivalents, calculated on
a basis consistent with the preparation of the Financial Statements.

“Certificates of Merger” shall have the meaning given to it in Section 2.1(b).

“Closing” shall have the meaning given to it in Section 2.9(a).

“Closing Balance Sheet” shall have the meaning given to it in Section 2.7(a)(i).

“Closing Cash” shall mean the aggregate book balance of Cash and Cash
Equivalents of the Partnership and the Partnership Subsidiaries on a
consolidated basis calculated on a basis consistent with the preparation of the
Financial Statements as of 11:59 P.M. on the Business Day immediately prior to
the Closing Date, if any.

“Closing Date” shall have the meaning given to it in Section 2.9(a).

“Closing Indebtedness” shall mean the aggregate outstanding amount of
Indebtedness of the Partnership and the Partnership Subsidiaries on a
consolidated basis calculated on a basis consistent with the preparation of the
Financial Statements as of 11:59 P.M. on the Business Day immediately prior to
the Closing Date.

“Closing Statement” shall have the meaning given to it in Section 2.7(a)(ii).

“Closing Working Capital” shall mean (a) the consolidated current assets of the
Partnership and the Partnership Subsidiaries (excluding all Closing Cash and all
income Tax assets) less (b) the consolidated current liabilities of the
Partnership and the Partnership Subsidiaries (excluding the Employee Bonuses,
any payables relating to Closing Indebtedness, all income Tax liabilities and
Partnership Transaction Expenses (to the extent deducted from the Initial
Purchase Price or the Final Purchase Price, as the case may be)), in each case,
calculated on a basis consistent with the preparation of the Financial
Statements and consistent with Annex 1 and as of 11:59 P.M. on the Business Day
immediately prior to the Closing Date; provided, that to the extent of any
conflict between Annex 1 and the Financial Statements, Annex 1 shall control.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated and the rulings issued thereunder.

“Confidentiality Agreement” shall mean that certain Confidentiality Agreement,
dated as of October 7, 2017, by and between the Partnership and Parent.

 

4



--------------------------------------------------------------------------------

“Contract” shall mean any written legally enforceable agreement, contract or
instrument, including all amendments thereto.

“Contracting Parties” shall have the meaning given to it in Section 10.5(a).

“Customer Prepayments” shall mean any prepayments from the Specified Customers
to the Partnership and the Partnership Subsidiaries.

“Disclosure Letters” shall mean the Partnership Disclosure Letter and the Parent
Disclosure Letter.

“Disputed Amounts” shall have the meaning given to it in Section 2.7(c).

“Divestiture” shall have the meaning given to it in Section 6.5(d)(i).

“Due Diligence Materials” shall have the meaning given to it in Section 5.11(a).

“Eads” shall have the meaning given to it in Section 4.5(a).

“Eads Blocker 1” shall have the meaning given to it in Section 4.5(a).

“Eads Blocker 2” shall have the meaning given to it in Section 4.5(a).

“Eads Financial Statements” shall have the meaning given to it in
Section 4.5(e).

“Eads Ordinary Course of Business” shall mean, with respect to Eads, actions
that are consistent in all material respects with the past practices of Eads,
taken in the ordinary course of the normal day-to-day operations of Eads.

“Effective Time” shall have the meaning given to it in Section 2.2.

“Employee Benefit Plans” shall have the meaning given to it in Section 4.10.

“Employee Bonus Recipient” shall mean any Person that is or may become entitled
to any portion of the Employee Bonuses.

“Employee Bonuses” shall mean all amounts that become due and payable to
employees of the Partnership or the Partnership Subsidiaries as a result of the
consummation of the transactions contemplated hereby under any Contract, plan or
arrangement existing at or prior to the Effective Time.

“Encova” shall have the meaning given to it in Section 4.5(h).

“Encova APA” shall mean that certain Asset Purchase Agreement, dated as of
July 27, 2017, by and among FCX Performance, Inc., Encova, Richard A. Mineo and
Lourdes Bermejo.

 

5



--------------------------------------------------------------------------------

“Encova Business” shall mean the business of providing validation, commissioning
and consulting services, primarily in the pharmaceutical, biotech and medical
devices industries (as conducted by Encova on July 27, 2017).

“Encova Financial Statements” shall have the meaning given to it in
Section 4.5(h).

“End Date” shall have the meaning given to it in Section 9.1(c).

“Environmental Law” shall mean any Law, including common law, or Order relating
to (A) the generation, treatment, storage, disposal, use, handling,
manufacturing, transportation or shipment of Hazardous Materials, or (B) the
environment or to emissions, discharges, releases or threatened releases of,
Hazardous Materials, into the environment, and includes, without limitation, the
Clean Air Act, 42 U.S.C. § 7401 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; Emergency Planning and
Community Right to Know Act, 42 U.S.C. § 11000 et seq.; Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.; Clean Water Act, 33
U.S.C. § 1251 et seq.; Oil Pollution Act, 33 U.S.C. § 2701 et seq.; Resource
Conservation and Recover Act, 42 U.S.C. § 6901 et seq.; Safe Water Drinking Act,
42 U.S.C. § 300f et seq.; Toxic Substance Control Act, 15 U.S.C. § 2601 et seq.;
and Occupational Safety and Health Act 29 U.S.C. § 651 et seq.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall have the meaning given to it in Section 4.10(b).

“Escrow Agent” shall mean Wilmington Trust, National Association.

“Escrow Agreement” shall mean the Escrow Agreement to be entered into on the
Closing Date among Parent, the Sellers’ Representative and the Escrow Agent in
substantially the form attached hereto as Exhibit A.

“Estimated Closing Cash” shall have the meaning given to it in
Section 2.6(a)(i)(B).

“Estimated Closing Indebtedness” shall have the meaning given to it in
Section 2.6(a)(i)(A).

“Estimated Closing Statement” shall have the meaning given to it in
Section 2.6(a)(i).

“Estimated Closing Working Capital” shall have the meaning given to it in
Section 2.6(a)(i)(D).

“Estimated Net Advanced Billings” shall have the meaning given to it in
Section 2.6(a)(i)(G).

 

6



--------------------------------------------------------------------------------

“Estimated Working Capital Adjustment” shall have the meaning given to it in
Section 2.6(a)(i)(E).

“Exhibits” shall have the meaning given to it in Section 1.3.

“Existing Policy” shall have the meaning given to it in Section 6.7(b).

“Expense Holdback Amount” shall mean an amount equal to $250,000 to be held by
the Sellers’ Representative to satisfy any expenses incurred, or other amounts
payable, by the Sellers’ Representative on behalf of the Sellers, in connection
with the transactions contemplated hereby (including the settlement of the
Purchase Price Adjustment in accordance with Section 2.7 or in otherwise
fulfilling its obligations hereunder).

“Final Purchase Price” shall mean an amount equal to (a) $768,000,000, (b) plus
the amount of the Working Capital Adjustment (which may be expressed as a
negative number), if any, (c) plus Closing Cash, (d) minus Closing Indebtedness,
(e) minus Partnership Transaction Expenses, (f) minus the Purchase Price Escrow
Amount, (g) minus the Employee Bonuses, (h) plus the Transaction Tax Benefit,
(i) minus the Expense Holdback Amount and (j) minus Net Advanced Billings.

“Financial Advisors” shall have the meaning given to it in Section 3.6.

“Financial Statements” shall have the meaning given to it in Section 4.5(a).

“Flow-Through Returns” shall have the meaning given to it in Section 8.1(a).

“Fraud” means actual and intentional fraud with respect to the making of the
representations and warranties in Article III or Article IV of this Agreement
(as applicable). For the avoidance of doubt, the definition of “Fraud” in this
Agreement is limited to actual and intentional fraud and does not include, and
no claim may be made by any Person in relation to this Agreement or the
transactions contemplated hereby for (i) constructive fraud or other claims
based on constructive knowledge or (ii) negligent misrepresentation, equitable
fraud or any other fraud based claim or theory that requires something less than
actual knowledge of the fraudulent conduct.

“Funded Indebtedness” shall mean the total amount of Indebtedness outstanding
under (i) that certain Credit Agreement, dated as of October 15, 2012 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time), among FCX Holdings Corp., an Ohio corporation, as borrower, FCX
Intermediate Holdings, LLC, a Delaware limited liability company, as holdings,
the subsidiary guarantors from time to time party thereto, the lenders from time
to time party thereto and the Bank of Montreal, as administrative agent and
(ii) that certain Note Purchase and Guaranty Agreement, dated as of October 15,
2012 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), by and among FCX Holdings Corp., as issuer, FCX
Intermediate Holdings, LLC, as holdings, the subsidiary guarantors from time to
time party thereto and the purchasers from time to time party thereto.

 

7



--------------------------------------------------------------------------------

“Funded Indebtedness Payoff Letters” shall have the meaning given to it in
Section 2.9(b)(iv).

“GAAP” shall mean generally accepted accounting principles of the United States
of America as consistently applied in the Financial Statements, as in effect
from time to time.

“Government Contract” shall mean any Contract of the Partnership or any
Partnership Subsidiary with any Governmental Entity other than any such Contract
pursuant to which such Governmental Entity contracts to receive services of the
type generally provided by the Partnership or any Partnership Subsidiary to its
customers.

“Governmental Entity” shall mean any supra-national, national, federal,
regional, state, local or foreign court, arbitral tribunal, administrative
agency, instrumentality, department, board, bureau or commission or other
governmental or regulatory agency or authority or any securities exchange, or
political subdivision thereof.

“GP Certificate of Merger” shall have the meaning given to it in Section 2.1(a).

“GP Effective Time” shall have the meaning given to it in Section 2.1(a).

“GP LLC Agreement” shall mean the Limited Liability Company of GP, dated as of
October 16, 2012, by and between GP and GP Parent, as amended from time to time
in accordance with its terms.

“GP Merger” shall have the meaning given to it in the recitals to this
Agreement.

“GP Parent” shall mean Harvest Partners VI, LP, a limited partnership organized
under the Laws of Delaware.

“GP Units” shall mean all Units held by GP.

“Harvest Limited Partners” shall have the meaning given to it in the Partnership
LP Agreement.

“Hazardous Material” shall mean (a) any material or chemical that is regulated
or defined as toxic or hazardous or as a pollutant, contaminant or waste under
any Environmental Law or (b) any petroleum, petroleum products, petroleum
byproducts, petroleum breakdown products, radioactive materials,
asbestos-containing materials or polychlorinated biphenyls.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

“Indebtedness” of any Person shall mean, without duplication, (a) indebtedness
for borrowed money or indebtedness issued or incurred in substitution or
exchange for indebtedness for borrowed money, (b) amounts owing as deferred
purchase price for property or services, including all seller notes and
“earn-out” payments, (c) indebtedness evidenced by any note, bond, debenture,
mortgage or other debt instrument, (d) obligations or commitments to repay
deposits (excluding customer deposits) or other amounts advanced by and owing to
third

 

8



--------------------------------------------------------------------------------

parties, (e) any liability of such Person in respect of banker’s acceptances or
letters of credit (to the extent drawn), (f) with respect to any indebtedness,
obligation, claim or liability of a type described in clauses (a) through (f)
above, all accrued and unpaid interest owing by such Person with respect
thereto, (g) direct or indirect guarantees with respect to any indebtedness,
obligation, claim or liability of any other Person of a type described in
clauses (a) through (f) above or (h) any interest and/or premiums, prepayment
premiums, penalties, make-whole payments or obligations or other similar costs,
fees or expenses incurred in connection with the prepayment, repayment,
redemption, payoff, amendment, modification or supplement of the Funded
Indebtedness. Indebtedness shall not, however, include (A) (w) current
liabilities included in the calculation of Closing Working Capital, (x) Taxes,
(y) endorsements of negotiable instruments for collection in the ordinary course
of business and (z) Indebtedness owing from the Partnership to any Partnership
Subsidiary or from any Partnership Subsidiary to the Partnership or any other
Partnership Subsidiary, (B) any Partnership Transaction Expenses and (C) the
Employee Bonuses.

“Indemnified Person Claim” shall have the meaning given to it in Section 6.7(c).

“Indemnified Persons” shall have the meaning given to it in Section 6.7(a).

“Indemnified Taxes” shall have the meaning given to it in Section 8.7(b).

“Initial Purchase Price” shall mean an amount equal to the sum of (a)
$768,000,000, (b) plus the amount of the Estimated Working Capital Adjustment
(which may be expressed as a negative number), if any, (c) plus Estimated
Closing Cash, (d) minus Estimated Closing Indebtedness, (e) minus Partnership
Transaction Expenses, (f) minus the Purchase Price Escrow Amount, (g) minus the
Employee Bonuses, (h) plus the Transaction Tax Benefit, (i) minus the Expense
Holdback Amount and (j) minus Estimated Net Advanced Billings.

“Insurance Cap” shall have the meaning given to it in Section 6.7(b).

“Intellectual Property” shall mean all (a) trademarks, service marks, Internet
domain names, logos, and other indicia of origin, all applications and
registrations for the foregoing, and all goodwill associated therewith and
symbolized thereby, including all renewals and extensions of same, (b) patents
and applications therefor, including divisionals, continuations,
continuations-in-part and renewal applications, and including renewals,
extensions, substitutes, reexaminations and reissues; (c) trade secrets; and
(d) copyrights, and registrations and applications therefor, and all renewals,
extensions, restorations and reversions thereof.

“Interim Basin Financial Statements” shall have the meaning given to it in
Section 4.5(f).

“Interim Eads Financial Statements” shall have the meaning given to it in
Section 4.5(e).

 

9



--------------------------------------------------------------------------------

“Interim Financial Statements” shall have the meaning given to it in
Section 4.05(a).

“IRS” shall have the meaning given to it in Section 4.10.

“Knowledge of Parent and/or Merger Subs” shall have the meaning given to it in
Section 1.4(b).

“Knowledge of the Partnership” shall have the meaning given to it in
Section 1.4(a).

“Latest Basin Balance Sheet” shall have the meaning given to it in
Section 4.5(f).

“Latest Eads Balance Sheet” shall have the meaning given to it in
Section 4.5(e).

“Latest Eads Balance Sheet Date” shall have the meaning given to it in
Section 4.5(e).

“Law” shall mean any statute, law, ordinance, rule or regulation of any
Governmental Entity.

“Liabilities” shall mean any and all debts, liabilities and obligations, whether
direct or indirect, accrued or fixed, known or unknown, absolute or contingent,
matured or unmatured or determined or determinable.

“Liens” shall mean any lien, security interest, mortgage, encumbrance, easement,
license or charge of any kind.

“LLC Act” shall have the meaning given to it in the recitals to this Agreement.

“LP Act” shall have the meaning given to it in the recitals to this Agreement.

“Massey” shall have the meaning given to it in Section 4.5(g).

“Massey APA” shall mean that certain Asset Purchase Agreement, dated as of
November 13, 2017, by and among Eads, Massey, David Massey and Thad Chesson.

“Massey Balance Sheet” shall have the meaning given to it in Section 4.5(g).

“Massey Business” shall mean the business of distributing valves,
instrumentation, lined pipe, corrosion resistant, process heating, temperature
management, hygienic / sanitary, tank and process safety equipment products, as
well as providing valve automation, heat tracing and lined pipe services (as
conducted by Massey on November 13, 2017).

 

10



--------------------------------------------------------------------------------

“Massey Financial Statements” shall have the meaning given to it in
Section 4.5(g).

“Massey Ordinary Course of Business” means, with respect to the Massey Business,
the ordinary course of business which is consistent with past customs and
practices of Eads and Massey, as applicable, in the conduct of the Massey
Business (including past practice with respect to quantity, amount, magnitude
and frequency, standard employment, inventory and payroll policies) taken in the
ordinary course of the normal day-to-day operations.

“Material Contracts” shall have the meaning given to it in Section 4.15.

“Mergers” shall have the meaning given to it in the recitals to this Agreement.

“Merger Consideration” shall have the meaning given to it in Section 2.5(b).

“Multiemployer Plan” shall have the meaning given to it in Section 4.10(b).

“Multiple Employer Plan” shall have the meaning given to it in Section 4.10(b).

“Net Advanced Billings” shall mean an amount equal to the sum of (a) the total
amount of advanced cash receipts of the Partnership and the Partnership
Subsidiaries from the Customer Prepayments, minus (b) the total consolidated
inventory of the Partnership and the Partnership Subsidiaries that has been
allocated by the Partnership or any of the Partnership Subsidiaries to the
Specified Customers, plus (c) the aggregate amount of inventory set forth in the
preceding clause (b) for which there is an account payable or an unvouchered
purchase order, in the case of each of (a) – (c), as of 11:59 P.M. on the
Business Day immediately prior to the Closing Date. Notwithstanding the
foregoing, to the extent the calculation of Net Advanced Billings results in a
negative number, Net Advanced Billings shall be zero. For the avoidance of doubt
(1) the calculation of Net Advanced Billings shall be made on a basis consistent
with Annex 3, and (2) in no event shall any customers or financial statement
accounts other than those expressly set forth in this definition be used in the
calculation of Net Advanced Billings.

“Nonparty Affiliates” shall have the meaning given to it in Section 10.5(a).

“Notice of Objection” shall have the meaning given to it in Section 2.7(b).

“Order” shall mean any judgment, order, injunction, decree, ruling, writ,
permit, assessment, arbitration award or license of any Governmental Entity or
any arbitrator.

“Overlap Period” shall mean any taxable year or other taxable period beginning
on or before and ending after the Closing Date.

“Parachute Payment Waiver” shall have the meaning given to it in
Section 6.17(a).

“Parent” shall have the meaning given to it in the preamble to this Agreement.

 

11



--------------------------------------------------------------------------------

“Parent Adjustment Payment” shall have the meaning given to it in
Section 2.7(d)(i).

“Parent Disclosure Letter” shall have the meaning given to it in Article V.

“Parent Material Adverse Effect” shall mean any change or effect having a
material adverse effect on the ability of Parent or Merger Subs to timely
perform their respective obligations hereunder or timely consummate the
transactions contemplated hereby.

“Partnership” shall have the meaning given to it in the preamble to this
Agreement.

“Partnership Certificate of Merger” shall have the meaning given to it in
Section 2.1(b).

“Partnership Disclosure Letter” shall have the meaning given to it in Article
III.

“Partnership Effective Time” shall have the meaning given to it in
Section 2.1(b).

“Partnership Employees” shall have the meaning given to it in Section 6.6(a).

“Partnership Intellectual Property” shall have the meaning given to it in
Section 4.13(a).

“Partnership LP Agreement” shall mean the Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of October 15, 2012, by and
among the Partnership and Sellers, as amended from time to time in accordance
with its terms.

“Partnership Material Adverse Effect” shall mean any change or effect having a
material adverse effect on the results of operations or financial condition of
GP, the Partnership and the Partnership Subsidiaries, taken as a whole;
provided, that changes or effects relating to any of the following shall not be
considered in determining whether a Partnership Material Adverse Effect has
occurred: (a) changes in economic or political conditions or the financing,
banking, credit, currency or capital markets in general (including changes in
interest or exchange rates); (b) changes in Laws or Orders or interpretations
thereof or changes in accounting requirements or principles (including GAAP) or
any other change or effect arising out of or relating to any Action or Order
before a Governmental Entity; (c) changes in operating, business, regulatory or
other conditions affecting industries, markets or geographical areas in which
GP, the Partnership or the Partnership Subsidiaries conduct their respective
businesses; (d) the negotiation, execution, announcement, pendency or
performance of this Agreement or the transactions contemplated hereby or any
communication by Parent or any of its Affiliates of its plans or intentions
(including in respect of employees) with respect to any of the businesses of GP,
the Partnership and the Partnership Subsidiaries, including (i) losses or
threatened losses of, or any adverse change in the relationship (whether
contractual or otherwise) with employees, independent contractors, customers,
suppliers, distributors, financing sources, joint venture partners, licensors,
licensees or others having relationships with GP, the Partnership or the

 

12



--------------------------------------------------------------------------------

Partnership Subsidiaries and (ii) the initiation of litigation or other
administrative proceedings by any Person with respect to this Agreement or any
of the transactions contemplated hereby; (e) the consummation of the
transactions contemplated by this Agreement or any actions by Parent, Merger
Subs, GP, the Partnership or the Partnership Subsidiaries taken pursuant to this
Agreement or in connection with the transactions contemplated hereby;
(f) conduct by GP, the Partnership or the Partnership Subsidiaries (i) not
prohibited under Section 6.3, (ii) prohibited under Section 6.3 for which Parent
gave its prior written consent or (iii) prohibited under Section 6.3, which, if
taken by GP, the Partnership or the Partnership Subsidiaries, would have
prevented or mitigated any resulting material adverse effect on the results of
operations or financial condition of the GP, Partnership and the Partnership
Subsidiaries taken as a whole; (g) any natural disaster or any acts of
terrorism, sabotage, military action, armed hostilities or war (whether or not
declared) or any escalation, worsening or diminution thereof, whether or not
occurring or commenced before or after the date hereof; (h) any action required
to be taken under any Law or Order or any existing Contract by which GP, the
Partnership or any of the Partnership Subsidiaries (or any of their respective
properties) is bound; (i) any failure, in and of itself, by GP, the Partnership
and the Partnership Subsidiaries to meet any internal projections or forecasts
or any change in the credit rating of GP, the Partnership or any of the
Partnership Subsidiaries (as distinguished from any change or effect giving rise
or contributing to such failure or change); (j) any change in the cost or
availability or other terms of any financing necessary for Parent to consummate
the transactions contemplated hereby; (k) the fact that the prospective owner of
GP, the Partnership and any of the Partnership Subsidiaries is Parent or any
Affiliate of Parent; (l) (A) proposing, negotiating, committing to or effecting,
by consent decree, hold separate order or otherwise, the sale, transfer,
divestiture, license or disposition of operations, divisions, businesses,
product lines, customers or assets arising from Parent’s compliance with its
obligations under Section 6.5, or (B) the application of Antitrust Laws
(including any action or judgment arising under Antitrust Laws) to the
transactions contemplated by this Agreement or (m) seasonal changes in the
results of operations of GP, the Partnership or the Partnership Subsidiaries.

“Partnership Merger” shall have the meaning given to it in the recitals to this
Agreement.

“Partnership Subsidiaries” shall have the meaning given to it in Section 4.1.

“Pension Plan” shall have the meaning given to it in Section 4.10(a).

“Partnership Transaction Expense Invoices” shall have the meaning given to it in
Section 2.9(b)(v).

“Partnership Transaction Expenses” shall mean all expenses of GP, the
Partnership and the Partnership Subsidiaries incurred or to be incurred (prior
to and through the Closing Date) in connection with the negotiation, preparation
and execution of this Agreement and the consummation of the transactions
contemplated hereby and the Closing, including fees and disbursements of
attorneys, accountants and other advisors and service providers, each payable by
GP, the Partnership or the Partnership Subsidiaries (prior to and through the
Closing) pursuant to Section 10.1 as a result of or in connection with the
transactions contemplated by this Agreement, and, in each case, solely to the
extent not paid as of the Closing Date; provided, that

 

13



--------------------------------------------------------------------------------

for the avoidance of doubt, in no event shall Partnership Transaction Expenses
include (a) severance payments and change of control payments payable solely as
a result of any actions taken by Parent, either Merger Sub, Surviving GP,
Surviving Partnership or any of their Affiliates, (b) Employee Bonuses, (c) fees
and expenses incurred by GP, the Partnership or the Partnership Subsidiaries at
the written request of any of Parent, Merger Subs or any of their respective
Affiliates, (d) any fees or expenses incurred by any of Parent, Merger Subs, any
of their respective Affiliates or any of their financial advisors, attorneys,
accountants, advisors, consultants or other Representatives or financing
sources, regardless of whether any such fees or expenses may be paid by GP, the
Partnership or the Partnership Subsidiaries, (e) any fees and expenses of
employees of GP, the Partnership or the Partnership Subsidiaries to be paid or
reimbursed by any of Parent, Merger Subs and/or any of their respective
Affiliates (including, after the Closing, the Surviving GP, Surviving
Partnership or Partnership Subsidiaries) in connection with such employees’
post-closing employment, compensation or equity participation arrangements or
otherwise, (f) any fees or expenses payable in respect of any financing provided
to any of Parent, Merger Subs or any of their respective Affiliates in
connection with the transactions contemplated by this Agreement or at any time
following the Closing, (g) any fees or expenses included in the calculation of
Closing Working Capital or Estimated Closing Working Capital and (h) any Closing
Indebtedness.

“Permits” shall have the meaning given to it in Section 4.8.

“Permitted Liens” shall mean (a) statutory Liens or other Liens arising by
operation of Law securing payments not yet due or which are being contested in
good faith, including mechanics’ warehousemens’, suppliers’, materialmens’ and
repairmens’ Liens, (b) Liens for Taxes not yet due and payable or for current
Taxes that may thereafter be paid without penalty or which are being contested
in good faith and by appropriate proceedings, (c) Liens affecting real property,
including (i) easements, rights or way, servitudes, permits, licenses, surface
leases, ground leases to utilities, municipal agreements, railway siding
agreements and other similar rights, easements for streets, alleys, highways,
telephone lines, gas pipelines, power lines and railways, and other easements or
rights of way on, over or in respect of any such real property disclosed in the
public record, (ii) conditions, covenants or other similar restrictions, (iii)
encroachments, defects, exceptions, restrictions, exclusions, encumbrances, and
other matters that would be shown in an accurate survey or physical inspection
of such real property, ( ) Liens in favor of the lessors under the Real Property
Leases or encumbering the interests of the lessors in such real property,
(v) zoning, entitlement, building and other land use regulations or ordinances
imposed by any Governmental Entity having jurisdiction over any real property,
(vi) Liens set forth in Section 4.17 of the Partnership Disclosure Schedule, and
(vii) any other Liens, which do not, individually or in the aggregate,
materially detract from the value of, or impair the use or operation of, any
real property of GP, the Partnership or the Partnership Subsidiaries to which
they relate as currently used or operated, (d) Liens created by licenses granted
in the ordinary course of business in any Intellectual Property, (e) Liens
securing Indebtedness as disclosed in the Financial Statements, (f) purchase
money liens and liens securing rental payments under capital or operating lease
arrangements, (g) Liens arising under worker’s compensation, unemployment
insurance, social security, retirement and similar legislation, (h) any Liens
reflected in the Financial Statements, (i) Liens on goods or inventory the
purchase, shipment or storage price of which is financed by a documentary letter
of credit or

 

14



--------------------------------------------------------------------------------

bankers’ acceptance issued or created for the account of the Partnership or any
of the Partnership Subsidiaries (provided that any such Lien is only the
obligation of the Partnership or any of the Partnership Subsidiaries), (j) other
Liens arising in the ordinary course of business and not incurred in connection
with the borrowing of money, and (k) any other Liens not described in clauses
(a) through (j) above created by this Agreement or connected with the
transactions contemplated hereby or by the actions of Parent or any of its
Affiliates.

“Person” shall mean and include an individual, a partnership, a limited
liability partnership, a joint venture, a corporation, a limited liability
company, a trust, an unincorporated organization, a group and a Governmental
Entity.

“Post-Closing Period” shall mean any taxable year or other taxable period
beginning after the Closing Date and the portion of any Overlap Period beginning
after the Closing Date.

“Pre-Closing Period” shall mean all taxable year or other taxable period ending
on or prior to the Closing Date and the portion of any Overlap Period ending on
and including the Closing Date.

“Pro Rata Portion” shall mean, with respect to each Seller, the 
percentage set forth opposite such Seller’s name on Annex 2.

“Purchase Price Adjustment” shall have the meaning given to it in
Section 2.7(d).

“Purchase Price Escrow Amount” shall mean $5,000,000, which amount is to be
deposited by Parent with the Escrow Agent in accordance with the terms of this
Agreement and held and released pursuant to the terms and subject to the
conditions set forth in this Agreement and the Escrow Agreement.

“Real Property Leases” shall have the meaning given to it in Section 4.17(b).

“Releasee” shall have the meaning given to it in Section 10.5(b).

“Releasor” shall have the meaning given to it in Section 10.5(b).

“Representatives” of any Person shall mean such Person’s directors, managers,
officers, principals, partners, members, employees, agents, attorneys,
accountants, consultants, advisors or other authorized representatives.

“Response Action” means any action to (a) clean up or remove Hazardous Materials
in the environment, (b) prevent the unauthorized release of Hazardous Materials
so they do not migrate, endanger or threaten to endanger the environment, or
(c) perform remedial investigations, feasibility studies, corrective actions,
closures and post-remedial or post-closure studies, investigations, maintenance
or monitoring with respect to Hazardous Materials at any real property.

 

15



--------------------------------------------------------------------------------

“Return” means all returns, declarations, reports, claims for refund, forms,
reports, information returns and statement filings for Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

“R&W Insurance Policy” means the representation and warranty insurance policy to
be issued by Euclid Transactional in the name and for the benefit of Parent,
substantially in the form provided to the Partnership on the date hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Seller Adjustment Payment” shall have the meaning given to it in
Section 2.7(d)(ii).

“Seller Tax Matter” shall have the meaning given to it in Section 8.1(b).

“Sellers” shall mean, collectively, the holders of Units (other than the GP
Units).

“Sellers’ Representative” shall have the meaning given to it in the preamble to
this Agreement.

“Solvent” shall mean, with respect to any Person, that (a) the property of such
Person, at a present fair saleable valuation, exceeds the sum of its debts
(including contingent and unliquidated debts); (b) the present fair saleable
value of the property of such Person exceeds the amount that shall be required
to pay such Person’s probable Liability on its existing debts as they become
absolute and matured, in the ordinary course of business, taking into account
the timing of and amounts of cash to be received by it and the timing of and
amounts of cash to be payable on or in respect of its indebtedness, in each
case, after giving effect to the transactions contemplated by this Agreement;
(c) such Person has adequate capital to carry on its business; and (d) such
Person does not intend or believe it shall incur debts beyond its ability to pay
as such debts mature. In computing the amount of contingent or unliquidated
Liabilities at any time, such Liabilities shall be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become actual or matured
Liabilities.

“Specified Customers” shall mean CB&I (customer #140514) and
CB&I/Chiyoda/Zachary (customer #186065).

“Straddle Period” shall mean any taxable period that includes (but does not end
on) the Closing Date.

“Subsidiary”, with respect to any Person (for purposes of this definition, such
Person is referred to as the “Controlling Entity”), shall mean any other Person
(a) of which a majority of the outstanding voting securities or other voting
equity interests, or a majority of any other interests having the power to
direct or cause the direction of the management and policies of such other
Person, are owned, directly or indirectly, by the Controlling Entity or any of
its Subsidiaries and/or (b) with respect to which the Controlling Entity or any
of its Subsidiaries is a general partner or managing member.

 

16



--------------------------------------------------------------------------------

“Supplement” shall have the meaning given to it in Section 6.16.

“Surviving GP” shall have the meaning given to it in Section 2.1(a).

“Surviving GP LLC Agreement” shall have the meaning given to it in
Section 2.3(a).

“Surviving Partnership” shall have the meaning given to it in Section 2.1(b).

“Surviving Partnership LP Agreement” shall have the meaning given to it in
Section 2.3(b).

“Target Closing Working Capital Ceiling” shall equal $75,500,000.

“Target Closing Working Capital Floor” shall equal $74,500,000.

“Tax” or “Taxes” shall mean all taxes, assessments, charges, duties, fees,
levies or other governmental charges including all United States federal, state,
local, foreign and other income, gross receipts, franchise, profits, capital
gains, capital stock, transfer, sales, use, value added, occupation, property,
excise, severance, windfall profits, stamp, license, payroll, employment,
customs, duties, social security (or similar), unemployment, disability, real
property, personal property, registration, value added, alternative or add-on
minimum, withholding, escheat or unclaimed property, and other taxes,
assessments, charges, duties, fees, levies or other governmental charges of any
kind whatsoever, including all estimated taxes, deficiency assessments,
additions to tax, penalties and interest.

“Tax Matter” shall mean any inquiry, audit, examination, contest, assessment,
notice of Tax deficiency, claim for refund, administrative or judicial
proceedings, or other adjustment of Taxes of or relating to any Tax Liability of
GP, the Partnership or the Partnership Subsidiaries.

“Transaction Tax Benefit” shall mean $6,900,000 and shall not be subject to any
adjustment in accordance with Section 2.6 or other provisions in this Agreement.

“Transfer Taxes” shall have the meaning given to it in Section 6.11.

“Unit” shall mean a limited partnership interest of the Partnership as set forth
in the Partnership LP Agreement.

“W&C” shall have the meaning given to it in Section 6.14.

“WARN Act” shall have the meaning given to it in Section 6.15.

“Welfare Plan” shall have the meaning given to it in Section 4.10(a).

 

17



--------------------------------------------------------------------------------

“Willful Breach” shall mean a breach of any representation, warranty or covenant
or other agreement set forth in this Agreement that is a consequence of an act
or failure to act by any party with the actual knowledge that the taking of such
act or failure to take such act would cause a breach of this Agreement.

“Working Capital Adjustment” shall have the meaning given to it in
Section 2.7(a)(ii)(E).

Section 1.2 Construction. In this Agreement, unless the context otherwise
requires:

(a) references in this Agreement to “writing” or comparable expressions include
references to facsimile transmission or comparable means of communication
(including electronic mail); provided, that the sender complies with
Section 10.3;

(b) the phrases “delivered” or “made available”, when used in this Agreement,
shall mean that the information referred to has been physically or
electronically delivered to the relevant parties (including, in the case of
“made available” to Parent or Merger Subs, material that has been posted,
retained and thereby made available to Parent or Merger Subs through the on-line
“virtual data room” established by the Partnership and/or its Representatives as
of 8:22 A.M. Eastern Time on the date hereof);

(c) words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

(d) references to Articles, Sections, Annexes and Exhibits are references to
articles, sections, annexes and exhibits of this Agreement;

(e) the descriptive headings of the several Articles and Sections of this
Agreement and the Disclosure Letters are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement;

(f) references to “day” or “days” are to calendar days and whenever any action
must be taken under this Agreement on or by a day that is not a Business Day,
then that action may be validly taken on or by the next day that is a Business
Day;

(g) references to “the date hereof” shall mean as of the date of this Agreement;

(h) the words “hereof”, “herein”, “hereto” and “hereunder”, and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any provision of this Agreement;

 

18



--------------------------------------------------------------------------------

(i) this “Agreement” or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated or supplemented;

(j) “include”, “includes”, and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
similar import; and

(k) references to “Dollars”, “dollars” or “$” without more are to the lawful
currency of the United States of America.

Section 1.3 Exhibits, Annexes and the Disclosure Letters. The exhibits (the
“Exhibits”) and annexes (the “Annexes”) to this Agreement and the Disclosure
Letters are incorporated into and form an integral part of this Agreement. If an
Exhibit is a form of agreement, such agreement, when executed and delivered by
the parties thereto, shall constitute a document independent of this Agreement.

Section 1.4 Knowledge. When any representation, warranty, covenant or agreement
contained in this Agreement is expressly qualified by reference to (a) the
“Knowledge of the Partnership” or words of similar import, it shall mean the
actual knowledge of the individuals set forth in Section 1.4 of the Partnership
Disclosure Letter after reasonable inquiry of the officer or employee of the
Partnership or any Partnership Subsidiary who is directly responsible for the
subject matter of the applicable representation and warranty and (b) the
“Knowledge of Parent and/or Merger Subs” or words of similar import, it shall
mean the actual knowledge of the individuals set forth in Section 1.4 of the
Parent Disclosure Letter after reasonable inquiry of the officer or employee of
Parent or either Merger Sub who is directly responsible for the subject matter
of the applicable representation and warranty.

ARTICLE II

THE MERGERS

Section 2.1 The Mergers. At the Closing, upon the terms and subject to the
conditions of this Agreement, the following transactions shall occur:

(a) Merger Sub 1 and GP shall duly prepare, execute and acknowledge a
certificate of merger (the “GP Certificate of Merger”) in accordance with
Section 18-209 of the LLC Act that shall be filed with the Secretary of State of
the State of Delaware at such time and in accordance with the provisions of the
LLC Act. The GP Merger shall become effective upon the filing of the GP
Certificate of Merger (or at such later time set forth in the GP Certificate of
Merger as shall be determined by the Sellers’ Representative). The date and time
when the GP Merger shall become effective is hereinafter referred to as the “GP
Effective Time”. In accordance with the LLC Act, at the GP Effective Time,
Merger Sub 1 shall be merged with and into GP, and the separate existence of
Merger Sub 1 shall cease, and GP shall continue as the surviving limited
liability company under the Laws of the State of Delaware (the “Surviving GP”).
From and after the GP Effective Time, the GP Merger shall have the effects set
forth in Section 18-209(g) of the LLC Act. Without limiting the generality of
the foregoing, and subject thereto, at the GP Effective Time, all the
properties, rights, privileges, powers and franchises of GP and Merger Sub 1
shall vest in the Surviving GP, and all debts, Liabilities, obligations and
duties of the GP and Merger Sub 1 shall become debts, Liabilities, obligations
and duties of the Surviving GP.

 

19



--------------------------------------------------------------------------------

(b) Merger Sub 2 and the Partnership shall duly prepare, execute and acknowledge
a certificate of merger (the “Partnership Certificate of Merger”, collectively
with the GP Certificate of Merger, the “Certificates of Merger”) in accordance
with Section 17-211 of the LP Act that shall be filed with the Secretary of
State of the State of Delaware at such time and in accordance with the
provisions of the LP Act. The Partnership Merger shall become effective upon the
filing of the Partnership Certificate of Merger (or at such later time set forth
in the Partnership Certificate of Merger as shall be determined by the Sellers’
Representative). The date and time when the Partnership Merger shall become
effective is hereinafter referred to as the “Partnership Effective Time”. In
accordance with the LP Act, at the Partnership Effective Time, Merger Sub 2
shall be merged with and into the Partnership, and the separate existence of
Merger Sub 2 shall cease, and the Partnership shall continue as the surviving
limited partnership under the Laws of the State of Delaware (the “Surviving
Partnership”). From and after the Partnership Effective Time, the Partnership
Merger shall have the effects set forth in Section 17211(h) of the LP Act.
Without limiting the generality of the foregoing, and subject thereto, at the
Partnership Effective Time, all the properties, rights, privileges, powers and
franchises of the Partnership and Merger Sub 2 shall vest in the Surviving
Partnership, and all debts, Liabilities, obligations and duties of the
Partnership and Merger Sub 2 shall become debts, Liabilities, obligations and
duties of the Surviving Partnership.

Section 2.2 Effective Time.. The last to occur of the GP Effective Time and the
Partnership Effective Time shall hereinafter referred to as the “Effective
Time”.

Section 2.3 Surviving Organizational Documents.

(a) At the GP Effective Time and without any further action on the part of GP or
Merger Sub 1, (i) the certificate of formation of the GP, as in effect
immediately prior to the GP Effective Time, shall be the certificate of
formation of the Surviving GP as of the GP Effective Time, until duly amended in
accordance with such certificate and applicable Law and (ii) the limited
liability company agreement of Merger Sub 1 shall be the limited liability
company agreement of the Surviving GP as of the Effective Time (the “Surviving
GP LLC Agreement”), until duly amended as provided therein or in accordance with
applicable Law.

(b) At the Partnership Effective Time and without any further action on the part
of the Partnership or Merger Sub 2, (i) the certificate of limited partnership
of the Partnership, as in effect immediately prior to the Partnership Effective
Time, shall be the certificate of limited partnership of the Surviving
Partnership as of the Effective Time, until duly amended in accordance with such
certificate and applicable Law and (ii) the limited partnership agreement of
Merger Sub 2 shall be the limited partnership agreement of the Surviving
Partnership as of the Effective Time (the “Surviving Partnership LP Agreement”),
until duly amended as provided therein or in accordance with applicable Law.

 

20



--------------------------------------------------------------------------------

(c) At the Effective Time, (i) Parent will be admitted as the sole limited
partner of the Surviving Partnership and the sole member of the Surviving GP and
(ii) the Surviving GP shall continue as the sole general partner of the
Surviving Partnership.

Section 2.4 Managers and Officers of the Surviving GP and the Surviving
Partnership.

(a) At the GP Effective Time, the managers of Merger Sub 1 prior to the GP
Effective Time shall be the managers of the Surviving GP, each of such managers
to hold office, subject to the applicable provisions of the LLC Act and the
certificate of formation of the Surviving GP and the Surviving GP LLC Agreement.
At the GP Effective Time, the officers of Merger Sub 1 immediately prior to the
GP Effective Time shall be the officers of the Surviving GP, each of such
officers to hold office, subject to the applicable provisions of the LLC Act and
the certificate of formation of the Surviving GP and the Surviving GP LLC
Agreement.

(b) At the Partnership Effective Time, the managers of Merger Sub 2 prior to the
Partnership Effective Time shall be the managers of the Surviving Partnership,
each of such managers to hold office, subject to the applicable provisions of
the LP Act and the certificate of limited partnership of the Surviving
Partnership and the Surviving Partnership LP Agreement. At the Partnership
Effective Time, the officers of Merger Sub 2 immediately prior to the
Partnership Effective Time shall be the officers of the Surviving Partnership,
each of such officers to hold office, subject to the applicable provisions of
the LP Act and the certificate of limited partnership of the Surviving
Partnership and the Surviving Partnership LP Agreement.

Section 2.5 Conversion of Units.

(a) At the GP Effective Time, by virtue of the GP Merger and without any action
on the part of any Person, (i) each membership interest in GP issued and
outstanding immediately prior to the GP Effective Time and all rights in respect
thereof shall, by virtue of the GP Merger and without any action on the part of
the holder thereof, forthwith cease to exist and be automatically cancelled and
no consideration will be received therefor and (ii) each membership interest of
Merger Sub 1 issued and outstanding immediately prior to the GP Effective Time,
shall be converted into one (1) membership interest of the Surviving GP, as such
membership interest is provided for by the Surviving GP LLC Agreement. As of the
GP Effective Time, the membership interests of Merger Sub 1 shall no longer be
outstanding and shall automatically be canceled and cease to exist, and the
holder or holders of such membership interests shall cease to have any rights
with respect thereto, except the right to receive membership interests of the
Surviving GP to be issued in consideration therefor as provided herein, without
interest.

(b) At the Partnership Effective Time, by virtue of the Partnership Merger and
without any action on the part of any Person, (i) each Unit issued and
outstanding immediately prior to the Partnership Effective Time (other than the
GP Units) and all rights in respect thereof shall, by virtue of the Partnership
Merger and without any action on the part of the holder thereof, forthwith cease
to exist and be converted into and represent the right to receive an amount in
cash, without interest, equal to a portion (as determined by the Sellers’
Representative in accordance with the Partnership LP Agreement) of (A) the Final
Purchase Price, (B) any

 

21



--------------------------------------------------------------------------------

remaining amounts distributable by the Sellers’ Representative in respect of
such Units out of the Expense Holdback Amount in accordance with
Section 10.16(b), and (C) any amounts distributable by the Sellers’
Representative in respect of such Units out of the Purchase Price Escrow Amount
to the Sellers, in each case in accordance with this Agreement and (ii) each
membership interest of Merger Sub 2 issued and outstanding immediately prior to
the Partnership Effective Time, shall be converted into one (1) unit of the
Surviving Partnership, as such unit is provided for by the Surviving Partnership
LP Agreement. The aggregate of the amounts payable in respect of all Units
(other than the GP Units) pursuant to clause (i) of the preceding sentence is
referred to herein as the “Merger Consideration”. As of the Partnership
Effective Time, the membership interests of Merger Sub 2 shall no longer be
outstanding and shall automatically be canceled and cease to exist, and the
holder or holders of such membership interests shall cease to have any rights
with respect thereto, except the right to receive units of the Surviving
Partnership to be issued in consideration therefor as provided herein, without
interest.

(c) The GP Units in the Partnership issued and outstanding immediately prior to
the Partnership Effective Time will remain outstanding in the form set forth in
the Partnership LP Agreement.

(d) Notwithstanding anything to the contrary in this Agreement, at the Effective
Time, all Units (if any) owned by the Partnership or any of the Partnership
Subsidiaries or by Parent or its wholly owned Subsidiaries will automatically be
cancelled and no consideration will be received therefor.

(e) After giving effect to the transactions contemplated by this Agreement,
Parent shall be the holder, directly or indirectly, of all of the issued and
outstanding units of the Surviving Partnership.

Section 2.6 Purchase Price; Delivery of Funds; Payment of Indebtedness and
Partnership Transaction Expenses.

(a) At least two (2) Business Days, but not more than five (5) Business Days
prior to the Closing Date, the Partnership shall prepare and deliver to Parent a
statement (the “Estimated Closing Statement”) setting forth (A) the
Partnership’s good faith estimate of the amount of Closing Indebtedness (the
“Estimated Closing Indebtedness”), (B) the Partnership’s good faith estimate of
the amount of Closing Cash (the “Estimated Closing Cash”), (C) the Partnership
Transaction Expenses, (D) the Partnership’s good faith estimate of the Closing
Working Capital (the “Estimated Closing Working Capital”), (E) the amount by
which such Estimated Closing Working Capital (1) exceeds the Target Closing
Working Capital Ceiling (which would be expressed as a positive number) or
(2) is less than the Target Closing Working Capital Floor (which would be
expressed as a negative number) (each of (1) and (2), the “Estimated Working
Capital Adjustment”) (it being understood that if the Estimated Closing Working
Capital is neither greater than the Target Closing Working Capital Ceiling nor
less than the Target Closing Working Capital Floor, then the Estimated Working
Capital Adjustment shall be an amount equal to zero (0)), (F) the Employee
Bonuses, itemized by Employee Bonus Recipient, and (G) the Partnership’s good
faith estimate of the amount of Net Advanced Billings (the “Estimated Net
Advanced Billings”), which statement shall quantify in reasonable detail

 

22



--------------------------------------------------------------------------------

the estimates of the items constituting such Closing Indebtedness, such Closing
Cash, such Partnership Transaction Expenses, such Closing Working Capital, such
Estimated Working Capital Adjustment, if any, such Employee Bonuses and such Net
Advanced Billings, and in each case calculated in accordance with the terms of
this Agreement.

(b) On the Closing Date, immediately prior to the filing of the Certificates of
Merger, Parent shall pay to the Sellers’ Representative or its designee, as
paying agent, (i) the Initial Purchase Price (on behalf of all Sellers) and
(ii) the Expense Holdback Amount, in each case, by wire transfer of immediately
available funds to the account(s) of the Sellers’ Representative or its
designee, as applicable, such account(s) to be notified by the Sellers’
Representative in writing to Parent at least two (2) Business Days prior to the
Closing Date; provided, that any delay in the delivery of such wire instructions
shall be without prejudice to the Sellers’ Representative’s or its designee’s
right to receive such payments, which shall promptly be paid upon the later of
the Closing Date and the receipt of such wire instructions. The Sellers’
Representative or its designee shall disburse the Initial Purchase Price to the
Sellers in accordance with this Agreement and the Partnership LP Agreement, as
applicable, and Parent shall not have any responsibility for, or obligation with
respect to, such disbursement. After making the payments to Sellers’
Representative described in this Section 2.6(b) in accordance herewith, Parent
shall not have any liability or obligation to Sellers with respect to such
amounts.

(c) At the Closing, Parent shall pay to the holders of the Funded Indebtedness
an amount sufficient to repay all such Funded Indebtedness pursuant to the
Funded Indebtedness Payoff Letters, with the result that immediately following
the Closing there shall be no further monetary obligations of the Surviving GP,
the Surviving Partnership or the Partnership Subsidiaries with respect to any
Funded Indebtedness outstanding immediately prior to the Closing, as set forth
in the Funded Indebtedness Payoff Letters.

(d) At the Closing, Parent shall pay all amounts constituting Partnership
Transaction Expenses pursuant to the Partnership Transaction Expense Invoices.

(e) At the Closing, Parent shall pay to the Escrow Agent the Purchase Price
Escrow Amount.

(f) At the Closing, Parent shall pay to the Partnership the Employee Bonuses by
wire transfer of immediately available funds. Except as otherwise agreed to in
writing by Parent and an Employee Bonus Recipient with respect to the portion of
the Employee Bonuses payable to such Employee Bonus Recipient, the payment to
each Employee Bonus Recipient of the portion of the Employee Bonuses payable to
such Employee Bonus Recipient shall be made (without interest and net of all
applicable withholding Taxes) by the Partnership to such Employee Bonus
Recipient no later than the next regularly scheduled payroll date that is no
sooner than three (3) Business Days after the Closing Date.

 

23



--------------------------------------------------------------------------------

Section 2.7 Determination of Purchase Price Adjustment.

(a) Promptly after the Closing Date, and in any event not later than
seventy-five (75) days following the Closing Date, Parent shall prepare or shall
cause the Surviving Partnership to prepare and deliver to the Sellers’
Representative (i) an unaudited consolidated balance sheet of the Partnership as
of 11:59 P.M. on the Business Day immediately prior to the Closing Date (the
“Closing Balance Sheet”), and (ii) a statement (the “Closing Statement”) setting
forth Parent’s good faith calculations of (A) the amount of the Closing
Indebtedness, (B) the amount of the Closing Cash, (C) the amount of the
Partnership Transaction Expenses, (D) the amount of Closing Working Capital,
(E) the amount by which such Closing Working Capital (1) exceeds the Target
Closing Working Capital Ceiling (which would be expressed as a positive number)
or (2) is less than the Target Closing Working Capital Floor (which would be
expressed as a negative number) (the “Working Capital Adjustment”), (it being
understood that if the Closing Working Capital neither exceeds the Target
Closing Working Capital Ceiling nor is less than the Target Closing Working
Capital Floor, then the Working Capital Adjustment shall be an amount equal to
zero (0)), (F) the amount of the Net Advanced Billings and (G) a calculation of
the Final Purchase Price based on such amounts set forth in the Closing
Statement, which statement shall quantify in reasonable detail the calculations
of the items constituting such Closing Indebtedness, such Closing Cash, such
Partnership Transaction Expenses, such Closing Working Capital, such Working
Capital Adjustment, if any, and such Net Advanced Billings, and in each case
calculated in accordance with the terms of this Agreement. If Parent fails to
timely deliver the Closing Statement in accordance with the immediately
preceding sentence within such seventy-five (75)-day period, then, at the
election of the Sellers’ Representative in its sole discretion, either (x) the
Estimated Closing Statement delivered by the Partnership to Parent pursuant to
Section 2.6(a) shall be deemed final for all purposes herein or (y) the Sellers’
Representative shall retain (at the sole cost and expense of Parent) a
nationally recognized independent accounting firm to provide an audit of the
Surviving Partnership’s books, determine the calculation of, and prepare, the
Closing Statement consistent with the provisions of this Section 2.7(a), the
determination of such accounting firm being conclusive, final and binding on the
parties hereto; provided, however, that, notwithstanding the foregoing, the
Sellers’ Representative reserves any and all other rights granted to it in this
Agreement. Parent shall promptly reimburse the Sellers’ Representative upon its
request for all fees, costs and expenses incurred by the Sellers’ Representative
in connection with clause (y) in the immediately preceding sentence. Upon
delivery of the Closing Statement by Parent, Parent and the Surviving
Partnership shall provide the Sellers’ Representative and its Representatives
with reasonable access to Parent’s and the Surviving Partnership’s auditors and
accounting and other personnel and to the books and records of the Surviving
Partnership, Merger Subs and the Partnership, as the case may be, and any other
document or information reasonably requested by the Sellers’ Representative
(including the work papers of Parent and the auditors of the Surviving
Partnership) necessary to allow the Sellers’ Representative and its
Representatives to verify the accuracy of the Closing Statement.

(b) In the event that the Sellers’ Representative does not object to the Closing
Balance Sheet or Closing Statement by written notice of objection (the “Notice
of Objection”) delivered to Parent within forty-five (45) days after the
Sellers’ Representative’s receipt of the Closing Balance Sheet and the Closing
Statement, the calculation of the Final Purchase Price pursuant to the Closing
Statement shall be deemed final and binding. A Notice of Objection shall set
forth in reasonable detail the Sellers’ Representative’s alternative
calculations of (i) the amount of the Closing Indebtedness, (ii) the amount of
the Closing Cash, (iii) the amount of any Partnership Transaction Expenses,
(iv) the Closing Working Capital and the Working Capital Adjustment calculated
by reference thereto, (v) the amount of the Net Advanced Billings and (vi)

 

24



--------------------------------------------------------------------------------

the calculation of the Final Purchase Price based on such amounts. To the extent
that the delivery of any portion of the Purchase Price Escrow Amount is not
subject to dispute or objection pursuant to a timely-delivered Notice of
Objection, Parent and the Sellers’ Representative shall joint instruct the
Escrow Agent to immediately release such portion of the Purchase Price Escrow
Amount to Sellers and/or Parent as contemplated by the Closing Statement.

(c) If the Sellers’ Representative delivers a Notice of Objection to Parent
within the forty-five (45) day period referred to in Section 2.7(b), then any
element of the Closing Statement that is not in dispute on the date such Notice
of Objection is given shall be treated as final and binding and any dispute (all
such disputed amounts, the “Disputed Amounts”) shall be resolved as follows:

(i) the Sellers’ Representative and Parent shall promptly endeavor in good faith
to resolve the Disputed Amounts listed in the Notice of Objection. In the event
that a written agreement determining the Disputed Amounts has not been reached
within ten (10) Business Days (or such longer period as may be agreed by the
Sellers’ Representative and Parent) after the date of receipt by Parent from the
Sellers’ Representative of the Notice of Objection, the resolution of such
Disputed Amounts shall be submitted to KPMG US LLP (the “Arbitrator”). If one or
more Disputed Amounts are submitted to the Arbitrator for resolution, the
Sellers’ Representative and Parent shall enter into a customary engagement
letter with, and to the extent necessary each party to this Agreement will waive
and cause its controlling Affiliates to waive any conflicts with, the Arbitrator
at the time such dispute is submitted to the Arbitrator and shall cooperate with
the Arbitrator in connection with its determination pursuant to this
Section 2.7. Within ten (10) days after the Arbitrator has been retained, each
of Parent, on the one hand, and the Sellers’ Representative, on the other hand,
shall furnish, at its own expense to the Arbitrator and substantially
simultaneously to the other a written statement of its position with respect to
each Disputed Amount. Within five (5) Business Days after the expiration of such
ten (10) day period, each of Parent and the Sellers’ Representative may deliver
to the Arbitrator its response to the other’s position on each Disputed Amount;
provided, that they deliver a copy thereof substantially simultaneously to the
other. With each submission, each of Parent and the Sellers’ Representative may
also furnish to the Arbitrator such other information and documents as they deem
relevant or such information and documents as may be requested by the
Arbitrator; provided that they deliver a copy thereof substantially
simultaneously to the other. The Arbitrator may, at its discretion, conduct one
or more conferences (whether in person or by teleconference) concerning the
Disputed Amounts and each of Parent and the Sellers’ Representative shall have
the right to present additional documents, materials and other information and
to have present its Representatives at such conferences;

(ii) the Sellers’ Representative and Parent shall instruct the Arbitrator to
promptly (and in any event within thirty (30) days of the submission of the
Disputed Amounts to the Arbitrator) render a decision in accordance with this
Section 2.7(c) along with a written statement delivered to each of Parent and
the Sellers’ Representative, which shall include the Arbitrator’s
(A) determination as to the calculation of each of the

 

25



--------------------------------------------------------------------------------

Disputed Amounts and (B) the corresponding corrective calculations set forth in
the Closing Statement that are derived from its determination as to the
calculations of the Disputed Amounts. The decision of the Arbitrator shall be
final and binding upon each party hereto and the decision of the Arbitrator
shall constitute an arbitral award that, absent manifest error (which shall
include the Arbitrator’s failure to adhere to the policies set forth in this
Section 2.7(c)), will be final, binding and non-appealable and upon which a
judgment may be entered by a court having jurisdiction thereover;

(iii) the Final Purchase Price shall be recalculated based upon the final
determination (or deemed determination) of the Arbitrator with respect to the
Disputed Amounts and the Final Purchase Price, as so recalculated, shall be
deemed to be final and binding;

(iv) in the event the Sellers’ Representative and Parent submit any Disputed
Amounts to the Arbitrator for resolution, the Sellers, on a several basis (and
not jointly and severally) in accordance with their Pro Rata Portions, on the
one hand and Parent, on the other hand, shall each pay their own costs and
expenses incurred under this Section 2.7(c) (it being understood that the costs
and expenses of the Sellers shall be paid from the Expense Holdback Amount). The
Sellers’ Representative shall pay from the Expense Holdback Amount that fraction
of the fees and costs of the Arbitrator equal to (1) the absolute value of the
difference between the Sellers’ Representative’s calculation of the Final
Purchase Price derived from its aggregate position regarding the Disputed
Amounts and the Final Purchase Price derived from the Arbitrator’s final
determination with respect to the Disputed Amounts over (2) the absolute value
of the difference between the Sellers’ Representative’s calculation of the Final
Purchase Price derived from its aggregate position regarding the Disputed
Amounts and Parent’s calculation of the Final Purchase Price derived from its
aggregate position regarding the Disputed Amounts, and Parent shall be
responsible for the remainder of such fees and costs; and

(v) the Arbitrator shall act as an arbitrator to determine, based upon the
provisions of this Section 2.7(c), only the Disputed Amounts and the
determination of each amount of the Disputed Amounts shall be made in accordance
with the procedures set forth in Section 2.7(a). The Arbitrator shall only
decide the specific items under dispute by the parties and if (A) the
Arbitrator’s determination of any Disputed Amount is less than the lesser of the
amounts claimed by either the Sellers’ Representative or Parent, then such
disputed amount shall be deemed to be the lesser of the amounts claimed by
either the Sellers’ Representative or Parent or (B) the Arbitrator’s
determination of any Disputed Amount is more than the greater of the amounts
claimed by either the Sellers’ Representative or Parent, then such disputed
amount shall be deemed to be the greater of the amounts claimed by either the
Sellers’ Representative or Parent.

(d) Upon the determination, in accordance with Section 2.7(b) or Section 2.7(c),
of the Final Purchase Price, Sellers, on the one hand, or Parent, on the other
hand, as the case may be, shall make, or cause to be made, the payment(s)
required by this Section 2.7(d).

 

26



--------------------------------------------------------------------------------

The amount payable by Sellers, on the one hand, or Parent, on the other hand,
pursuant to this Section 2.7(d) is referred to herein as the “Purchase Price
Adjustment.”

(i) If the Final Purchase Price is greater than the Initial Purchase Price (a
“Parent Adjustment Payment”), then (A) Parent shall cause the Partnership to,
within three (3) Business Days after the determination of the Final Purchase
Price pursuant to Section 2.7(d), pay by wire transfer of immediately available
funds to the Sellers’ Representative or its designee (on behalf of the Sellers)
the Parent Adjustment Payment and (B) Parent and the Sellers’ Representative
shall jointly instruct the Escrow Agent to immediately release the Purchase
Price Escrow Amount to the Sellers’ Representative or its designee (on behalf of
the Sellers). Promptly upon receipt of the Parent Adjustment Payment and the
Purchase Price Escrow Amount, the Sellers’ Representative or its designee, as
applicable, shall pay to each Seller its Pro Rata Portion of the Parent
Adjustment Payment and the Purchase Price Escrow Amount, and Parent shall not
have any responsibility for, or obligation with respect to, such payment. After
those joint payments to Sellers’ Representative described in this
Section 2.7(d)(i) are made in accordance herewith, Parent shall not have any
liability or obligation to Sellers with respect to such amounts.

(ii) If the Final Purchase Price is less than the Initial Purchase Price, then
within three (3) Business Days after the determination of the Final Purchase
Price, Parent and the Sellers’ Representative shall jointly instruct the Escrow
Agent to immediately release (A) to Parent from the Purchase Price Escrow Amount
an amount equal to the amount by which the Initial Purchase Price exceeds the
Final Purchase Price (the “Seller Adjustment Payment”) and (B) to Sellers’
Representative or its designee (on behalf of the Sellers) the remaining balance
of the Purchase Price Escrow Amount, if any (after giving effect to the
distribution in clause (A)). Promptly upon receipt of any amount described in
clause (B), the Sellers’ Representative or its designee, as applicable, shall
pay to each Seller its Pro Rata Portion of such amount, and Parent shall not
have any responsibility for, or obligation with respect to, such payments. After
that payment to Sellers’ Representative described in this Section 2.7(d)(ii) is
made in accordance herewith, Parent shall not have any liability or obligation
to Sellers with respect to such amount. In the event that the Purchase Price
Escrow Amount is less than the Seller Adjustment Payment, none of Parent, the
Surviving GP, the Surviving Partnership nor any other Person shall have any
recourse against any Seller or any other Person with respect to any such
deficiency.

Section 2.8 No Further Rights of Transfers.

(a) All member interests in GP cancelled pursuant to Section 2.5(a) will cease
to be outstanding and will cease to exist as a result of and pursuant to the GP
Merger. At and after the Effective Time, GP Parent shall cease to have any
rights as an equityholder of GP, except as otherwise required by applicable Law,
and no transfer of membership interests of GP shall be made on the transfer
books of the Surviving GP. At the close of business on the day of the Effective
Time, the equity interest ledgers of GP shall be closed.

 

27



--------------------------------------------------------------------------------

(b) All Units (other than the GP Units) cancelled pursuant to Section 2.5(b)
will cease to be outstanding and will cease to exist as a result of and pursuant
to the Partnership Merger. At and after the Effective Time, each Seller shall
cease to have any rights as an equityholder of the Partnership, except as
otherwise required by applicable Law, and no transfer of Units shall be made on
the transfer books of the Surviving Partnership. At the close of business on the
day of the Effective Time, the equity interest ledgers of the Partnership with
respect to the Units (other than the GP Units) shall be closed.

Section 2.9 Closing; Closing Deliverables.

(a) Subject to the satisfaction or waiver of all of the conditions set forth in
Article VII, the closing of the Mergers (the “Closing”) shall take place at
10:00 A.M. at the offices of White & Case LLP, 1221 Avenue of the Americas, New
York, New York 10020-1095, as soon as practicable, but in any event, within two
(2) Business Days after the last of the conditions set forth in Article VII is
satisfied or waived, other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions, or at such other date, time or place as the parties hereto shall
agree in writing; provided, that the Closing shall in no event occur earlier
than 11:59 P.M. on January 31, 2018 unless an earlier date is agreed in writing
by Parent and the Sellers’ Representative. Such date is herein referred to as
the “Closing Date”.

(b) At the Closing, the Partnership shall deliver or cause to be delivered to
Parent:

(i) a certificate signed by an authorized officer of the Partnership, dated as
of the Closing Date, confirming the matters set forth in Section 7.2(a) and
Section 7.2(b) with respect to the Partnership (the “Partnership Officer’s
Certificate”);

(ii) a certificate signed by an authorized officer of GP, dated as of the
Closing Date, confirming the matters set forth in Section 7.2(a) and
Section 7.2(b) with respect to GP (the “GP Officer’s Certificate”);

(iii) counterparts to the Escrow Agreement, duly executed by the Sellers’
Representative;

(iv) a duly executed pay-off letter from each of the holders of the Funded
Indebtedness (the “Funded Indebtedness Payoff Letters”), certifying that all
such Funded Indebtedness owing to such holder shall have been fully paid, and
confirming all Liens securing such Funded Indebtedness shall have been released,
upon the receipt by such holder of funds pursuant to Section 2.6(c);

(v) final invoices from each payee of Partnership Transaction Expenses, which
invoices shall include the amount of Partnership Transaction Expenses due to
such payee and confirmation that upon payment of such amount, such payee shall
be owed no further Partnership Transaction Expenses (“Partnership Transaction
Expense Invoices”); and

 

28



--------------------------------------------------------------------------------

(vi) (A) a certificate, in form and substance as prescribed by Treasury
Regulations Section 1.1445-11T(d)(2), stating that (1) fifty percent or more of
the value of the gross assets of the Partnership does not consist of “United
States real property interests” as defined in Section 897(c) of the Code, or
(2) ninety percent or more of the value of the gross assets of the Partnership
does not consist of “United States real property interests” as defined in
Section 897(c) of the Code plus cash or cash equivalents, and (B) a certificate,
in form and substance as prescribed by Treasury Regulations Sections
1.897-2(h)(1) and 1.1445-2(c)(3), stating that FCX Holdings Corp. is not, and
has not been during the applicable time period set forth in
Section 897(c)(1)(A)(ii) of the Code, a United States real property holding
corporation within the meaning of Section 897 of the Code.

(c) At the Closing, Parent shall deliver or cause to be delivered to the
Sellers’ Representative (A) counterparts to the Escrow Agreement, duly executed
by Parent and the Escrow Agent and (B) a certificate signed by an authorized
officer of Parent, dated as of the Closing Date, confirming the matters set
forth in Section 7.3(a) and Section 7.3(b).

Section 2.10 Further Assurances. At and after the Effective Time, the officers
and managers of the Surviving GP and the Surviving Partnership shall be
authorized to execute and deliver, in the name and on behalf of GP, the
Partnership or Merger Subs, as the case may be, any deeds, bills of sale,
assignments or assurances and to take and do, in the name and on behalf of GP,
the Partnership or Merger Subs, as the case may be, any other actions and things
to vest, perfect or confirm of record or otherwise in the Surviving GP or the
Surviving Partnership, as the case may be, any and all right, title and interest
in, to and under any of the rights, properties or assets acquired or to be
acquired by the Surviving GP or the Surviving Partnership as a result of, or in
connection with, the Mergers.

Section 2.11 Tax Treatment of Payments. Any payments made with respect to
adjustments made pursuant to Section 2.7 shall be deemed to be, and each of the
Sellers, GP, Parent and Merger Subs shall treat such payments as an adjustment
to the purchase price for federal, state, local and foreign income Tax purposes
to the extent permitted by Law.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF GP

Except as set forth in the disclosure letter delivered by Partnership to Parent
(the “Partnership Disclosure Letter”) in connection with this Agreement or in
the GP Officer’s Certificate, GP hereby represents and warrants to Parent and
Merger Subs on the date hereof and as of the Closing Date as follows:

Section 3.1 Due Organization, Good Standing and Corporate Power. GP is a limited
liability company duly organized and validly existing under the Laws of the
State of Delaware and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted. GP
is duly qualified or licensed to do business and is in good standing (or the
equivalent thereof) in each jurisdiction in which the character or location of
the properties it owns, leases or operates or the nature of the business it
conducts

 

29



--------------------------------------------------------------------------------

makes such qualification, license or good standing (or the equivalent thereof)
necessary, except in such jurisdictions where the failure to be so qualified or
licensed and in good standing (or the equivalent thereof) would not reasonably
be expected to have, individually or in the aggregate, a Partnership Material
Adverse Effect.

Section 3.2 Authorization; Noncontravention.

(a) GP has the requisite limited liability company power and authority and has
taken all limited liability company action necessary to execute and deliver this
Agreement and all other instruments and agreements to be delivered by GP as
contemplated hereby and thereby, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance of this Agreement by GP, and the
consummation by it of the transactions contemplated hereby, have been duly
authorized and approved by all necessary limited liability company or other
action. This Agreement has been duly executed and delivered by GP and, assuming
that this Agreement constitutes a valid and binding obligation of Parent and
Merger Sub, constitutes a valid and binding obligation of GP enforceable against
the Partnership in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

(b) The execution and delivery of this Agreement by GP do not, and the
consummation of the transactions contemplated by this Agreement by GP will not,
(i) conflict with any of the provisions of GP’s certificate of formation, the GP
LLC Agreement or other equivalent charter documents, as amended, (ii) subject to
any consents, approvals, authorizations, declarations, filings and notices
required under any Antitrust Laws or set forth in Section 3.4 of the Partnership
Disclosure Letter, contravene any domestic or foreign Law or any Order currently
in effect, in any material respect or (iii) subject to the consents, approvals,
authorizations, declarations, filings and notices set forth in Section 3.4 of
the Partnership Disclosure Letter, conflict with or result in a breach of, or
default under, any Material Contract except, in the case of clause (iii) above,
for such conflicts, breaches or defaults which would not reasonably be expected
to be, individually or in the aggregate, material to the GP.

Section 3.3 Capitalization.

(a) The authorized equity capitalization of GP is set forth in Section 3.3(a) of
the Partnership Disclosure Letter. All issued and outstanding membership
interests of GP are held as set forth in Section 3.3(a) of the Partnership
Disclosure Letter. All issued and outstanding membership interests of GP have
been duly authorized and validly issued and are fully paid and nonassessable,
and are not subject to any preemptive rights. Except as set forth in
Section 3.3(a) of the Partnership Disclosure Letter, no membership interests of
GP were reserved for issuance. Except as described in this Section 3.3 and as
set forth in Section 3.3(a) of the Partnership Disclosure Letter, GP is not a
party to any outstanding option, warrant, call, subscription or other right
(including any preemptive right), agreement or commitment which obligates GP to
issue, sell or transfer, or repurchase, redeem or otherwise acquire, any of the
membership interests of GP. Except as set forth in Section 3.3(a) of the
Partnership Disclosure Letter, there are no voting trusts or other agreements or
understandings to which GP is a party with respect to the voting of any
membership interests of GP. GP has no outstanding bonds, debentures or other
obligations the holders of which have the right to vote (or are convertible or
exchangeable for securities having the right to vote) with GP Parent on any
matter.

 

30



--------------------------------------------------------------------------------

(b) Except as set forth in Section 3.3(b) of the Partnership Disclosure Letter,
GP owns no equity interest (other than GP Units in the Partnership) in any
Person.

Section 3.4 Consents and Approvals. Assuming all filings required under the
Antitrust Laws are made and any waiting periods thereunder have been terminated
or expired, no consent of or filing with any Governmental Entity, which has not
been received or made, is necessary or required with respect to GP in connection
with the execution and delivery of this Agreement by GP or the consummation by
GP of the transactions contemplated by this Agreement, except for (a) the
Certificates of Merger, (b) the consents or filings set forth in Section 3.4 of
the Partnership Disclosure Letter and (c) any other consents or filings which,
if not made or obtained, would not reasonably be expected to be, individually or
in the aggregate, material to the GP.

Section 3.5 Tax Matters. Except as set forth in Section 3.5 of the Partnership
Disclosure Letter:

(a) Tax Returns. All material Returns that are required to be filed by or with
respect to GP, have been filed on or prior to the date hereof (taking into
account any applicable extension of time within which to file), and all such
Returns are correct and complete in all material respects.

(b) Payment of Taxes. All material Taxes and material Tax Liabilities of GP that
are due and payable on or prior to the Closing Date have been (or will be) paid
on or prior to the Closing Date or accrued on the books and records of GP in
accordance with GAAP.

(c) Other Tax Matters.

(i) GP is not the subject of an audit or other examination relating to the
payment of Taxes of GP by the tax authorities of any nation, state or locality
nor has GP received any written notices from any taxing authority that such an
audit or examination is contemplated or pending.

(ii) GP (A) has not entered into a written agreement or waiver extending any
statute of limitations relating to the payment or collection of any material
Taxes of GP that has not expired or (B) is not presently contesting any material
Tax Liability of GP before any court, tribunal or agency.

(iii) GP is and has at all times since its formation been treated as an entity
disregarded as separate from its owner under Treasury Regulations
Section 301.7701-3(b)(l)(ii) for U.S. federal income tax purposes.

(iv) There are no Liens (other than Permitted Liens) on any of the assets of GP.

 

31



--------------------------------------------------------------------------------

(v) To the knowledge of GP and other than the Partnership LP Agreement, there
are no joint ventures, partnerships, limited liability companies, or other
arrangements or contracts to which GP is a party and that could be treated as a
partnership for federal income Tax purposes.

(vi) No claim has been made in the last five (5) years by a taxing authority in
a jurisdiction where GP does not file Returns that GP is or may be subject to
taxation by that jurisdiction nor, to the knowledge of GP, is there any factual
or legal basis for any such claim.

(vii) GP has not been, nor will it be, required to include any material item of
income in, or exclude any material item of deduction from, taxable income for
any Tax period (or portion thereof) ending after the Closing Date (A) pursuant
to Section 481 of the Code or any comparable provision under state or foreign
Tax Laws as a result of transactions, events, or accounting methods employed
prior to the Closing Date, (B) as a result of any installment sale or open
transaction disposition made on or prior to the Closing Date, or (C) as a result
of any prepaid amount received on or prior to the Closing Date.

(viii) No equity interest in GP is or has been a United States real property
interest as defined in Section 897(c)(1) of the Code.

Notwithstanding anything herein to the contrary, the representations and
warranties in this Section 3.5: (i) refer only to the activities of GP on or
prior to the Closing Date and are not intended to serve as representations to,
or a guarantee of, nor can they be relied upon for, or with respect to, Taxes
attributable to any Tax periods (or portions thereof, including the portion of
any Overlap Period beginning after the Closing Date) beginning after, or Tax
positions taken after, the Closing Date and (ii) are not representations or
warranties as to the amount of, or limitations on, any net operating losses, tax
credits or other tax attributes that GP may have.

Section 3.6 Broker’s or Finder’s Fee. Except for the fees of Robert W. Baird &
Co. and Stephens Inc. (collectively, the “Financial Advisors”) (whose fees and
expenses shall be paid by the Partnership in accordance with the Partnership’s
respective agreements with each of the Financial Advisors), GP is not a party to
any Contract whereby any agent, broker, Person or firm acting on behalf of GP
is, or shall be, entitled to any broker’s fees, finder’s fees or commissions
from GP or Parent or any of its Affiliates in connection with this Agreement or
any of the transactions contemplated hereby.

Section 3.7 Other Activities. Except as set forth in Section 3.7 of the
Partnership Disclosure Letter, GP was formed solely for the purpose of holding
direct or indirect equity interests and acting as the general partner of the
Partnership and engaging in any acts, actions and activities incidental thereto
(including the negotiation, execution and consummation of this Agreement and the
transactions contemplated hereby, and all other acts, actions and activities
incidental thereto) and has not engaged in any other material activities or
conducted any material business or operations, or incurred any material
liabilities or obligations, in each case not related to the foregoing.

 

32



--------------------------------------------------------------------------------

Section 3.8 Exclusivity of Representations. Notwithstanding anything herein to
the contrary, it is the explicit intent of the parties hereto, and the parties
hereto hereby agree, that the representations and warranties made by GP in this
Article III (as modified by the Partnership Disclosure Letter) and in Article IV
(as modified by the Partnership Disclosure Letter) are the exclusive
representations and warranties made by GP or any other Person with respect to
GP, including its businesses and assets or the transactions contemplated by this
Agreement and any certificate, instrument or document delivered pursuant hereto.
GP hereby disclaims any other express or implied, written or oral,
representations or warranties with respect to GP, its businesses and assets, the
membership interests of GP and the transactions contemplated by this Agreement
and any certificate, instrument or document delivered pursuant hereto. Except as
expressly set forth herein, the condition of the businesses and assets of GP and
the membership interests of GP shall be “as is”, “where is” and “with all
faults” and GP makes no warranty of merchantability, suitability, adequacy,
fitness for a particular purpose or quality with respect to its businesses and
any of its assets or as to the condition or workmanship thereof or the absence
of any defects therein, whether latent or patent. Neither GP, nor GP Parent, nor
any other Person, is, directly or indirectly, making any representations or
warranties regarding any pro-forma financial information, financial projections
or other forward-looking prospects, risks or statements (financial or otherwise)
of GP made, communicated or furnished (orally or in writing) to Parent, Merger
Subs or their respective Affiliates or their respective Representatives
(including any opinion, information, projection or advice in any management
presentation or the confidential information memorandum provided to Parent,
Merger Subs and their respective Affiliates and their respective
Representatives), and GP and GP Parent hereby disclaim all Liability and
responsibility for any such information and statements. It is understood that
any Due Diligence Materials made available to Parent or its Affiliates or their
respective Representatives do not, directly or indirectly, and shall not be
deemed to, directly or indirectly, contain representations or warranties of GP
or GP Parent or their respective Affiliates or their respective Representatives.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

Except as set forth in the Partnership Disclosure Letter or in the Partnership
Officer’s Certificate, GP and the Partnership hereby represents and warrants to
Parent and Merger Subs on the date hereof and as of the Closing Date as follows:

Section 4.1 Due Organization, Good Standing and Corporate Power. The Partnership
is a limited partnership duly organized and validly existing under the Laws of
the State of Delaware and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.
Section 4.1 of the Partnership Disclosure Letter sets forth each Subsidiary of
the Partnership (together, the “Partnership Subsidiaries”). Each Partnership
Subsidiary is a corporation or limited liability company duly organized and
validly existing under the Laws of its jurisdiction of incorporation or
formation and each has all requisite power (corporate or otherwise) and
authority to own, lease and operate its properties and to carry on its business
as now being conducted. The Partnership and each of the Partnership Subsidiaries
is duly qualified or licensed to do business and is in good standing

 

33



--------------------------------------------------------------------------------

(or the equivalent thereof) in each jurisdiction in which the character or
location of the properties it owns, leases or operates or the nature of the
business it conducts makes such qualification, license or good standing (or the
equivalent thereof) necessary, except in such jurisdictions where the failure to
be so qualified or licensed and in good standing (or the equivalent thereof)
would not reasonably be expected to have, individually or in the aggregate, a
Partnership Material Adverse Effect.

Section 4.2 Authorization; Noncontravention.

(a) The Partnership has the requisite limited partnership power and authority
and has taken all limited partnership action necessary to execute and deliver
this Agreement and all other instruments and agreements to be delivered by the
Partnership as contemplated hereby and thereby, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance of this Agreement by the
Partnership, and the consummation by it of the transactions contemplated hereby,
have been duly authorized and approved by all necessary limited partnership or
other action. This Agreement has been duly executed and delivered by the
Partnership and, assuming that this Agreement constitutes a valid and binding
obligation of Parent and Merger Sub, constitutes a valid and binding obligation
of the Partnership enforceable against the Partnership in accordance with its
terms, except to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

(b) The execution and delivery of this Agreement by the Partnership do not, and
the consummation of the transactions contemplated by this Agreement by the
Partnership will not, (i) conflict with any of the provisions of the
Partnership’s certificate of limited partnership, the Partnership LP Agreement
or other equivalent charter documents, as amended, (ii) subject to any consents,
approvals, authorizations, declarations, filings and notices required under any
Antitrust Laws or set forth in Section 4.4 of the Partnership Disclosure Letter,
contravene any domestic or foreign Law or any Order currently in effect, in any
material respect or (iii) subject to the consents, approvals, authorizations,
declarations, filings and notices set forth in Section 4.4 of the Partnership
Disclosure Letter, conflict with or result in a breach of, or default under, any
Material Contract except, in the case of clause (iii) above, for such conflicts,
breaches or defaults which would not reasonably be expected to be, individually
or in the aggregate, material to the Partnership and the Partnership
Subsidiaries, taken as a whole.

Section 4.3 Capitalization.

(a) The authorized equity capitalization of the Partnership consists of seven
(7) classes of Units, designated (i) Preferred Units (Capital Interest), (ii)
Common Units (Capital Interest), (iii) Preferred Units (Priority Profits
Interest), (iv) Common Units (Priority Profits Interest), (v) Common Units
(Incentive Profits Interest-Time Based), (vi) Common Units (Incentive Profits
Interest-Performance Based A) and (vii) Common Units (Incentive Profits
Interest-Performance Based B) as reflected in the Partnership LP Agreement.
Record ownership of all issued and outstanding Units are held as set forth in
Section 4.3(a) of the Partnership Disclosure Letter. Section 4.3(a) of the
Partnership Disclosure Letter sets forth the authorized equity capitalization of
each Partnership Subsidiary, as well as the holders of record ownership

 

34



--------------------------------------------------------------------------------

of all issued and outstanding capital of each Partnership Subsidiary. All Units
and all issued and outstanding membership interests or shares of capital stock
or other equity interests of each of the Partnership Subsidiaries, as
applicable, have been duly authorized and validly issued and are fully paid and
nonassessable, and are not subject to any preemptive rights. Except as set forth
in Section 4.3(a) of the Partnership Disclosure Letter, no membership interests,
partnership interests, shares of capital stock or other equity securities of the
Partnership or the Partnership Subsidiaries were reserved for issuance. Except
as described in this Section 4.3 and as set forth in Section 4.3(a) of the
Partnership Disclosure Letter, neither the Partnership nor any of the
Partnership Subsidiaries is a party to any outstanding option, warrant, call,
subscription or other right (including any preemptive right), agreement or
commitment which obligates any of them to issue, sell or transfer, or
repurchase, redeem or otherwise acquire, any of the membership interests,
partnership interests, shares of capital stock or other equity interest in the
Partnership or any Partnership Subsidiary. Except as set forth in Section 4.3(a)
of the Partnership Disclosure Letter, there are no voting trusts or other
agreements or understandings to which the Partnership or any Partnership
Subsidiary is a party with respect to the voting of any membership interests,
partnership interests, shares of capital stock or other equity interests of the
Partnership or any Partnership Subsidiary. Neither the Partnership nor any
Partnership Subsidiary has any outstanding bonds, debentures or other
obligations the holders of which have the right to vote (or are convertible or
exchangeable for securities having the right to vote) with Sellers or any
equityholders of any Partnership Subsidiary on any matter.

(b) Except as set forth in Section 4.3(b) of the Partnership Disclosure Letter,
neither the Partnership nor any Partnership Subsidiary owns any equity interest
(other than equity interests in the Partnership Subsidiaries) in any Person.

Section 4.4 Consents and Approvals. Assuming all filings required under the
Antitrust Laws are made and any waiting periods thereunder have been terminated
or expired, no notice to, consent of or filing with any Governmental Entity,
which has not been received or made, is necessary or required with respect to
the Partnership or any Partnership Subsidiary in connection with the execution
and delivery of this Agreement by the Partnership or the consummation by the
Partnership of the transactions contemplated by this Agreement, except for
(a) the Certificates of Merger, (b) the notices, consents or filings set forth
in Section 4.4 of the Partnership Disclosure Letter and (c) any other consents
or filings which, if not made or obtained, would not reasonably be expected to
be, individually or in the aggregate, material to the Partnership and the
Partnership Subsidiaries, taken as a whole.

Section 4.5 Financial Statements; No Undisclosed Liabilities.

(a) The Partnership has made available to Parent (i) the audited consolidated
balance sheet of the Partnership and the Partnership Subsidiaries (other than
Eads Distribution, LLC (“Eads”), FCX-Eads Blocker 1, LLC (“Eads Blocker 1”),
FCX-Eads Blocker 2 Corp. (“Eads Blocker 2”) and Basin Engine & Pump, Inc.
(“Basin”)) and the related audited consolidated statements of operations,
members’ equity and cash flows for the fiscal year ended December 31, 2016 (the
“Audited Financial Statements”) and (ii) the unaudited consolidated balance
sheet of the Partnership and the Partnership Subsidiaries (other than Eads, Eads
Blocker 1, Eads Blocker 2 and Basin) as of October 31, 2017 (the “Balance Sheet
Date”) and the related

 

35



--------------------------------------------------------------------------------

unaudited consolidated statements of operations, members’ equity and cash flows
for the ten (10) months ended on the Balance Sheet Date (the “Interim Financial
Statements” and together with the Audited Financial Statements, in each case
including the footnotes thereto, collectively, the “Financial Statements”). The
Financial Statements have been prepared in accordance with GAAP, except as
otherwise described therein or in Section 4.5(a) of the Partnership Disclosure
Letter.

(b) The balance sheet referred to in Section 4.5(a)(ii) fairly presents, in all
material respects, the consolidated financial position of the Partnership and
the Partnership Subsidiaries (other than Eads, Eads Blocker 1, Eads Blocker 2
and Basin), as of the Balance Sheet Date, and the related statements of
operations, members’ equity and cash flows fairly present, in all material
respects, the consolidated results of the operations, members’ equity and cash
flows of the Partnership and the Partnership Subsidiaries (other than Eads, Eads
Blocker 1, Eads Blocker 2 and Basin) for the ten (10) months then ended.

(c) The Financial Statements have been derived from the accounting, corporate
and financial books and records that relate to the business of the Partnership
and the Partnership Subsidiaries (other than Eads, Eads Blocker 1, Eads Blocker
2 and Basin).

(d) The Partnership and the Partnership Subsidiaries (other than Eads, Eads
Blocker 1, Eads Blocker 2 and Basin) do not have any material Liabilities that
are required to be set forth in an audited consolidated balance sheet prepared
in accordance with GAAP, except for Liabilities (i) reflected on the Financial
Statements, (ii) incurred in the ordinary course of business since the Balance
Sheet Date or which would be included in Estimated Closing Working Capital or
(iii) incurred in connection with the transactions contemplated hereby.

(e) The Partnership has made available to Parent (i) the balance sheet of Eads
(“Latest Eads Balance Sheet”) as of September 30, 2017 (such date, the “Latest
Eads Balance Sheet Date”), and the related income statements and statement of
cash flows for the nine-month period then ended (the “Interim Eads Financial
Statements”), and (ii) the audited consolidated balance sheet of Eads Investment
Holdings, LLC (“Eads Seller”) and Eads as of December 31, 2016, and the related
audited consolidated statements of operations, capital and cash flows for the
year then ended (the “Audited Eads Financial Statements”, and together with the
Interim Eads Financial Statements, the “Eads Financial Statements”). The Eads
Financial Statements fairly present in all material respects the financial
condition and results of operations of Eads at the respective dates and for the
respective periods described above. Eads has no Liability required under GAAP to
be disclosed in a balance sheet of Eads, other than any Liability (A) incurred
in the Eads Ordinary Course of Business since the Latest Eads Balance Sheet
Date, (B) reflected on the Eads Financial Statements, (C) that is set forth in
Section 4.5(e) of the Partnership Disclosure Letter, (D) that is a future
executory Liability arising under any Material Contract (other than a breach
thereof) or (E) incurred by or on behalf of Eads in connection with the Eads
SPA, the Transaction Documents (as defined in the Eads SPA) and the transactions
contemplated hereby and thereby.

 

36



--------------------------------------------------------------------------------

(f) The Partnership has made available to Parent (i) Basin’s unaudited balance
sheet as of December 31, 2016, and the related statements of income and cash
flows for the fiscal year then ended (the “Annual Basin Financial Statements”)
and (ii) Basin’s unaudited balance sheet as of October 31, 2017 (the “Latest
Basin Balance Sheet”) and the statement of income for the ten (10) months then
ended (the “Interim Basin Financial Statements” and, together with the Annual
Basin Financial Statements, the “Basin Financial Statements”). Except as set
forth on Section 4.5(f) of the Partnership Disclosure Letter, the Basin
Financial Statements present fairly in all material respects the financial
condition and results of operations of Basin as of the times and for the periods
referred to therein, subject in the case of the Interim Basin Financial
Statements to (x) changes resulting from normal year-end adjustments (which
changes will not, individually or in the aggregate, be material to Basin’s
financial position and results of operations), and (y) the absence of footnote
disclosures and other presentation items which, if presented, would not be
materially different from those in the Annual Basin Financial Statements. Basin
does not have any Liabilities required under GAAP to be disclosed in a balance
sheet of Basin, except for (A) Liabilities in the aggregate adequately
disclosed, provided for, reflected in, reserved against or otherwise described
in the Latest Basin Balance Sheet included in the Basin Financial Statements (or
in any notes thereto) or included as a current liability in the calculation of
Closing Net Working Capital (as defined in the Basin SPA), (B) Liabilities under
Contracts to which Basin or any of its assets may be bound that were entered
into in the Basin Ordinary Course of Business, (C) Liabilities disclosed on
Section 4.5(f) of the Partnership Disclosure Letter, (D) Liabilities which have
arisen in the Basin Ordinary Course of Business since October 31, 2017 and
(E) Liabilities under the Basin SPA.

(g) The Partnership has made available to Parent (i) the unaudited balance sheet
of The Massey Company, Inc. (“Massey”) as of December 31, 2016 (the “Massey
Balance Sheet”) and the unaudited balance sheet of Massey as of September 30,
2017, and the related unaudited statements of operations of Massey for the year
ended December 31, 2016 and the unaudited statement of operations of Massey for
the nine (9) months ended September 30, 2017 (the “Massey Financial
Statements”). The Massey Financial Statements have been derived from the books
and records of Massey. The Massey Financial Statements fairly present the
financial condition and results of operations of Massey and the Massey Business,
as applicable, as of the dates and for the periods indicated. The Massey
Business does not have any Liabilities or Indebtedness of any nature or kind
required under GAAP to be disclosed in a balance sheet of Massey except (i) as
disclosed and/or reserved against on the Massey Balance Sheet, (ii) Liabilities
and Indebtedness incurred subsequent to the date of the Massey Balance Sheet in
Massey Ordinary Course of Business and (iii) the Excluded Liabilities (as
defined in the Massey APA).

(h) The Partnership has made available to Parent the unaudited balance sheet of
Encova Consulting, Inc. (“Encova”) as of December 31, 2016 and the related
unaudited statements of operations of Encova for the year ended December 31,
2016 (collectively, the “Encova Financial Statements”). The Encova Financial
Statements have been derived from the books and records of Encova. Subject to
the exceptions described on Section 4.5(h) of the Partnership Disclosure Letter,
the Encova Financial Statements fairly present the financial condition and
results of operations of Encova and the Encova Business, as applicable, as of
the dates and for the periods indicated (subject to the absence of footnote
disclosure and, in the case of the interim statements, normal year-end
adjustments (which will not be material individually or in the aggregate)).
Subject to the exceptions described on Section 4.5(h) of the Partnership
Disclosure Letter, all Liabilities of Encova required under GAAP to be disclosed
in a balance

 

37



--------------------------------------------------------------------------------

sheet of Encova that relate to the Encova Business which existed at the date of
such Encova Financial Statements have been recorded in the statements of assets
and liabilities included in the Encova Financial Statements or disclosed in
notes to the Encova Financial Statements to the extent such Liabilities were
required, under GAAP, to be so recorded and/or disclosed.

Section 4.6 Absence of Certain Changes. Except as set forth in Section 4.6 of
the Partnership Disclosure Letter, during the period from December 31, 2016 to
the date hereof, (a) the businesses of the Partnership and each of the
Partnership Subsidiaries have been conducted in all material respects in the
ordinary course, (b) neither the Partnership nor any Partnership Subsidiary has
materially increased the compensation of any officer or granted any general,
material salary increase to their respective employees, other than in the
ordinary course of business or as required by applicable Law or collective
bargaining agreement, (c) neither the Partnership nor any Partnership Subsidiary
has acquired or divested any business or Person, by merger or consolidation,
purchase of substantial assets or equity interests, or sale, or by any other
manner, in a single transaction or a series of related transactions, or entered
into any Contract, letter of intent or similar arrangement with respect to the
foregoing, (d) there has been no material change by the Partnership or the
Partnership Subsidiaries in accounting principles, practices or methods except
as required by Law or GAAP and (e) there has not occurred a Partnership Material
Adverse Effect.

Section 4.7 Compliance with Laws. (a) The operations of the Partnership and the
Partnership Subsidiaries are being, and since October 15, 2012 have been,
conducted in material compliance with all Laws and Orders applicable to the
Partnership and the Partnership Subsidiaries and (b) neither the Partnership nor
any Partnership Subsidiary is in receipt of any written notice with respect to
any failure to materially comply with any provision of any applicable Law or
Order.

Section 4.8 Permits. Except as set forth in Section 4.8 of the Partnership
Disclosure Letter, the Partnership and the Partnership Subsidiaries hold all
material federal, state, local and foreign permits, approvals, licenses,
authorizations, certificates, rights, exemptions and Orders from Governmental
Entities (collectively, the “Permits”) that are necessary for the operation of
the business of the Partnership and/or the Partnership Subsidiaries as presently
conducted, or that are necessary for the lawful ownership of their respective
properties and assets.

Section 4.9 Litigation. Except as set forth in Section 4.9 of the Partnership
Disclosure Letter, (a) as of the date hereof, there is no material Action
pending, or, to the Knowledge of the Partnership, threatened in writing, against
the Partnership or any of the Partnership Subsidiaries, and (b) there is no
Action pending, or, to the Knowledge of the Partnership, threatened in writing,
against the Partnership or any of the Partnership Subsidiaries which would
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of GP or the Partnership to timely perform their
respective obligations hereunder or timely consummate the transactions
contemplated hereby.

 

38



--------------------------------------------------------------------------------

Section 4.10 Employee Benefit Plans.

(a) Section 4.10(a) of the Partnership Disclosure Letter sets forth a complete
list of each material Employee Benefit Plan. As used herein, “Employee Benefit
Plan” (or “Plan”) means (i) each “employee benefit plan,” as defined in
Section 3(3) of ERISA, (ii) each employee pension benefit plan as defined in
Section 3(2) of ERISA (a “Pension Plan”); (iii) each employee welfare benefit
plan, as defined in Section 3(1) of ERISA (a “Welfare Plan”); and (iv) each
compensation and employment arrangement or agreement, including, but not limited
to, any fringe benefit, incentive compensation, phantom stock, bonus, severance,
vacation, deferred compensation, supplemental executive compensation plan,
employment agreement, salary continuation, incentive, stock option, retirement,
pension, or profit sharing plans, Contracts, programs, funds or arrangements of
any kind (each, a “Benefit Arrangement) that is maintained by the Partnership or
any Partnership Subsidiary. Since October 15, 2012, each Employee Benefit Plan
has been maintained, operated and administered in material compliance with its
terms and any related documents or agreements and in material compliance with
all applicable Laws and Orders.

(b) The form of each Pension Plan and each Welfare Plan is in compliance in all
material respects with the applicable terms of ERISA, the Code, and all other
Applicable Laws and written applicable Plan documents. Each Pension Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter, or in case of a master prototype plan, a favorable opinion
letter, from the Internal Revenue Service as to its qualified status, and, to
the Knowledge of the Partnership, nothing has occurred since the date of such
determinations that is likely to cause the loss of such qualification. All
contributions (including all employer contributions and employee contributions)
that have been required to have been paid with respect to each Plan have been
paid within the time required by such Plan or applicable Laws, other than as
would not reasonably be expected to result in a material liability to the
Partnership, any Partnership Affiliate or any ERISA Affiliate. Except as
required by the Code or this Agreement, the consummation of the transactions
contemplated by this Agreement will not accelerate the time of vesting or the
time of payment, or increase the amount, of compensation due to any director,
employee, officer, former employee or former officer of the Partnership, any
Partnership Subsidiary or an ERISA Affiliate. No written or, to the Knowledge of
the Partnership, oral representations have been made to any employee or former
employee of the Partnership, any Partnership Subsidiary or any ERISA Affiliate
at any time promising or guaranteeing any employer payment or funding for the
continuation of medical, dental, life or disability coverage for any period of
time beyond the end of the current plan year (except to the extent of coverage
required under COBRA). Neither the Partnership, nor any Partnership Subsidiary
nor any ERISA Affiliate has at any time within six years sponsored, maintained
or contributed to a Pension Plan subject to Title IV of ERISA, a multiemployer
plan as defined in Section 3(37) of ERISA (a “Multiemployer Plan”), a multiple
employer plan within the meaning of Section 210 of ERISA or Section 413(c) of
the Code (a “Multiple Employer Plan”), or a voluntary employees’ beneficiary
association, as defined in Section 501(c)(9) of the Code. Except for ordinary
benefit payment obligations under the Plans set forth on Section 4.10(b) of the
Partnership Disclosure Letter, no act or omission has occurred with respect to
any Pension Plan, Welfare Plan, Benefit Arrangement, Multiemployer Plan, or
Multiple Employer Plan that will result in any material liability to the
Partnership, any Partnership Subsidiary or Parent or will have an adverse impact
upon the Partnership or any Partnership Subsidiary or subject the Partnership,
any Partnership Subsidiary or Parent’s assets to any lien under ERISA, the Code,
or

 

39



--------------------------------------------------------------------------------

applicable Laws. Each Plan that is a nonqualified deferred compensation plan, as
defined in Section 409A(d)(1) of the Code, has been operated in compliance, in
all material respects, with the provisions of Section 409A. As used herein, the
term “ERISA Affiliate” shall mean the Partnership, any Partnership Subsidiary
and any trade or business (whether or not incorporated) that is part of the same
controlled group, or under common control with, or part of an affiliated service
group that includes the Partnership or any Partnership Subsidiary within the
meaning of Sections 414(b), (c), (m) or (o) of the Code.

(c) The Partnership has made available or furnished to Parent copies of all such
Plans, all amendments related thereto, all related funding arrangements, all
actuarial valuation reports for the most recent five years, if any, all Forms
5500 with schedules thereto for the most recent three years, the most recent
determination or opinion letter (as applicable) issued by the Internal Revenue
Service for each Pension Plan, and the most recent summary plan description (if
applicable).

(d) Except as set forth in Section 4.10(d) of the Partnership Disclosure Letter,

(i) no Plan that is a funded pension plan and no trust established thereunder
has any accumulated funding deficiency within the meaning of Section 302(a) of
ERISA and Section 412 of the Code, ( ) to the Knowledge of the Partnership, no
reportable event within the meaning of Section 4043 of ERISA or “prohibited
transaction” within the meaning of Section 406 of ERISA has occurred with
respect to any Plan and no tax has been imposed pursuant to Section 4975 or
Section 4976 of the Code in respect thereof, (iii) neither the Sellers nor any
Partnership Subsidiary has incurred any Liability to the Pension Benefit
Guaranty Corporation with respect to any Plan which is a pension plan subject to
Title IV of ERISA other than liability for premiums (which have been paid when
due); and (iv) all material amounts required to be paid pursuant to each by the
Plans on or before the Closing Date have been paid by the Closing Date.

(e) Each Welfare Plan that provides medical benefits to employees of the
Partnership or the Partnership Subsidiaries has been operated in compliance in
all material respects with the requirements of Sections 601 through 608 of ERISA
and Section 4980B of the Code (“COBRA”), relating to the continuation of
coverage under certain circumstances in which coverage would otherwise cease.

(f) Notice of any Plan required to be given to the Department of Labor under
Section 2520.104.23 of Title 29 of the Code of Federal Regulations has been
given.

(g) Except as set forth in Section 4.10(g) of the Partnership Disclosure Letter,
there is no audit or Proceeding that is in process by, or for which notification
has been received from, any Governmental Authority, with respect to any Plan.

(h) Except as set forth in Section 4.10(h) of the Partnership Disclosure Letter,
there are no claims pending (other than routine claims for benefits) by or on
behalf of any of the Plans by any employee or beneficiary covered under any such
Plan that would reasonably be expected to result in a material liability to the
Partnership or any Partnership Subsidiary or any ERISA Affiliate or to such Plan
or a fiduciary of such Plan.

 

40



--------------------------------------------------------------------------------

(i) Neither the Partnership nor any of the Partnership Subsidiaries, nor, to the
Knowledge of the Partnership, any other “disqualified person” or “party in
interest” (as defined in Section 4975(e)(2) of the Code and Section 3(14) of
ERISA, respectively) has engaged in any transactions in connection with any
Employee Benefit Plan that would reasonably be expected to result in the
imposition of a penalty pursuant to Section 502 of ERISA or a Tax pursuant to
Section 4975 of the Code that in each case would reasonably be expected to
result in a material liability to the Partnership or any Partnership Subsidiary
or any ERISA Affiliate or to such Plan or a fiduciary of such Plan.

Section 4.11 Labor Matters.

(a) Except as set forth in Section 4.11(a) of the Partnership Disclosure Letter,
neither the Partnership nor any of the Partnership Subsidiaries is a party to a
collective bargaining agreement with any labor union. No labor union has made a
pending demand for recognition or certification with respect to the employees of
the Partnership or any of the Partnership Subsidiaries, and there are no
representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to the Knowledge of the
Partnership, threatened in writing to be brought or filed with the National
Labor Relations Board or any other Governmental Entity with respect to the
employees of the Partnership or any of the Partnership Subsidiaries. To the
Knowledge of the Partnership, as of the date hereof, there are no presently
pending or threatened in writing strikes, lockouts, work stoppages or collective
labor disputes affecting the employees of the Partnership or any Partnership
Subsidiary.

(b) The Partnership and the Partnership Subsidiaries are in material compliance
with all applicable Laws relating to labor or employment relations or practices,
including Laws relating to employee health and safety matters, overtime pay and
exempt and non-exempt classification of employees. Except as set forth in
Section 4.11(b) of the Partnership Disclosure Letter, there is no material
Action presently pending or, to the Knowledge of the Partnership, threatened in
writing, against the Partnership or any of the Partnership Subsidiaries with
respect to its or their labor or employment relations.

Section 4.12 Tax Matters. Except as set forth in Section 4.12 of the Partnership
Disclosure Letter:

(a) Tax Returns. The Partnership and each of the Partnership Subsidiaries has
filed or caused to be filed all material Returns that are required to be filed
by, or with respect to, the Partnership and the Partnership Subsidiaries on or
prior to the date hereof (taking into account any applicable extension of time
within which to file), and all such Returns are correct and complete in all
material respects.

(b) Payment of Taxes. All material Taxes and material Tax Liabilities of the
Partnership and the Partnership Subsidiaries that are due and payable on or
prior to the Closing Date have been (or will be) paid on or prior to the Closing
Date or accrued on the books and records of the Partnership and the Partnership
Subsidiaries in accordance with GAAP.

(c) Other Tax Matters.

 

41



--------------------------------------------------------------------------------

(i) Neither the Partnership nor the Partnership Subsidiaries are the subject of
an audit or other examination relating to the payment of Taxes of the
Partnership or the Partnership Subsidiaries by the tax authorities of any
nation, state or locality nor have the Partnership or the Partnership
Subsidiaries received any written notices from any taxing authority that such an
audit or examination is contemplated or pending.

(ii) Neither the Partnership nor the Partnership Subsidiaries (A) have entered
into a written agreement or waiver extending any statute of limitations relating
to the payment or collection of any material Taxes of the Partnership or the
Partnership Subsidiaries that has not expired or (B) are presently contesting
any material Tax Liability of the Partnership or the Partnership Subsidiaries
before any court, tribunal or agency.

(iii) All material Taxes that the Partnership or the Partnership Subsidiaries
are (or were) required by Law to withhold or collect in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder,
member or other third party have been duly withheld or collected, and have been
paid over to the proper authorities to the extent due and payable.

(iv) Neither the Partnership nor any Partnership Subsidiary is a party to or
bound by any Tax allocation, sharing or similar agreement, the primary subject
matter of which relates to Taxes.

(v) Neither the Partnership nor any Partnership Subsidiaries has engaged in a
“listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(2).

(vi) Neither the Partnership nor FCX Intermediate Holdings, LLC has ever been
treated as corporation for federal income tax purposes.

(vii) The Partnership has furnished or made available to Parent true and
complete copies of each federal income tax Return filed by the Partnership and
each of the Partnership Subsidiaries for the three most recent taxable years.
Partnership has furnished to Parent any foreign Returns filed by Partnership or
any of the Partnership Subsidiaries for the three most recent taxable years.

(viii) None of the Partnership Subsidiaries has (i) been a member of an
affiliated group filing a consolidated Return (other than a group the common
parent of which was FCX Holdings Corp) and (ii) have any liability for the Taxes
of any Person, other than the Partnership and the Partnership Subsidiaries,
under Treasury Regulations Section 1.1502-6 (or any similar provision of law),
as a transferee or successor, by contract, or otherwise.

 

42



--------------------------------------------------------------------------------

(ix) To the Knowledge of the Partnership and other than the Partnership LP
Agreement or any organizational document of any Partnership Subsidiaries, there
are no joint ventures, partnerships, limited liability companies, or other
arrangements or contracts to which the Partnership or any of the Partnership
Subsidiaries is a party and that would be treated as a partnership for federal
income Tax purposes.

(x) Neither the Partnership nor any of the Partnership Subsidiaries has, nor has
it ever had, a “permanent establishment” in any foreign country, as such term is
defined in any applicable Tax treaty or convention between the United States and
such foreign country, nor has it otherwise taken steps that have exposed, or
will expose, it to the taxing jurisdiction of a foreign country.

(xi) No written claim has been made in the last five (5) years by a taxing
authority in a jurisdiction where the Partnership or the Partnership
Subsidiaries do not file Returns that the Partnership (or such Subsidiary) is or
may be subject to taxation by that jurisdiction nor, to the Knowledge of the
Partnership, is there any factual or legal basis for any such claim.

(xii) None of the Partnership Subsidiaries has distributed stock of another
corporation, or had its stock distributed by another corporation, in a
transaction that was purported or intended to be governed in whole or in part by
section 355 or 361 of the Code.

(xiii) None of the Partnership Subsidiaries is or has been a United States real
property holding corporation (as defined in Section 897(c)(2) of the Code)
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

(xiv) The Partnership and the Partnership Subsidiaries have disclosed in their
Returns all information required by the provisions of the Treasury Regulations
issued under Section 6011 of the Code with respect to any “reportable
transaction” as that term is defined in Section 6707A(c) of the Code.

(xv) No gain recognition agreement has been entered into by either the
Partnership or any of the Partnership Subsidiaries and no private letter rulings
or closing agreements have been obtained by either the Partnership or any of the
Partnership Subsidiaries that will have any effect on the Tax Returns, Tax
positions or other filings of the Partnership or any of the Partnership
Subsidiaries subsequent to the Closing Date.

(xvi) None of the Partnership Subsidiaries is or has been at any time a “passive
foreign investment company” as that term has been defined from time to time in
Section 1297 of the Code.

(xvii) The Partnership and each of the Partnership Subsidiaries is in material
compliance with all terms and conditions of any Tax exemption or other Tax
reduction agreement or order of a foreign or state government and the
consummation of the transactions contemplated by this Agreement will not have
any material adverse effect on the continued validity and effectiveness of any
such Tax exemption or other Tax reduction agreement or order.

 

43



--------------------------------------------------------------------------------

(xviii) None of the Partnership Subsidiaries has ever elected to be treated as
an S corporation under Section 1362 of the Code or any corresponding provision
of federal or state Law.

(xix) There is no agreement, contract or arrangement to which the Partnership or
any of the Partnership Subsidiaries is a party that would reasonably be expected
to, individually or collectively, result in the payment of any amount that would
not be deductible by reason of Sections 162 (other than 162(a)) or 404 of the
Code. Neither the execution and delivery of this Agreement, nor equityholder or
other approval of this Agreement nor the consummation of the Mergers would
reasonably be expected to, either alone or in combination with another event,
result in the payment of any amount that would reasonably be expected to,
individually or in combination with any other such payment, constitute an
“excess parachute payment” as defined in Section 280G(b)(1) of the Code.

(xx) To the Knowledge of the Partnership, neither the Partnership nor any of the
Partnership Subsidiaries has any net operating losses or tax credits that would
be subject to limitation under Code Sections 382, 383, or 384, or any similar
state Tax statute or regulation.

(xxi) To the Knowledge of the Partnership, the unpaid income Taxes of the
Partnership and each of the Partnership Subsidiaries (A) did not, as of the most
recent calendar month end, materially exceed the reserve for income Tax
liability (other than any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
most recent balance sheet described in Section 4.5 setting forth the financial
position of the relevant Partnership and/or Partnership Subsidiaries (rather
than in any notes thereto) and (B) will not materially exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of the Partnership and each of the Partnership
Subsidiaries in filing its Tax Returns. Since the date of the Audited Financial
Statements, neither the Partnership nor any Partnership Subsidiary has incurred
any material liability for income Taxes arising from extraordinary gains or
losses, as that term is used in GAAP, outside the ordinary course of business
consistent with past custom and practice.

(xxii) Neither the Partnership nor any of the Partnership Subsidiaries has been,
nor will any of them be, required to include any material item of income in, or
exclude any material item of deduction from, taxable income for any Tax period
(or portion thereof) ending after the Closing Date (i) pursuant to Section 481
of the Code or any comparable provision under state or foreign Tax Laws as a
result of transactions, events, or accounting methods employed prior to the
Closing Date, (ii) as a result of any installment sale or open transaction
disposition made on or prior to the Closing Date, or (iii) as a result of any
prepaid amount received on or prior to the Closing Date.

(d) Notwithstanding anything herein to the contrary, the representations and
warranties in this Section 4.12: (i) refer only to the activities of the
Partnership and the Partnership Subsidiaries on or prior to the Closing Date and
are not intended to serve as representations to, or a guarantee of, nor can they
be relied upon for, or with respect to, Taxes

 

44



--------------------------------------------------------------------------------

attributable to any Tax periods (or portions thereof, including the portion of
any Overlap Period beginning after the Closing Date) beginning after, or Tax
positions taken after, the Closing Date and (ii) are not representations or
warranties as to the amount of, or limitations on, any net operating losses, tax
credits or other tax attributes that the Partnership or any Partnership
Subsidiary may have.

Section 4.13 Intellectual Property.

(a) Section 4.13(a) of the Partnership Disclosure Letter sets forth all material
patents, trademark registrations, service mark registrations, Internet domain
name registrations, copyright registrations, and all pending applications for
any of the foregoing that are owned by the Partnership or the Partnership
Subsidiaries (the “Partnership Intellectual Property”). The Partnership or one
of the Partnership Subsidiaries owns or has the right, free of all Liens, except
for Permitted Liens, to use (i) all material Intellectual Property necessary to
conduct the businesses of the Partnership and the Partnership Subsidiaries
substantially as presently conducted and (ii) all material entity names,
trademarks and service marks without restrictions on future use.

(b) Neither the Partnership nor any Partnership Subsidiary has received since
January 1, 2016 a written notice of any claim challenging the use or ownership
by the Partnership or the Partnership Subsidiaries of any material Intellectual
Property.

(c) To the Knowledge of the Partnership, no third party is infringing, violating
or misappropriating any of the Partnership Intellectual Property.

(d) The Partnership and the Partnership Subsidiaries have taken commercially
reasonable steps to protect and preserve the confidentiality of all material
trade secrets owned by the Partnership or the Partnership Subsidiaries.

Section 4.14 Broker’s or Finder’s Fee. Except for the fees of the Financial
Advisors (whose fees and expenses shall be paid by the Partnership in accordance
with the Partnership’s respective agreements with each of the Financial
Advisors), neither the Partnership nor any Partnership Subsidiary is a party to
any Contract whereby any agent, broker, Person or firm acting on behalf of the
Partnership or any Partnership Subsidiary is, or shall be, entitled to any
broker’s fees, finder’s fees or commissions from the Partnership, any
Partnership Subsidiary or Parent or any of its Affiliates in connection with
this Agreement or any of the transactions contemplated hereby.

Section 4.15 Material Contracts. Section 4.15 of the Partnership Disclosure
Letter contains a list, as of the date hereof, of the following Contracts (each,
a “Material Contract”) to which the Partnership or a Partnership Subsidiary is
party (other than purchase orders): (a) Contracts involving future payments by
the Partnership or any Partnership Subsidiary in excess of $300,000 in any
future calendar year that cannot be terminated without penalty by the
Partnership or any Partnership Subsidiary upon sixty (60) days’ or less prior
notice, (b) Contracts that materially restrain, limit or impede the
Partnership’s or the Partnership Subsidiaries’ ability to compete with or
conduct any business or line of business (other than distribution Contracts that
contain such restrictions, limitations or impediments relating to the

 

45



--------------------------------------------------------------------------------

products and territories that are the subject of such distribution Contracts),
(c) Contracts with Affiliates, (d) employment Contracts and severance Contracts
with employees, (e) Contracts with respect to Indebtedness of the Partnership or
any Partnership Subsidiary, (f) Government Contracts, (g) partnership, joint
venture, strategic alliance, stockholders’, joint development or similar
Contracts, (h) Contracts for management services, financial advisory or similar
arrangements that will not terminate at the Closing without further liability to
or obligations of the Partnership or the Partnership Subsidiaries, other than
such Contracts that have terminated but for customary indemnification or
confidentiality provisions that remain operative, and (j) Contracts involving
any resolution or settlement of any actual or threatened Action, litigation,
arbitration, claim or other dispute and involving any outstanding payment
obligations or containing any restrictions on the operations of the Partnership
or any Partnership Subsidiary other than any confidentiality, release or
non-disparagement provisions. Notwithstanding anything in this Section 4.15,
“Material Contracts” shall not include any Contract that will be fully performed
or satisfied as of or prior to Closing. True and complete copies of all Material
Contracts have been made available to Parent and (i) neither the Partnership nor
any of the Partnership Subsidiaries is in material default under any Material
Contract and (ii) to the Knowledge of the Partnership, no other party to any
Material Contract is in default under such Material Contract.

Section 4.16 Environmental Matters. Except as set forth in Section 4.16 of the
Partnership Disclosure Letter:

(a) (i) the Partnership and each Partnership Subsidiary is and has been since
October 15, 2012 in compliance in all material respects with all applicable
Environmental Laws, (ii) the Partnership and each Partnership Subsidiary has
obtained, and is in compliance with, all Permits required under applicable
Environmental Laws in connection with the operation of its properties, assets
and business, (iii) there are no Actions by any Governmental Entity or other
Person pending or threatened in writing in connection with the past or present
operations of the business, properties or assets of the Partnership or any of
the Partnership Subsidiaries under any Environmental Law, (iv) neither the
Partnership nor any Partnership Subsidiary is subject to any Order or settlement
addressing a violation of or Liability under any Environmental Law, (v) there
has been no release, discharge or disposal of Hazardous Materials in violation
of any Environmental Laws by the Partnership or any Partnership Subsidiary
(1) on, under, in or at any real property currently owned or leased by the
Partnership or the Partnership Subsidiaries, or (2) to the Knowledge of the
Partnership, on, under, in or at any real property formerly owned or leased by
the Partnership or the Partnership Subsidiaries, and (vi) neither the
Partnership nor any Partnership Subsidiary is conducting any Response Action
relating to any release, discharge or disposal of Hazardous Materials.

(b) There are no conditions or circumstances that would reasonably be expected
to prevent or interfere with the use by the Partnership or any Partnership
Subsidiary of any real property owned by the Partnership or any Partnership
Subsidiary, or subject to the Real Property Leases, in their respective
businesses in material compliance with Environmental Laws and, to the Knowledge
of the Partnership, no such real property contains any (i) underground storage
tanks; (ii) asbestos or asbestos-containing materials; or (iii) polychlorinated
biphenyls (“PCBs”).

 

46



--------------------------------------------------------------------------------

(c) The Partnership has delivered to Parent true and complete copies and results
of all reports, studies, analyses, tests, written notices or communications, and
monitoring reports (including all drafts thereof) in the possession, custody or
control of the Partnership or any Partnership Subsidiary pertaining to the
Release or presence of Hazardous Materials at, in, on, or under any real
property owned by the Partnership or any Partnership Subsidiary, or subject to
the Real Property Leases, or concerning compliance by the Partnership or any
Partnership Subsidiary with Environmental Laws.

Section 4.17 Real Property; Personal Property.

(a) Section 4.17(a) of the Partnership Disclosure Letter contains a list as of
the date hereof of all real property owned by the Partnership and/or the
Partnership Subsidiaries.

(b) Section 4.17(b) of the Partnership Disclosure Letter contains a list of all
(i) material real property leased to or from the Partnership and/or the
Partnership Subsidiaries and (ii) material leases of material real property
(collectively, the “Real Property Leases”) to which the Partnership or any of
the Partnership Subsidiaries is a party (as lessee, sublessee, sublessor or
lessor). True and correct copies of such Real Property Leases have been made
available to Parent. Neither the Partnership nor any Partnership Subsidiary is
in material default under any such Real Property Lease. To the Knowledge of the
Partnership, no other party to any such Real Property Lease is in material
default under any such Real Property Lease.

(c) The real property listed in Section 4.17 (a) and Section 4.17(b) of the
Partnership Disclosure Letter constitutes all material real property and
interests in real property used or held for use in the conduct of the business
of the Partnership and each Partnership Subsidiary as conducted on the date
hereof. Except as set forth in Section 4.17 (a) and Section 4.17(b) of the
Partnership Disclosure Letter, each of the Partnership or the applicable
Partnership Subsidiary has (i) good and marketable title to all real property
shown as owned by it, or (ii) a valid leasehold interests in the real property
leased by it, in each case, free and clear of all mortgages, liens, security
interests, easements, covenants, rights-of-way and other encumbrances or
restrictions of any nature whatsoever, except for Permitted Liens.

(d) The Partnership and the Partnership Subsidiaries have good and valid title
to all material personal property, as owned by them, and a valid and enforceable
right to use all material personal property leased by or licensed to of the
Partnership and the Partnership Subsidiaries, which is used or held for use in
the conduct of their respective businesses, subject in each case to the
Permitted Liens.

Section 4.18 Insurance. Section 4.18 of the Partnership Disclosure Letter sets
forth a list of the material insurance policies of the Partnership and the
Partnership Subsidiaries (other than title insurance policies) and a list of the
claims history of the Partnership and the Partnership Subsidiaries during the
past two years. Except as set forth in Section 4.18 of the Partnership
Disclosure Letter (i) no written notice of default or termination has been
received since January 1, 2016 by the Partnership or any Partnership Subsidiary
in respect of any such material insurance policy and (ii) all premiums due on
such material insurance policies have been paid.

 

47



--------------------------------------------------------------------------------

Section 4.19 Transactions with Affiliates. Except as set forth in Section 4.19
of the Partnership Disclosure Letter, none of Sellers, the Sellers’
Representative, nor any directors or officers of the Partnership, nor any of
their respective Affiliates (a) is party to any Contract with the Partnership or
any Partnership Subsidiary (other than the Partnership LP Agreement and
employment arrangements entered into in the ordinary course of business), (b)
owns any property or right, tangible or intangible, that is used by the
Partnership or any Partnership Subsidiary, or (c) is party to any personal loan
or extension of credit from the Partnership or any Partnership Subsidiary (other
than customary expense reimbursement arrangements for employees and members of
the board of directors (or similar governing body) of the Partnership and the
Partnership Subsidiaries) that will not have been fully satisfied or terminated
on or prior to the Closing Date.

Section 4.20 Customers and Suppliers. Section 4.20 of the Partnership Disclosure
Letter sets forth an accurate and complete list of the top thirty (30) customers
and suppliers of the Partnership and the Partnership Subsidiaries, taken as a
whole, measured by revenue or expenditures (calculated in the aggregate to or by
the Partnership and the Partnership Subsidiaries and not by location or entity)
for the one-year period commencing on January 1, 2016 and ending on December 31,
2016. Since December 31, 2016, no such customer or supplier has canceled or
otherwise terminated its relationship with the Partnership or any Partnership
Subsidiary. Since the Balance Sheet Date, neither the Partnership nor any
Partnership Subsidiary has received any written notice that any such customer or
supplier may cancel, terminate or otherwise materially and adversely modify its
relationship with the Partnership or any Partnership Subsidiary, or such
customer’s or supplier’s purchase or sale of services or products, either as a
result of the transactions contemplated hereby or otherwise.

Section 4.21 Products; Product Liability; Inventory. Except as set forth in
Section 4.21(a) of the Partnership Disclosure Letter, neither the Partnership
nor any Partnership Subsidiary has manufactured or sold any products that
(i) contain asbestos, benzene or silica; (ii) are intended for use in on-board
aircraft applications; (iii) are intended for use in nuclear applications;
(iv) are intended for use in carnival or amusement park applications; or
(v) have been relabeled or repackaged with a label or package specifying a
different country or origin than originally specified. During the past three
(3) years, neither Partnership nor any Partnership Subsidiary has received
written notice of any material claim or allegation of death or personal injury
or property damage, any claim for punitive or exemplary damages, any claim for
contribution or indemnification, or any claim for injunctive relief, in each
case in connection with any product manufactured, assembled, sold or distributed
by them, or any service provided by them, except for routine warranty claims.

Section 4.22 Illegal Payments. Neither the Partnership, nor any Partnership
Subsidiary, nor to the Knowledge of the Partnership, any officer, partner,
employee or agent thereof has directly or indirectly given or agreed to give any
illegal gift, contribution, payment or similar benefit to any supplier,
customer, governmental employee or other person (a) which would reasonably be
expected to subject the Partnership, any Partnership Subsidiary or Parent to any
damage or penalty in any Action; or (b) the non-continuation of which in the
future would reasonably be expected to result in a material adverse effect on
the business, operations, assets, or condition, financial or otherwise, of the
Partnership or any Partnership Subsidiary.

 

48



--------------------------------------------------------------------------------

Section 4.23 Exclusivity of Representations. Notwithstanding anything herein to
the contrary, it is the explicit intent of the parties hereto, and the parties
hereto hereby agree, that the representations and warranties made by the
Partnership in this Article IV (as modified by the Partnership Disclosure
Letter) are the exclusive representations and warranties made by the Partnership
or any other Person with respect to the Partnership and the Partnership
Subsidiaries, including the businesses and assets of each of them or the
transactions contemplated by this Agreement and any certificate, instrument or
document delivered pursuant hereto. The Partnership, GP Parent, and Sellers
hereby disclaim any other express or implied, written or oral, representations
or warranties with respect to the Partnership, any Partnership Subsidiary, the
businesses and assets of the Partnership and the Partnership Subsidiaries, the
Units and the transactions contemplated by this Agreement and any certificate,
instrument or document delivered pursuant hereto. Except as expressly set forth
herein, the condition of the businesses and assets of the Partnership and the
Partnership Subsidiaries and the Units shall be “as is”, “where is” and “with
all faults” and neither the Partnership nor GP Parent nor any Seller makes any
warranty of merchantability, suitability, adequacy, fitness for a particular
purpose or quality with respect to the businesses and any of the assets of the
Partnership or any Partnership Subsidiary or as to the condition or workmanship
thereof or the absence of any defects therein, whether latent or patent. Neither
the Partnership, nor GP Parent nor any Seller nor any other Person is, directly
or indirectly, making any representations or warranties regarding any pro-forma
financial information, financial projections or other forward-looking prospects,
risks or statements (financial or otherwise) of the Partnership or any of the
Partnership Subsidiaries made, communicated or furnished (orally or in writing)
to Parent, Merger Subs or their respective Affiliates or their respective
Representatives (including any opinion, information, projection or advice in any
management presentation or the confidential information memorandum provided to
Parent, Merger Subs and their respective Affiliates and their respective
Representatives), and the Partnership, GP Parent and Sellers hereby disclaim all
Liability and responsibility for any such information and statements. It is
understood that any Due Diligence Materials made available to Parent or its
Affiliates or their respective Representatives do not, directly or indirectly,
and shall not be deemed to, directly or indirectly, contain representations or
warranties of the Partnership, GP Parent or any Seller or their respective
Affiliates or their respective Representatives.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUBS

Except as set forth in the disclosure letter delivered by Parent and Merger Subs
to the Partnership (the “Parent Disclosure Letter”) in connection with this
Agreement, Parent and Merger Subs hereby jointly and severally represent and
warrant to the Partnership on the date hereof and as of the Closing Date as
follows:

Section 5.1 Due Organization, Good Standing and Corporate Power. Each of Parent
and each of the Merger Subs is a corporation, limited liability company or
limited partnership, as the case may be, duly incorporated or organized and
validly existing under the Laws of the jurisdiction in which it is incorporated
(or, if not a corporation, organized) and has all the requisite power and
authority to own, lease and operate its properties and to carry on its

 

49



--------------------------------------------------------------------------------

business as now being conducted. Each of Parent and each of the Merger Subs is
duly qualified or licensed to do business and is in good standing in each
jurisdiction, including its jurisdiction of organization, in which the nature of
its business or the ownership or leasing of its properties makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed and in good standing would not have,
individually or in the aggregate, a Parent Material Adverse Effect. Each of
Parent and each of the Merger Subs has delivered prior to the date hereof to the
Partnership copies of its certificate of incorporation and by-laws or equivalent
charter or organizational documents, in each case, as amended and in full force
and effect as of the date hereof. Neither Parent nor either Merger Sub is in
violation of any of the provisions of its certificate of incorporation or
by-laws or equivalent charter or organizational documents.

Section 5.2 Authorization; Noncontravention.

(a) Each of Parent and each of the Merger Subs has the requisite power and
authority and has taken all action necessary to execute and deliver this
Agreement and all other instruments and agreements to be delivered by Parent and
Merger Subs as contemplated hereby and thereby, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance of this Agreement by Parent
and Merger Subs and all other instruments and agreements to be delivered by
Parent and Merger Subs as contemplated hereby, the consummation by each of them
of the transactions contemplated hereby and thereby and the performance by each
of them of their respective obligations hereunder and thereunder have been duly
authorized and approved by all necessary action. This Agreement has been, and
all other instruments and agreements to be executed and delivered by each of
Parent and each of the Merger Subs as contemplated hereby shall be, duly
executed and delivered by each of Parent and each of the Merger Subs. Assuming
that this Agreement constitutes a valid and binding obligation of GP and the
Partnership, this Agreement constitutes a valid and binding obligation of each
of Parent and each of the Merger Subs, enforceable against each of Parent and
each of the Merger Subs in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar Laws affecting the enforcement of creditors’ rights generally,
and by general equitable principles.

(b) The execution and delivery of this Agreement and all other instruments and
agreements to be delivered by each of Parent and each of the Merger Subs as
contemplated hereby do not, and the consummation of the transactions
contemplated hereby and thereby shall not, (i) conflict with any of the
provisions of the articles of incorporation or regulations or equivalent charter
or organizational documents of each of Parent and each of the Merger Subs, as
amended, (ii) conflict with or result in breach of, or constitute a default
under, or result in the acceleration of any obligation or loss of any benefits
under, any material Contract or other instrument to which Parent or either
Merger Sub is a party or by which Parent or either Merger Sub or any of their
respective properties or assets are bound or (iii) subject to any consents,
approvals, authorizations, declarations, filings and notices required under any
Antitrust Laws or set forth in Section 5.4, contravene any Law or any Order
applicable to Parent or either Merger Sub or by which any of their respective
properties or assets are bound, except, in the case of clause (ii) above, for
such conflicts, breaches, defaults or accelerations which, or such consents,
approvals, authorizations, declarations, filings or notices the failure of which
to obtain, would not reasonably be expected to have, individually or in the
aggregate, a Parent Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

Section 5.3 Ownership; Operations. Each of the Merger Subs is a Subsidiary of
Parent and Parent owns beneficially and of record all of the outstanding
membership interests of each of the Merger Subs, free and clear of any Liens of
any kind. Parent and Merger Subs were formed solely for the purpose of engaging
in the transactions contemplated by this Agreement and have not engaged in any
business activities or conducted any operations, and have not incurred
Liabilities or obligations of any nature, other than in connection with such
transactions.

Section 5.4 Consents and Approvals. Assuming all filings required under the
Antitrust Laws are made and any waiting periods thereunder have been terminated
or expired, no consent of or filing with any Governmental Entity or any other
Person, must be obtained or made in connection with the execution and delivery
of this Agreement by Parent and Merger Subs or the consummation by Parent and
Merger Subs of the transactions contemplated by this Agreement, except for the
filing of the Certificates of Merger.

Section 5.5 Broker’s or Finder’s Fee. No agent, broker, Person or firm acting on
behalf of Parent or either Merger Sub is, or shall be, entitled to any fee,
commission or broker’s or finder’s fees in connection with this Agreement or any
of the transactions contemplated hereby from any of the other parties hereto or
from any Affiliate of the other parties hereto.

Section 5.6 Available Funds. Parent and Merger Sub have, and on the Closing Date
Parent and Merger Sub shall have, sufficient funds available (through cash on
hand, existing credit agreements or otherwise) to enable them to make all
payments under Section 2.6, pay all other amounts to be paid or repaid by Parent
and Merger Sub under this Agreement (whether payable on or after the Closing),
and pay all of Parent’s and Merger Sub’s and their Affiliates’ fees and expenses
associated with the transaction contemplated in this Agreement.

Section 5.7 Solvency. Neither Parent nor either Merger Sub is entering the
transactions contemplated hereby with the intent to hinder, delay or defraud
either present or future creditors of Parent, Merger Subs or any of their
respective Affiliates. Immediately after giving effect to the transactions
contemplated hereby, the Surviving GP, the Surviving Partnership and the
Partnership Subsidiaries shall be Solvent and shall have adequate capital to
carry on their respective businesses.

Section 5.8 Litigation. There is no Action pending or, to the Knowledge of
Parent and/or Merger Subs, threatened, against or affecting Parent or either
Merger Sub, or any of their respective properties or rights, which would
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

Section 5.9 Compliance with Laws. Except for such non-compliance as would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect, each of Parent and each of the Merger Subs is in
compliance with all Laws and Orders applicable to it.

 

51



--------------------------------------------------------------------------------

Section 5.10 Investment Intent.

(a) Parent is acquiring the Units and the membership interests of GP for its own
account, for investment purposes only and not with a view toward, or for sale in
connection with, any distribution thereof, nor with any present intention of
distributions or selling the Units or the membership interests of GP, in
violation of the federal securities Laws or any applicable foreign or state
securities Law.

(b) Parent qualifies as an “accredited investor”, as such term is defined in
Rule 501(a) promulgated pursuant to the Securities Act.

(c) Parent understands that the acquisition of the Units and the membership
interests of GP to be acquired by it pursuant to the terms of this Agreement
involves substantial risk. Parent and its officers have experience as an
investor in securities and equity interests of companies such as the ones being
transferred pursuant to this Agreement, and Parent can bear the economic risk of
its investment (which may be for an indefinite period) and has such knowledge
and experience in financial or business matters that Parent is capable of
evaluating the merits and risks of its investment in the Units and the
membership interests of GP to be acquired by it pursuant to the transactions
contemplated hereby.

(d) Parent understands that the Units and the membership interests of GP to be
acquired by it pursuant to this Agreement have not been registered under the
Securities Act. Parent acknowledges that such securities may not be transferred,
sold, offered for sale, pledged, hypothecated or otherwise disposed of without
registration under the Securities Act and any other provision of applicable
state securities Laws or pursuant to an applicable exemption therefrom. Parent
acknowledges that there is no public market for the Units or the membership
interests of GP and that there can be no assurance that a public market shall
develop.

Section 5.11 Acknowledgment by Parent and Merger Subs; GP’s and the
Partnership’s Liability. Parent and Merger Subs have conducted their own
independent investigation, verification, review and analysis of the business,
operations, assets, Liabilities, results of operations, financial condition,
technology and prospects of GP, the Partnership and the Partnership
Subsidiaries, which investigation, verification, review and analysis was
conducted by Parent, Merger Subs and their respective Affiliates and, to the
extent Parent and Merger Subs deemed appropriate, by Parent’s and Merger Subs’
respective Representatives. Each of Parent and each of the Merger Subs
acknowledges that it and its Representatives have been provided adequate access
to the personnel, properties, premises and records of GP, the Partnership and
the Partnership Subsidiaries for such purpose. In entering into this Agreement,
each of Parent and each of the Merger Subs acknowledges that it has relied
solely upon the aforementioned investigation, verification, review and analysis
and not on any factual representations or opinions of GP, the Partnership or any
of the Partnership’s Representatives (except the specific representations and
warranties of GP set forth in Article III and of GP and the Partnership set
forth in Article IV), and each of Parent and each of the Merger Subs
acknowledges and agrees, to the fullest extent permitted by Law, that:

 

52



--------------------------------------------------------------------------------

(a) except as expressly set forth in this Agreement, none of GP, the
Partnership, the Partnership Subsidiaries or any of their respective directors,
officers, partners, equityholders, members, employees, Affiliates, controlling
Persons, agents, advisors or Representatives makes or has made any oral or
written representation or warranty, either express or implied, as to the
accuracy or completeness of (i) any of the information set forth in management
presentations relating to GP, the Partnership or the Partnership Subsidiaries
made available to Parent, its Affiliates or its Representatives, in materials
made available in any “data room” (virtual or otherwise), including any cost
estimates delivered or made available, financial projections or other
projections, in presentations by the management of GP, the Partnership or the
Partnership Subsidiaries, in “break-out” discussions, in responses to questions
submitted by or on behalf of Parent, Merger Subs, their respective Affiliates or
Representatives, whether orally or in writing, in materials prepared by or on
behalf of GP or the Partnership, or in any other form (such information,
collectively, “Due Diligence Materials”), or (ii) any information delivered or
made available pursuant to Section 6.1(a), or (iii) the pro-forma financial
information, projections or other forward-looking statements of GP, the
Partnership or the Partnership Subsidiaries, in each case in expectation or
furtherance of the transactions contemplated by this Agreement; and

(b) none of GP, the Partnership, the Partnership Subsidiaries or any of their
respective directors, officers, employees, partners, equityholders, members,
Affiliates, controlling Persons, agents, advisors, Representatives or any other
Person shall have any Liability or responsibility whatsoever to Parent, Merger
Subs or their respective directors, officers, employees, Affiliates, controlling
Persons, agents or Representatives on any basis (including in contract or tort,
under federal or state securities Laws or otherwise) based upon any information
provided or made available, or statements made (including set forth in
management summaries relating to GP or the Partnership provided to Parent, in
materials made available in the Partnership’s data site (virtual or otherwise),
in presentations by GP’s or the Partnership’s management or otherwise), to
Parent, Merger Subs or their respective directors, officers, employees,
Affiliates, controlling Persons, advisors, agents or Representatives (or any
omissions therefrom).

Section 5.12 No Prior Activities and Agreements. Except for obligations incurred
in connection with its incorporation or organization or the negotiation and
consummation of this Agreement and the transactions contemplated hereby, neither
Merger Sub has incurred any obligation or liability or engaged in any business
or activity of any type or kind whatsoever or entered into any agreement or
arrangement with any Person. There are no Contracts between Parent, either
Merger Sub or any of their respective Affiliates, on the one hand, and any
member of the management, directors or equityholders of GP, the Partnership or
any Partnership Subsidiaries, on the other hand, as of the date hereof, that
relate in any way to the transactions contemplated hereby.

Section 5.13 Exclusivity of Representations. The representations and warranties
made by Parent and Merger Subs in this Article V are the exclusive
representations and warranties made by Parent and Merger Subs. Each of Parent
and each of the Merger Subs hereby disclaims any other express or implied
representations or warranties with respect to itself.

 

53



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

Section 6.1 Access to Information Concerning Properties and Records.

(a) During the period commencing on the date hereof and ending on the earlier of
(i) the Closing Date and (ii) the date on which this Agreement is terminated
pursuant to Section 9.1, except as prohibited by Law, the Partnership shall, and
shall cause the Partnership Subsidiaries to, upon reasonable prior notice and
during regular business hours, afford Parent and Merger Subs and their
respective Representatives reasonable access to the Representatives, properties,
books and records of the Partnership and the Partnership Subsidiaries to the
extent reasonably necessary for Parent and Merger Subs to familiarize themselves
with such properties and other matters and, during such period, the Partnership
shall furnish to Parent and Merger Subs all financial and operating data and
other information concerning the Partnership’s and the Partnership Subsidiaries’
business, properties and personnel as Parent and Merger Subs may reasonably
request; provided, that such access shall not unreasonably disrupt the
operations of the Partnership or the Partnership Subsidiaries and each of Parent
and each of the Merger Subs shall use its commercially reasonable efforts to
minimize any such disruption. Notwithstanding anything to the contrary contained
in this Agreement, the Partnership and/or the Partnership Subsidiaries shall not
be required to (A) provide any information or access that the Partnership
reasonably believes could violate applicable Law, including Antitrust Laws and
data protection Laws, rules or regulations or the terms of any applicable
confidentiality obligation or cause forfeiture of attorney/client privilege or
(B) conduct, or permit Parent, Merger Subs or any of their respective
Representatives to conduct, any Phase II investigation or other environmental
sampling relating to any real property owned by or leased to the Partnership
and/or the Partnership Subsidiaries. Each of Parent and each of the Merger Subs
acknowledges and agrees that, notwithstanding anything to the contrary in this
Agreement, all documents, materials, communications, analyses and other
information relating to the sale process, bids received from Parent, Merger Subs
and other Persons in connection with the transactions contemplated by this
Agreement that are in the possession of the Partnership or any of the
Partnership Subsidiaries as of the date hereof and through the Closing will be
transferred to the Sellers’ Representative prior to or as of the Closing and the
Sellers’ Representative shall not be required to grant access to such documents,
materials and other information to Parent, Merger Subs or any of their
respective Affiliates at any time.

(b) Each of Parent and each of the Merger Subs hereby agrees that it is not
authorized to and shall not (and shall not permit any of its employees, counsel,
accountants, consultants, financing sources and other authorized Representatives
to) contact any competitor, supplier, distributor, customer, agent or
Representative of the Partnership or the Partnership Subsidiaries prior to the
Closing without the Partnership’s prior consent.

Section 6.2 Confidentiality. Each of Parent and each of the Merger Subs
acknowledges that the information provided to it in connection with this
Agreement and the transactions contemplated hereby is subject to the terms of
the Confidentiality Agreement, the terms of which are incorporated herein by
reference. From and after the date of this Agreement,

 

54



--------------------------------------------------------------------------------

each of Parent and each of the Merger Subs agrees it shall be bound by and
comply with the obligations of the Confidentiality Agreement. From and as of the
Closing, the Confidentiality Agreement shall be deemed to have been terminated
by the parties thereto and shall no longer be binding.

Section 6.3 Conduct of Business Pending the Closing Date.

(a) Each of GP and the Partnership agrees that, except (i) as set forth in
Section 6.3(a) of the Partnership Disclosure Letter, (ii) as may be required or
not otherwise prohibited by this Agreement, (iii) as required by Law, a
Governmental Entity, or by any Contract to which the Partnership or any
Partnership Subsidiary is bound and which has been made available to Parent or
(iv) with the prior written consent of Parent (such consent not to be
unreasonably withheld, conditioned or delayed), during the period commencing on
the date hereof and ending at the earlier of (x) the Closing Date and
(y) termination of this Agreement pursuant to Section 9.1, each of GP and the
Partnership shall, and shall cause the Partnership Subsidiaries to, conduct
their respective operations only in the ordinary course of business consistent
with past practice and to use their commercially reasonable efforts to preserve
intact their respective business organizations, keep available the services of
their executive officers and maintain in all material respects satisfactory
relationships with suppliers, clients and others having business relationships
with them.

(b) In furtherance and not in limitation of Section 6.3(a) hereof, the
Partnership agrees that during the period commencing on the date hereof and
ending on the earlier of (x) the Closing Date and (y) termination of this
Agreement pursuant to Section 9.1, except as set forth in Section 6.3(b) of the
Partnership Disclosure Letter, the Partnership shall not, and shall cause the
Partnership Subsidiaries not to, effect any of the following without the prior
written consent of Parent (such consent not to be unreasonably withheld,
conditioned or delayed):

(i) make any change in or amendment to its certificate of incorporation or its
by-laws, articles of organization or limited liability company agreement (or
comparable governing documents), as applicable, in a manner that would
reasonably be expected to materially delay or impede the Partnership’s ability
to consummate the transactions contemplated hereby;

(ii) issue or sell, or authorize to issue or sell, any units or shares of its
membership interests, partnership interests or capital stock, as applicable, or
any other ownership interests, as applicable, or issue or sell, or authorize to
issue or sell, any securities convertible into or exchangeable for, or options,
warrants or rights to purchase or subscribe for, or enter into any arrangement
or Contract with respect to the issuance or sale of, any units or shares of its
membership interests, partnership interests, capital stock, or any other
ownership interests, as applicable;

(iii) split, combine, redeem or reclassify, or purchase or otherwise acquire,
any shares or units of its capital stock, membership interests, partnership
interests or its other securities, as applicable;

 

55



--------------------------------------------------------------------------------

(iv) sell, transfer, lease, license or otherwise dispose of any assets or
properties for a purchase price in the aggregate in excess of $250,000, except
(A) in the ordinary course of business consistent with past practice,
(B) pursuant to Contracts in force on the date hereof and made available to
Parent on or prior to the date hereof, (C) dispositions of obsolete or
immaterial assets or (D) transfers among Partnership and the Partnership
Subsidiaries;

(v) other than in the ordinary course of business consistent with past practice,
amend in any material respect or terminate any Material Contract or enter into a
Contract which, had it been entered into prior to the date hereof, would have
been a Material Contract; provided, however, that the Partnership and the
Partnership Subsidiaries may renegotiate the terms of, or otherwise extend, any
Material Contract that has expired in accordance with its terms prior to the
date hereof or is scheduled to expire in accordance with its terms within six
(6) months after the date hereof;

(vi) (A) incur any Indebtedness, other than short-term Indebtedness,
intercompany Indebtedness or letters of credit incurred in the ordinary course
of business or borrowings under existing credit facilities set forth in
Section 6.3(b)(vi) of the Partnership Disclosure Letter, or (B) make any loans
or advances to any other Person, other than loans and advances to Partnership
Subsidiaries or employees consistent with past practice;

(vii) grant or agree to grant to any officer of the Partnership or the
Partnership Subsidiaries any material increase in wages or bonus, severance,
profit sharing, retirement, insurance or other compensation or benefits, or
establish any new compensation or employee benefit plans or arrangements, or
amend or agree to amend in any material respect any existing Employee Benefit
Plans, except (A) as may be required under applicable Law, (B) pursuant to the
Employee Benefit Plans of the Partnership or the Partnership Subsidiaries in
effect on the date hereof, (C) in the ordinary course of business, (D) payment
of any accrued or earned but unpaid compensation or (E) pursuant to employment,
retention, change-of-control or similar type Contracts existing as of the date
hereof and set forth in Section 6.3(b)(vii) of the Partnership Disclosure
Letter;

(viii) cancel or forgive any Indebtedness owed to the Partnership or the
Partnership Subsidiaries other than Indebtedness of the Partnership to any
Partnership Subsidiary or Indebtedness for borrowed money of any Partnership
Subsidiary to the Partnership or any other Partnership Subsidiary;

(ix) except as may be required by any Governmental Entity or under GAAP, make
any material change in its methods, principles and practices of accounting,
including tax accounting policies and procedures;

(x) amend the terms of any post-closing “earn-outs” or similar deferred purchase
price payments relating to any prior acquisition by GP, Partnership or any
Partnership Subsidiary; provided, that, for the avoidance of doubt, nothing
herein shall prohibit GP, the Partnership or any Partnership Subsidiary from
(i) paying any “earn-out” or similar deferred purchase price payments as, when
and to the extent due

 

56



--------------------------------------------------------------------------------

and (ii) settling in cash any such “earn-out” or similar deferred purchase price
payment as long such settlement includes (x) a full unconditional release of
claims by the counterparty with respect to such payment and (y) no post-Closing
obligations of the Partnership or any of the Partnership Subsidiaries; and

(xi) authorize any of, or commit or agree to take any of, the foregoing actions
in respect of which it is restricted by the provisions of this Section 6.3.

(c) Promptly after the execution of this Agreement, the Partnership shall
deliver a written notice (including via e-mail) to the officers and employees of
the Partnership and the Partnership Subsidiaries who are directly responsible
for the matters described in clauses (i)-(xi) of Section 6.3(b), which officers
and employees are set forth in Section 6.3(c) of the Partnership Disclosure
Letter, informing such officers and employees of the obligations of the
Partnership and the Partnership Subsidiaries contained in Section 6.3(a) and
(b).

(d) In furtherance and not in limitation of Section 6.3(a) hereof, GP agrees
that during the period commencing on the date hereof and ending on the earlier
of (x) the Closing Date and (y) termination of this Agreement pursuant to
Section 9.1, except as set forth in Section 6.3(d) of the Partnership Disclosure
Letter, GP shall not engage in any material activities, or conduct any material
business or operations, or incur any material liabilities or obligations (in
each case other than in connection with directly or indirectly holding equity
interests in, and acting as general partner of, the Partnership, and engaging in
any action, actions or activities incidental thereto (including the negotiation,
execution and consummation of this Agreement and the transactions contemplated
hereby, as well as engaging in any other acts, actions or activities incidental
thereto)) without the prior written consent of Parent (such consent not to be
unreasonably withheld, conditioned or delayed).

(e) Nothing contained in this Agreement shall give Parent or Merger Subs,
directly or indirectly, any right to control or direct the operations of GP, the
Partnership or the Partnership Subsidiaries prior to the Closing. Prior to the
Closing, GP and the management of GP, the Partnership and the Partnership
Subsidiaries shall exercise, consistent with the terms and conditions of this
Agreement, complete control and supervision over GP, the Partnership and the
Partnership Subsidiaries and notwithstanding anything contained herein to the
contrary, no consent of Parent or Merger Subs shall be required with respect to
any matter set forth in this Section 6.3 or elsewhere in this Agreement to the
extent that the requirement of such consent or not taking any action or
refraining from taking any action that would otherwise require consent could
violate any applicable Law.

(f) Notwithstanding anything contained in this Agreement to the contrary, the
Partnership and the Partnership Subsidiaries shall be permitted to periodically
settle intercompany balances (including through cash dividends and capital
contributions). The Partnership and the Partnership Subsidiaries are permitted
to dividend all Cash and Cash Equivalents of the Partnership and the Partnership
Subsidiaries to Sellers immediately prior to Closing.

 

57



--------------------------------------------------------------------------------

(g) Each of the Merger Subs agrees that, from the date of this Agreement to the
Closing, it shall not, directly or indirectly, engage in any business activities
or incur any liabilities or obligations other than as expressly contemplated by
this Agreement.

Section 6.4 Commercially Reasonable Efforts. Except as otherwise set forth in
Section 6.5 and Section 9.1(b), subject to the terms and conditions set forth
herein, and to applicable legal requirements, each of GP, the Partnership,
Parent and each of the Merger Subs shall cooperate and use their commercially
reasonable efforts to take, or cause to be taken, all appropriate action, and
do, or cause to be done, and assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated hereby, including the satisfaction of the respective conditions set
forth in Article VII. Notwithstanding the foregoing, the obligations of Parent,
Merger Subs, GP and the Partnership under this Section 6.4 shall not require any
of them or any of their respective Affiliates to expend any money, to commence
any litigation or arbitration proceeding or to offer or grant any accommodation
(financial or otherwise) to any third party.

Section 6.5 Antitrust Filings; Consents.

(a) Each of Parent and each of the Merger Subs shall: (i) as promptly as
practicable but in no event later than four (4) Business Days following the date
hereof, take all actions necessary to file or cause to be filed the filings
required of it or any of its Affiliates under any applicable Antitrust Laws in
connection with this Agreement and the transactions contemplated hereby, which
filings shall include a request for early termination of the applicable waiting
period under the HSR Act; (ii) use reasonable best efforts to take all actions
necessary to obtain the required consents from Antitrust Authorities, including
antitrust clearance under the HSR Act and under any other Antitrust Law, as
promptly as practicable, and in any event prior to the End Date; (iii) at the
earliest practicable date comply with any formal or informal request for
additional information or documentary material received by it or any of its
Affiliates from any Antitrust Authority; and (iv) consult and cooperate with the
Partnership, and consider in good faith the views of the Partnership, in
connection with any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of any party
in connection with proceedings under or relating to any Antitrust Laws. The
Partnership shall (x) as promptly as practicable but in no event later than four
(4) Business Days following the date hereof, take all actions necessary to file
or cause to be filed the filings required of it or any of its Affiliates under
any applicable Antitrust Laws in connection with this Agreement and the
transactions contemplated hereby; and (y) consult and cooperate with Parent, and
consider in good faith the views of Parent, in connection with any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any party in connection with proceedings
under or relating to any Antitrust Laws. Each of Parent and the Partnership
shall promptly notify the other parties hereto of any written communication made
to or received by either Parent and/or the Partnership, as the case may be, from
any Antitrust Authority regarding any of the transactions contemplated hereby,
and, subject to applicable Law, if practicable, permit the other parties hereto
to review in advance any proposed written communication to any such Antitrust
Authority and incorporate the other parties’ reasonable comments, not agree to
participate in any substantive meeting or discussion with any

 

58



--------------------------------------------------------------------------------

such Antitrust Authority in respect of any filing, investigation or inquiry
concerning this Agreement or the transactions contemplated hereby unless, to the
extent reasonably practicable, it consults with the other parties hereto in
advance and, to the extent permitted by such Antitrust Authority, gives the
other parties the opportunity to attend, and furnish the other parties with
copies of all correspondence, filings and written communications between them
and their Affiliates and their respective Representatives on one hand and any
such Antitrust Authority or its staff on the other hand, with respect to this
Agreement and the transactions contemplated hereby.

(b) Parent shall be responsible for the payment of all filing fees under the HSR
Act and under any such other laws or regulations applicable to the transactions
contemplated hereby.

(c) Parent shall not, and shall cause its Affiliates not to, acquire or agree to
acquire, by merging with or into or consolidating with, or by purchasing a
substantial portion of the assets of or equity in, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets, if the entering into of a definitive agreement relating to, or the
consummation of such acquisition, merger or consolidation could reasonably be
expected to: (i) impose any delay in the obtaining of, or increase the risk of
not obtaining, any consents of any Governmental Entity necessary to consummate
the transactions contemplated hereby or the expiration or termination of any
applicable waiting period; (ii) increase the risk of any Governmental Entity
entering an Order prohibiting the consummation of the transactions contemplated
hereby; (iii) increase the risk of not being able to remove any such Order on
appeal or otherwise; or (iv) delay or prevent the consummation of the
transactions contemplated hereby.

(d) Notwithstanding anything else herein to the contrary, Parent shall, and
shall cause its Affiliates to, take all actions necessary to avoid or eliminate
each and every impediment under any Antitrust Law so as to enable the
consummation of the transactions contemplated hereby to occur as soon as
reasonably possible (and in any event no later than the End Date), including
taking all actions requested by any Antitrust Authority, or necessary to resolve
any objections that may be asserted by any Antitrust Authority with respect to
the transactions contemplated by this Agreement under any Antitrust Law. Without
limiting the generality of the foregoing, Parent shall:

(i) at Parent’s sole cost, comply with all restrictions and conditions, if any,
imposed or requested by any Antitrust Authority with respect to Antitrust Laws
in connection with granting any necessary clearance or terminating any
applicable waiting period including (A) agreeing to sell, divest, hold separate,
license, cause a third party to acquire, or otherwise dispose of, any
Subsidiary, operations, divisions, businesses, product lines, customers or
assets of Parent, its Affiliates, the Partnership or the Partnership
Subsidiaries contemporaneously with or after the Closing and regardless as to
whether a third party purchaser has been identified or approved prior to the
Closing (a “Divestiture”), (B) taking or committing to take such other actions
that may limit Parent, its Affiliates, the Partnership or the Partnership
Subsidiaries’ freedom of action with respect to, or its ability to retain, one
or more of its operations, divisions, businesses, products lines, customers or
assets, and (C) entering into any

 

59



--------------------------------------------------------------------------------

Order, consent decree or other agreement to effectuate any of the foregoing;
provided, in no event shall Parent or its Affiliates be required to agree to any
Divesture or the take any action pursuant to this Section 6.5(d) involving the
disposal or sale of any business with annual sales, or assets with a fair value,
in excess of $40,000,000;

(ii) terminate any Contract or other business relationship as may be required to
obtain any necessary clearance of any Antitrust Authority or to obtain
termination of any applicable waiting period under any Antitrust Laws; provided,
in no event shall Parent or its Affiliates be required to terminate any Contract
or other business relationship pursuant to this Section 6.5(d) involving annual
sales in excess of $40,000,000 or a penalty for or cost of termination in excess
of $40,000,000;

(iii) without the prior written consent of the Partnership, not extend any
waiting period or enter into any agreement or understanding with any Antitrust
Authority; and

(iv) oppose fully and vigorously any request for the entry of, and seek to have
vacated or terminated, any Order, judgment, decree, injunction or ruling of any
Antitrust Authority that could restrain, prevent or delay the Closing, including
by defending through litigation any Action asserted by any Person in any court
or before any Antitrust Authority and by exhausting all avenues of appeal,
including appealing properly any adverse decision or Order by any Antitrust
Authority, or, if requested by the Partnership, Parent shall commence or
threaten to commence and pursue vigorously any action the Partnership reasonably
believes to be helpful in obtaining any necessary clearance of any Antitrust
Authority or obtaining termination of any applicable waiting period under any
Antitrust Laws, or in terminating any outstanding action, it being understood
that the costs and expenses of all such actions shall be borne by Parent.

(e) In furtherance of the foregoing, Parent shall negotiate in good faith with
all Antitrust Authorities and all third parties in connection with a Divestiture
or any other matter referred to in Section 6.5(d) in order to enter into
definitive agreements with all such Persons within thirty (30) days of receipt
by Parent of any request for additional documents and information or the
commencement of a second phase investigation by any Antitrust Authority.

Section 6.6 Employee Benefits.

(a) For at least one (1) year following the Closing Date, Parent shall provide
or cause the Surviving Partnership and/or the Partnership Subsidiaries to
provide to all employees of the Partnership and the Partnership Subsidiaries
(“Partnership Employees”) (i) a salary or wage level and bonus opportunity at
least equal to the salary or wage level and bonus opportunity to which they were
entitled immediately prior to the Closing Date and (ii) benefits, perquisites
and other terms and conditions of employment that are at least equivalent to the
benefits, perquisites and other terms and conditions that they were entitled to
receive immediately prior to the Closing Date (including benefits pursuant to
qualified and non-qualified retirement and savings plans, medical, dental and
pharmaceutical plans and programs, travel and meal allowances, severance plans
and policies and equity-based and incentive compensation plans). Notwithstanding
the foregoing sentence (but not in limitation thereof), following the Closing
Date, the Surviving Partnership may terminate or cause to be terminated the
employment

 

60



--------------------------------------------------------------------------------

of any Partnership Employee subject to following adequate procedures under
applicable Law and payment and satisfaction of severance benefits, notice,
termination payments and any other entitlements of such Partnership Employee in
connection with such termination to the extent obligated under any applicable
employment Contract, collective bargaining agreement or Law.

(b) Without limiting the generality of the foregoing, (i) Parent shall, or shall
cause the Surviving Partnership to, keep in effect for at least one (1) year
following the Closing Date severance and retention plans, practices and policies
applicable to Partnership Employees on the date hereof that are not less
favorable than such plans, practices and policies in effect immediately prior to
the date hereof with respect to such Partnership Employees, and Parent shall,
and shall cause the Surviving Partnership to, indemnify and hold harmless GP
Parent and Sellers from any severance, termination or retention liabilities or
obligations with respect to such employees effective on and after the Closing
Date, and (ii) Parent shall, or shall cause the Surviving Partnership to,
ensure, and the Surviving Partnership immediately following the Closing agrees
to ensure, that all Partnership Employees who were notified of their target
bonuses for the current fiscal year receive annual bonuses at least equal to the
bonuses to which such employees would be entitled under the applicable bonus
arrangements of the Partnership or the Partnership Subsidiaries as of the date
hereof; provided, that the Partnership may at any time make changes to
compensation and benefits and to severance, retention and other plans, practices
and policies applicable to any Partnership Employee, including reclassifying any
Partnership Employees, in each case in order to comply with applicable Law.

(c) Following the Closing Date, (i) Parent shall, or shall cause the Surviving
Partnership to, ensure that no limitations or exclusions as to pre-existing
conditions, evidence of insurability or good health, waiting periods or
actively-at-work exclusions or other limitations or restrictions on coverage are
applicable to any Partnership Employees or their dependents or beneficiaries
under any health and welfare benefit plans in which such employees may be
eligible to participate and (ii) Parent shall, or shall cause the Surviving
Partnership to, provide or cause to be provided that any costs or expenses
incurred by Partnership Employees (and their dependents or beneficiaries) up to
(and including) the Closing Date shall be taken into account for purposes of
satisfying applicable deductible, co-payment, coinsurance, maximum out-of-pocket
provisions and like adjustments or limitations on coverage under any such health
and welfare benefit plans.

(d) With respect to each employee benefit plan, policy, allowance or practice,
including severance, vacation and paid time off plans, policies, allowances or
practices, sponsored or maintained by Parent (or its Affiliates) or the
Partnership, Parent shall, or shall cause the Surviving Partnership to, grant,
or cause to be granted to, all Partnership Employees from and after the Closing
Date credit for all service with the Partnership or the Partnership
Subsidiaries, and their respective predecessors, prior to the Closing Date for
all purposes (including eligibility to participate, vesting credit, eligibility
to commence benefits, benefit accrual, early retirement subsidies and
severance).

 

61



--------------------------------------------------------------------------------

(e) Nothing in this Agreement, whether express or implied, shall: (i) confer
upon any Partnership Employee any rights or remedies, including any right to
employment or continued employment for any period or terms of employment,
(ii) be interpreted to prevent or restrict the Surviving Partnership from
modifying or terminating the employment or terms of employment of any
Partnership Employee, including the amendment or termination of any employee
benefit or compensation plan, program or arrangement, after the Closing Date,
subject to the provisions of this Section 6.6; or (iii) be treated as an
amendment or other modification of any Employee Benefit Plan or other employee
benefit plan or arrangement.

Section 6.7 Indemnity; Directors’ and Officers’ Insurance; Fiduciary and
Employee Benefit Insurance.

(a) For a period of six (6) years after the Closing Date, Parent shall cause the
Surviving GP and the Surviving Partnership to, and the Surviving GP and the
Surviving Partnership shall, ensure that all rights to indemnification and
exculpation existing as of the Closing in favor of any individual who, at or
prior to the Closing Date, was a director, officer, employee or agent of GP, the
Partnership or the Partnership Subsidiaries or who, at the request of GP, the
Partnership or the Partnership Subsidiaries, served as a director, officer,
member, trustee or fiduciary of another corporation, partnership, joint venture,
trust, pension or other employee benefit plan or enterprise (collectively, with
such individual’s heirs, executors or administrators, the “Indemnified Persons”)
as provided in the GP LLC Agreement (in the case of GP) and the Partnership LP
Agreement (in the case of the Partnership), the respective governing documents
of the Partnership Subsidiaries and any indemnification agreements to which GP,
the Partnership or any Partnership Subsidiary is party or bound; provided, that
in the event any claim or claims are asserted or made within such six (6) year
period, all rights to indemnification in respect of any such claim or claims
shall continue until final disposition of any and all such claims. Parent shall
not, and Parent shall cause the Surviving GP, the Surviving Partnership and the
Partnership Subsidiaries not to, settle, compromise or consent to the entry of
judgment in any Indemnified Person Claim or threatened Action or investigation
against or involving any Indemnified Person without the written consent of such
Indemnified Person (which consent shall not be unreasonably withheld).

(b) For a period of six (6) years after the Closing Date, Parent shall cause the
Surviving GP and the Surviving Partnership to, and the Surviving GP and the
Surviving Partnership shall, provide or maintain in effect through the purchase
of “run-off” coverage or otherwise, directors’ and officers’ and corporate
liability insurance covering those individuals who are covered by the directors’
and officers’ and corporate liability insurance policy or policies provided for
directors and officers of GP, the Partnership and the Partnership Subsidiaries
as of the date hereof (the “Existing Policy”) on terms comparable in all
respects to the Existing Policy and such coverage shall contain minimum
aggregate limits of liability for directors’ and officers’ and corporate
liability insurance coverage for directors and officers of GP, the Partnership
and the Partnership Subsidiaries with the amount of coverage at least equal to
that of the Existing Policies and deductibles no larger than those of the
Existing Policy; provided, however, that if such “run-off” or other coverage is
not available at a cost not greater than three hundred percent (300%) of the
annual premiums paid as of the date hereof under the Existing Policy (the
“Insurance Cap”), then Parent shall be required to obtain as much coverage as is
possible under substantially similar policies for such annual premiums as do not
exceed the Insurance Cap.

 

62



--------------------------------------------------------------------------------

(c) From and after the Closing Date, Parent shall cause the Surviving GP and the
Surviving Partnership to, and the Surviving GP and the Surviving Partnership
shall, indemnify, defend and hold harmless, to the fullest extent permitted
under applicable Law, all Indemnified Persons with respect to all acts and
omissions arising out of such individuals’ services as officers, directors,
employees or agents of GP, the Partnership or the Partnership Subsidiaries or as
trustees or fiduciaries of any plan for the benefit of employees of GP, the
Partnership or the Partnership Subsidiaries, or taken at the request of GP, the
Partnership or the Partnership Subsidiaries, in each case prior to the Closing
Date, including the execution of, and the transactions contemplated by, this
Agreement. Without limitation of the foregoing, in the event any such
Indemnified Person is or becomes involved, in any capacity, in any claim,
action, proceeding or investigation in connection with any matter, including the
transactions contemplated by this Agreement, occurring prior to, on or after the
Closing Date (an “Indemnified Person Claim”), Parent shall cause the Surviving
GP and the Surviving Partnership to, and the Surviving GP and the Surviving
Partnership shall, from and after the Closing Date, pay, or cause to be paid, as
incurred, such Indemnified Person’s reasonable legal and other expenses
(including the reasonable cost of any investigation and preparation) incurred in
connection therewith. Parent shall cause the Surviving GP and the Surviving
Partnership to, and the Surviving GP and the Surviving Partnership shall, from
and after the Closing Date, pay, or cause to be paid, within thirty (30) days
after any request for advancement, all reasonable expenses, including attorneys’
fees, which may be incurred by any Indemnified Person in enforcing this
Section 6.7 or any action involving an Indemnified Person resulting from the
transactions contemplated by this Agreement.

(d) Subject to Parent acknowledging and accepting its indemnification
obligations under this Section 6.7, Parent shall have the right (but not the
obligation) to control the defense of, including the investigation of, any
Indemnified Person Claim through counsel reasonably acceptable to the
Indemnified Person except (x) for claims brought by or on behalf of the
Partnership, the Partnership Subsidiaries or any of their Affiliates and (y) to
the extent the Indemnified Person has been advised in writing by counsel
reasonably acceptable to Parent that a reasonable likelihood exists of a
conflict of interest between the Indemnified Person and Parent in the conduct of
the defense of any such claim; provided, however, that (i) the Indemnified
Person shall be permitted to participate in the defense of such Indemnified
Person Claim at such Indemnified Person’s own expense and (ii) Parent shall not
be liable for any settlement effected without its written consent, which consent
shall not be unreasonably withheld or delayed. Each of Parent and the
Indemnified Person shall cooperate, and cause their respective Affiliates to
cooperate, in the defense of any Indemnified Person Claim and shall provide
access to properties and individuals as reasonably requested and deliver or
cause to be delivered records, information and testimony, and attend such
conferences, discovery proceedings, hearings, trials or appeals, as may be
reasonably requested in connection therewith.

(e) The provisions with respect to limitation of liabilities of any Indemnified
Person and advancement of expenses and indemnification of such Indemnified
Person that are set forth as of the date hereof in the articles of organization
(or equivalent thereof) of GP, the Partnership and the Partnership Subsidiaries
are incorporated herein by reference and shall continue to apply after the date
hereof to such Indemnified Person, and in each case this Section 6.7 shall not
be amended, repealed or otherwise modified in a manner that would adversely
affect the rights hereunder of such Indemnified Person.

 

63



--------------------------------------------------------------------------------

(f) Notwithstanding any other provisions hereof, the obligations of Parent, the
Surviving GP and the Surviving Partnership contained in this Section 6.7 shall
be binding upon the successors and assigns of Parent, the Surviving GP and the
Surviving Partnership. In the event Parent, the Surviving GP or the Surviving
Partnership, or any of their respective successors or assigns, (i) consolidates
with or merges into any other Person or (ii) transfers all or substantially all
of its properties or assets to any Person, then, and in each case, proper
provision shall be made so that the successors and assigns of Parent, the
Surviving GP or the Surviving Partnership, as the case may be, honor the
indemnification and other obligations set forth in this Section 6.7.

(g) The obligations of Parent, the Surviving GP and the Surviving Partnership
under this Section 6.7 shall survive the Closing and shall not be terminated or
modified in such a manner as to affect adversely any Indemnified Person to whom
this Section 6.7 applies without the consent of such affected Indemnified Person
(it being expressly agreed that the Indemnified Persons to whom this Section 6.7
applies shall be third party beneficiaries of this Section 6.7). The provisions
of this Section 6.7 (i) are intended to be for the benefit of, and shall be
enforceable by, each Indemnified Person, his, her or its heirs and his or her
Representatives and (ii) are in addition to, and not in substitution for, any
other rights to indemnification or contribution that any such Person may have by
Law, Contract or otherwise.

(h) Nothing in this Agreement is intended to, shall be construed to or shall
release, waive or impair any rights to directors’ and officers’ insurance claims
under any policy that is or has been in existence with respect to GP, the
Partnership or the Partnership Subsidiaries or any of their respective directors
or officers, it being understood and agreed that the indemnification provided
for in this Section 6.7 is not prior to or in substitution for any such claims
under such policies

(i) Parent, Merger Subs, the Surviving GP, and the Surviving Partnership hereby
acknowledge that the Indemnified Persons may have certain rights to
indemnification, advancement of expenses and/or insurance provided by other
Persons. Parent, Merger Subs, the Surviving GP and the Surviving Partnership
hereby agree that (i) from and after the Closing, the Surviving GP and the
Surviving Partnership shall be the indemnitors of first resort (i.e., their
obligations to the Indemnified Persons are primary and any obligation of such
other Persons to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by any such Indemnified Person are secondary)
and (ii) from and after the Closing, the Surviving GP and the Surviving
Partnership shall be required to advance the full amount of all reasonable
expenses incurred by any such Indemnified Party and shall be liable for all
reasonable indemnifiable amounts, without regard to any rights any such
Indemnified Person may have against any such other Person and (iii) Parent, the
Surviving GP and the Surviving Partnership irrevocably waive, relinquish and
release, and from and after the Closing, Parent shall cause the Surviving GP,
the Surviving Partnership and the Partnership Subsidiaries to, waive, relinquish
and release such other Persons from any and all claims against any such other
Persons for contribution, subrogation or any other recovery of any kind in
respect thereof. Parent, the

 

64



--------------------------------------------------------------------------------

Surviving GP and the Surviving Partnership further agree that no advancement or
payment by any of such other Persons on behalf of any such Indemnified Person
with respect to any claim for which such Indemnified Person has sought
indemnification from the Surviving GP or the Surviving Partnership shall affect
the foregoing and such other Persons shall have a right of contribution and/or
be subrogated to the extent of such advancement or payment to all of the rights
of recovery of such Indemnified Person against the Surviving GP and the
Surviving Partnership.

Section 6.8 Public Announcements. Prior to the Closing Date, Parent, Merger
Subs, the GP and the Partnership (on behalf of themselves and their respective
Affiliates) each shall (a) consult with each other before issuing any press
release or otherwise making any public statement with respect to the
transactions contemplated by this Agreement, (b) provide to the other parties
for review a copy of any such press release or public statement and (c) not
issue any such press release or make any such public statement prior to such
consultation and review and the receipt of the prior consent of the other
parties to this Agreement, unless required by applicable Law or regulations of
any applicable stock exchange (provided that, to the extent not prohibited by
applicable Law, a party shall make reasonable efforts to consult in good faith
with the other parties prior to making any such disclosure required by Law or
regulations of any applicable stock exchange); provided, however, that nothing
in this Section 6.8 shall prohibit a party from repeating any public disclosure
previously disclosed in accordance therewith, provided, further, that the
foregoing shall not restrict or prohibit Parent or the Partnership from making
any announcement from the date hereof through the Closing Date to its employees,
customers and other business relations to the extent Parent or the Partnership
determines in good faith that such announcement is necessary or advisable,
except that such announcement may not disclose the material financial terms of
this Agreement.

Section 6.9 Notification of Certain Matters. The Partnership, on the one hand,
and Parent and Merger Subs, on the other hand, shall use their respective
commercially reasonable efforts to promptly notify each other of (i) any
material Actions in connection with the transactions contemplated by this
Agreement commenced or, to the Knowledge of the Partnership or the Knowledge of
Parent and/or Merger Subs, as the case may be, threatened, against GP, the
Partnership, the Partnership Subsidiaries, Parent or Merger Subs, as the case
may be or (ii) the occurrence or non-occurrence of any fact or event which would
be reasonably expected to cause any condition set forth in Article VII not to be
satisfied; provided, that no such notification, nor the obligation to make such
notification, shall affect the representations, warranties or covenants, or the
conditions to the obligations of, any party to this Agreement.

Section 6.10 Merger Subs. Parent will take all action necessary to cause each of
the Merger Subs to perform its obligations under this Agreement and to
consummate the Mergers on the terms and conditions set forth in this Agreement.

Section 6.11 Transfer Taxes. Parent and GP Parent shall each be liable and
responsible for fifty-percent (50%) of any stamp, transfer, documentary, sales
and use, value added, registration and other such taxes and fees (including any
penalties and interest) incurred in connection with this Agreement or any other
transaction contemplated hereby (collectively, the “Transfer Taxes”). Parent
shall cause Merger Subs, the Surviving GP or the Surviving Partnership to, at
its own expense, procure any stock transfer stamps required by, and properly
file on a timely basis all necessary Returns and other documentation with
respect to, any of the Transfer Taxes.

 

65



--------------------------------------------------------------------------------

Section 6.12 Preservation of Records.

(a) For a period of seven (7) years after the Closing Date or such other longer
period as required by applicable Law, Parent shall preserve and retain all
corporate, accounting, legal, auditing, human resources and other books and
records of the Surviving GP, the Surviving Partnership and the Partnership
Subsidiaries (including (i) any documents relating to any governmental or
non-governmental claims, actions, suits, proceedings or investigations and
(ii) all Returns, schedules, work papers and other material records or other
documents relating to Taxes of the Partnership) relating to the conduct of the
business and operations of GP, the Partnership and the Partnership Subsidiaries
prior to the Closing Date (the “Books and Records”). If at any time after such
seven-year period Parent intends to dispose of any such Books and Records,
Parent shall not do so without first offering such Books and Records to the
Sellers’ Representative and, in the event that the Sellers’ Representative
elects to receive any such Books and Records, Parent shall provide copies of
such Books and Records to the Sellers’ Representative, at the Sellers’
Representative’s cost and expense. The provisions of this Section 6.12(a) shall
cease to apply in the event of a sale or disposition of the Surviving
Partnership or the Partnership Subsidiaries by Parent; provided, however, that
Parent shall cause the subsequent owner(s) of such entity to assume the
obligations of Parent set forth in this Section 6.12(a).

(b) To the extent reasonably required in connection with any insurance claims
by, Actions or Tax audits against, governmental investigations of, compliance
with legal requirements by, or the preparation of financial statements of GP
Parent, any Seller, the Sellers’ Representative or any of their respective
Affiliates and/or otherwise in connection with any other matter relating to or
resulting from this Agreement, Parent shall, and shall cause the Surviving GP
and Surviving Partnership to, reasonably cooperate with GP Parent, such Seller
or the Sellers’ Representative and their respective counsel in the defense or
contest, make available their personnel, and provide such testimony and access
to the Books and Records as shall be necessary or reasonably requested in
connection therewith, all at the sole cost and expense of GP Parent, such Seller
or the Sellers’ Representative, as applicable. Such requested cooperation shall
not unreasonably interfere with the ongoing operations of the Surviving GP, the
Surviving Partnership or the Partnership Subsidiaries.

Section 6.13 Resignation of Directors. At the written request of Parent (which
request shall be delivered at least three (3) Business Days prior to the
Closing), each of GP, the Partnership and the Partnership Subsidiaries shall
remove or otherwise cause any so requested member of the board of managers,
board of directors, executive committee or similar governing body of GP, the
Partnership or the Partnership Subsidiaries to tender his or her resignation
from such position effective as of the Closing Date.

Section 6.14 Conflicts; Privileges. It is acknowledged by each of the parties
hereto that GP, the Partnership, GP Parent, the Harvest Limited Partners and the
Sellers’ Representative have retained White & Case LLP (“W&C”) to act as their
counsel in connection with the transactions contemplated hereby and that W&C has
not acted as counsel for any other

 

66



--------------------------------------------------------------------------------

Person in connection with the transactions contemplated hereby and that no other
party to this Agreement or Person has the status of a client of W&C for conflict
of interest or any other purposes as a result thereof. Parent hereby agrees
that, in the event that a dispute arises between Parent or any of its Affiliates
(including Merger Subs and, after the Closing, the Surviving GP, the Surviving
Partnership and the Partnership Subsidiaries) and GP Parent, any Seller, or any
of their respective Affiliates (including the Sellers’ Representative and, prior
to the Closing, GP, the Partnership or the Partnership Subsidiaries), W&C may
represent GP Parent, any such Seller or any such Affiliate in such dispute even
though the interests of GP Parent, such Seller or such Affiliate may be directly
adverse to Parent or any of its Affiliates (including Merger Subs and, after the
Closing, the Surviving GP, the Surviving Partnership or the Partnership
Subsidiaries), and even though W&C may have represented GP, the Partnership or
the Partnership Subsidiaries in a matter substantially related to such dispute,
or may be handling ongoing matters for Parent, GP, the Partnership or the
Partnership Subsidiaries, Parent, GP and the Partnership hereby waive, on behalf
of themselves and each of their Affiliates, (a) any claim they have or may have
that W&C has a conflict of interest in connection with or is otherwise
prohibited from engaging in such representation, (b) agree that, in the event
that a dispute arises after the Closing between Parent or any of its Affiliates
(including Merger Subs and, after the Closing, the Surviving GP, the Surviving
Partnership or the Partnership Subsidiaries) and GP Parent, any Seller or the
Sellers’ Representative, W&C may represent any such party in such dispute even
though the interest of any such party may be directly adverse to Parent or any
of its Affiliates (including after the Closing, the Surviving GP, the Surviving
Partnership or the Partnership Subsidiaries), and even though W&C may have
represented GP, the Partnership or the Partnership Subsidiaries in a matter
substantially related to such dispute, or may be handling ongoing matters for
Parent, the Surviving GP, the Surviving Partnership or the Partnership
Subsidiaries. Parent further agrees that, (i) as to all communications between
W&C and GP Parent, any Seller and/or the Sellers’ Representative that relate in
any way to the transactions contemplated by this Agreement, the attorney-client
privilege, the expectation of client confidence and all other rights to any
evidentiary privilege belong to GP Parent, such Seller and/or the Sellers’
Representative and may be controlled by GP Parent, such Seller and/or the
Sellers’ Representative and shall not pass to or be claimed by Parent, GP, the
Partnership or the Partnership Subsidiaries, and (ii) as to all communications
between W&C and GP, the Partnership or the Partnership Subsidiaries, or among
W&C, GP, the Partnership, the Partnership Subsidiaries, GP Parent, any Seller
and/or the Sellers’ Representative, that relate in any way to the transactions
contemplated by this Agreement, the attorney-client privilege, the expectation
of client confidence and all other rights to evidentiary privilege belong to GP
Parent, such Seller and/or the Sellers’ Representative and may be controlled by
GP Parent, such Seller and/or the Sellers’ Representative and shall not pass to
or be claimed by Parent, GP, the Partnership or the Partnership Subsidiaries.
Parent agrees to take, and to cause their respective Affiliates to take, all
steps necessary to implement the intent of this Section 6.14. The parties hereto
further agree that W&C and its partners and employees are third party
beneficiaries of this Section 6.14.

Section 6.15 WARN. Parent shall not, at any time within ninety (90) days after
the Closing Date, effectuate or cause to be effectuated (a) a “plant closing”
(as defined in the Worker Adjustment and Retraining Notification Act of 1988
(the “WARN Act”) affecting any site of employment or one or more facilities or
operating units within any site of employment or facility of the Partnership or
(b) a “mass layoff” (as defined in the WARN Act) affecting any site

 

67



--------------------------------------------------------------------------------

of employment or facility of the Partnership; and/or, in the case of sub-clauses
(a) and (b), any similar action under any comparable Law requiring notice to
employees in the event of a plant closing, mass layoff or other action
triggering statutory notice requirements. Parent shall indemnify and hold
harmless the Partnership with respect to any liability under the WARN Act (and
any comparable Law requiring notice to employees) arising or resulting, in whole
or in part, from any actions taken by Parent on or after the Closing Date.

Section 6.16 Supplemental Information. The Partnership may, from time to time
prior to or at the Closing, by notice in accordance with the terms of this
Agreement, supplement or amend any Section of the Partnership Disclosure Letter
or add a Section of the Partnership Disclosure Letter with a corresponding
reference to be added to this Agreement (each, a “Supplement”), including one or
more Supplements to correct any matter arising after the date hereof, which
would have been required to be set forth or described in the Partnership
Disclosure Letter.

Section 6.17 280G.

(a) The Partnership shall use its commercially reasonable efforts to obtain,
prior to the initiation of the requisite equityholder approval procedure under
Section 6.17(b) below, a waiver of the right to receive payments that could
constitute “parachute payments” under Code Section 280G and regulations
promulgated thereunder (a “Parachute Payment Waiver”) from each Person whom the
Partnership reasonably believes is a “disqualified individual” (within the
meaning of Code Section 280G and the Treasury Regulations thereunder), and who
the Partnership believes might otherwise receive, have received, or have the
right or entitlement to receive, any parachute payment under Code Section 280G,
and the Partnership shall have delivered each such Parachute Payment Waiver to
Parent on or before the Closing Date.

(b) Prior to the Closing, the Partnership shall initiate the procedure to
obtain, and shall use its commercially reasonable efforts to obtain, the
equityholder approval as is required by Code Section 280G(b)(5)(B) so as to
render the parachute payment provisions of Code Section 280G inapplicable to any
and all payments and/or benefits provided pursuant to contracts or arrangements
that, in the absence of the executed Parachute Payment Waivers by the affected
Persons under Section 6.17(a) above, might otherwise result, separately or in
the aggregate, in the payment of any amount and/or the provision of any benefit
that would not be deductible by reason of Code Section 280G, with such
equityholder approval to be obtained in a manner which satisfies all applicable
requirements of such Code Section 280G(b)(5)(B) and the Treasury Regulations
thereunder.

Section 6.18 Basin Physical Inventory. Prior to the Closing, the Partnership
shall use its commercially reasonable efforts to complete a physical inventory
of Basin.

Section 6.19 Certificates of Authority. Prior to the Closing, the Partnership
shall use its commercially reasonable efforts to obtain certificates of
authority to do business with respect to those Partnership Subsidiaries and
those states set forth in Section 4.8 of the Partnership Disclosure Letter.

 

68



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.1 Conditions to the Obligations of Each Party. The respective
obligations of Parent, Merger Subs, GP and the Partnership to consummate the
transactions contemplated hereby are subject to the satisfaction or waiver by
Parent, Merger Subs, GP or the Partnership, as appropriate, at or before the
Closing Date, of each of the following conditions:

(a) Injunctions; Illegality. No court or other Governmental Entity shall have
issued, enacted, entered, promulgated or enforced any Law or Order (that is
final and non-appealable and that has not been vacated, withdrawn or overturned)
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement.

(b) Antitrust Laws. Any waiting periods under the HSR Act and all other
applicable waiting periods (or any extensions thereof) under any other
applicable Antitrust Laws shall have expired or been terminated, and all
consents, waivers, filings or approvals under any applicable Antitrust Laws
required to consummate the transactions contemplated hereby, shall have been
made or been obtained.

Section 7.2 Conditions to the Obligations of Parent and Merger Subs. The
obligations of Parent and Merger Subs to consummate the transactions
contemplated hereby are subject to the satisfaction or waiver by Parent and
Merger Subs on or prior to the Closing Date of the following further conditions:

(a) Performance. All of the agreements and covenants of GP and the Partnership
to be performed prior to the Closing pursuant to this Agreement shall have been
duly performed in all material respects.

(b) Representations and Warranties. (i) Each of the representations and
warranties of (A) GP set forth in Section 3.1 (Due Organization, Good Standing
and Corporate Power), Section 3.2(a) (Authorization) and Section 3.3
(Capitalization) and (B) the Partnership set forth in Section 4.1 (Due
Organization, Good Standing and Corporate Power), Section 4.2(a) (Authorization)
and Section 4.3 (Capitalization) shall be true and correct in all respects
(other than de minimis inaccuracies with respect to Section 4.3) at and as of
the Closing Date and (ii) each of the other representations and warranties of GP
and the Partnership set forth in Article III and Article IV not referenced in
clause (i) of this Section 7.2(b) shall be true and correct (without giving
effect to any “material”, “materially”, “materiality”, “Partnership Material
Adverse Effect”, “material adverse effect”, or “material adverse change” or
other qualification based on materiality contained in any such representation or
warranty) at and as of the Closing Date, except to the extent that such
representations and warranties refer specifically to an earlier date, in which
case such representations and warranties shall have been true and correct
(without giving effect to any “material”, “materially”, “materiality”,
“Partnership Material Adverse Effect”, “material adverse effect”, or “material
adverse change” or other qualification based on materiality contained in any
such representation or warranty) as of such earlier date, except, in each case
under this clause (ii), as would not have a Partnership Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

(c) Closing Deliverables. The Partnership shall have delivered or caused to be
delivered to Parent the items set forth in Section 2.9(b).

Section 7.3 Conditions to the Obligations of GP and the Partnership. The
obligations of GP and the Partnership to consummate the transactions
contemplated hereby are subject to the satisfaction or waiver by GP and the
Partnership on or prior to the Closing Date of the following further conditions:

(a) Performance. All of the agreements and covenants of Parent and Merger Subs
to be performed prior to the Closing pursuant to this Agreement shall have been
duly performed in all material respects.

(b) Representations and Warranties. Each of the representations and warranties
of Parent and Merger Subs set forth in this Agreement shall be true and correct
in all material respects at and as of the Closing Date, except to the extent
that such representations and warranties refer specifically to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.

(c) Closing Deliverables. Parent shall have delivered or caused to be delivered
to the Sellers’ Representative the items set forth in Section 2.9(c).

Section 7.4 Frustration of Closing Conditions. None of Parent, Merger Subs or
the Partnership may rely on the failure of any condition set forth in this
Article VII to be satisfied if such failure was caused by such party’s failure
to act in good faith, such party’s failure to comply with any provision of this
Agreement or such party’s failure to use commercially reasonable efforts or
reasonable best efforts, as applicable, to cause the Closing to occur, as
required by Section 6.4 and Section 6.5.

ARTICLE VIII

TAX MATTERS

Section 8.1 Returns and Payment of Taxes.

(a) All Returns for Taxes and Tax items relating to the operations or assets of
GP, the Partnership or Partnership Subsidiaries that are not imposed on GP, the
Partnership or Partnership Subsidiaries for taxable periods or portions thereof
ending on or prior to the Closing Date (“Flow-Through Returns”) shall be
prepared and filed in the sole discretion of the Sellers’ Representative. Parent
shall cause the Surviving GP, the Surviving Partnership and any of the
Partnership Subsidiaries, to the extent commercially reasonable, to provide, at
Sellers’ Representative expense, any assistance and information reasonably
requested by the Sellers’ Representative to enable the Sellers’ Representative
(or any other persons preparing Flow-Through Returns) to prepare Flow-Through
Returns. The Flow-Through Returns shall be filed in accordance with the prior
positions and practices of GP, the Partnership and the Partnership Subsidiaries,
unless otherwise required by Law. The Sellers’ Representative shall provide
drafts of each Flow-Through Return to Parent at least 30 days prior to the due
date of such Flow-Through Return for Parent’s review and comment. Within twenty
(20) days after the date of receipt by the Parent of such Flow-Through Return,
Parent may deliver to Sellers’ Representative a written request for changes to
such Flow-Through Return. Sellers’ Representative shall consider such comments
in good faith.

 

70



--------------------------------------------------------------------------------

(b) Parent and Sellers’ Representative shall cooperate fully, to the extent
commercially reasonable, in connection with (i) filing of Returns, (ii) any
audit, litigation or other proceeding with respect to Taxes and Returns and
(iii) the preparation of any financial statements to the extent related to
Taxes. Notwithstanding the provisions of this Section 8.1, the Sellers’
Representative shall have the right to control any audit, litigation or other
proceeding with respect to Flow-Through Returns (such tax matter, a “Seller Tax
Matter”). Parent shall provide the Sellers’ Representative with notice of any
written inquiries, audits, examinations or proposed adjustments by the Internal
Revenue Service or any other taxing authority, which relate to any Seller Tax
Matter promptly upon the receipt of such notice.

(c) To the extent it is necessary for purposes of this Agreement to determine
the allocation of Taxes among a Straddle Period, the amount of any Taxes based
on or measured by income, receipts, payroll or sales of GP, the Partnership, the
Surviving GP, the Surviving Partnership or the Partnership Subsidiaries for the
Pre-Closing Tax Period will be determined based on an interim closing of the
books as of the close of business on the Closing Date (and for such purpose, the
taxable period of any partnership or other pass through entity in which the
Partnership or any Partnership Subsidiary holds a beneficial interest will be
deemed to terminate at such time) and the amount of other Taxes of GP, the
Partnership, the Surviving GP, the Surviving Partnership, or the Partnership
Subsidiaries for a Straddle Period that relates to the Pre-Closing Tax Period
will be deemed to be the amount of such Tax for the entire taxable period
multiplied by a fraction, the numerator of which is the number of days in the
taxable period ending on and including the Closing Date and the denominator of
which is the number of days in such Straddle Period.

Section 8.2 Controversies.

(a) Parent shall promptly notify the Sellers’ Representative upon receipt by
Parent or any Affiliate of Parent (including Merger Subs and, after the Closing,
the Surviving GP, the Surviving Partnership or the Partnership Subsidiaries) of
written notice of any Tax Matter with respect to Taxes for which GP Parent, any
Seller or the Sellers’ Representative may be liable. The Sellers’
Representative, at its sole expense, shall have the authority to represent the
interests of the Surviving GP, the Surviving Partnership and the Partnership
Subsidiaries with respect to any Tax Matter with respect to Taxes for which GP
Parent, any Seller or the Sellers’ Representative may be liable before any
taxing authority or any other Governmental Entity and shall have the right to
control the defense, compromise or other resolution of such Tax Matter,
including responding to inquiries, filing Returns and contesting, defending
against and resolving any assessment for additional Taxes or notice of Tax
deficiency or other adjustment of Taxes of, or relating to, such Tax Matter;
provided, that neither the Sellers’ Representative nor any of its Affiliates
shall enter into any settlement of or otherwise compromise any such Tax Matter
that adversely affects or may adversely affect the Tax liability of Parent, the
Surviving GP, the Surviving Partnership or the Partnership Subsidiaries or any
Affiliate of the foregoing for any Post-Closing Period, without the prior
written consent of Parent, which consent shall not be

 

71



--------------------------------------------------------------------------------

unreasonably withheld, conditioned or delayed. The Sellers’ Representative shall
keep Parent reasonably informed with respect to the commencement, status and
nature of any Tax Matter with respect to Taxes for which GP Parent, any Seller
or the Sellers’ Representative may be liable. The Sellers’ Representative shall,
in good faith, allow Parent to make comments to the Sellers’ Representative,
regarding the conduct of or positions taken in any such proceeding.

(b) Except as otherwise provided in Section 8.2(a), or if the Sellers’
Representative does not elect to control a proceeding pursuant to
Section 8.2(a), Parent shall have the sole right to control any audit or
examination by any Tax authority, and contest, resolve and defend against any
assessment for additional Taxes, notice of Tax deficiency or other adjustment of
Taxes of or relating to, the income, assets or operations of GP, the Partnership
and the Partnership Subsidiaries for all taxable periods; provided, however,
that neither Parent nor Merger Subs shall, and shall cause the Surviving GP, the
Surviving Partnership and the Partnership Subsidiaries not to, enter into any
settlement of any contest or otherwise compromise any issue with respect to the
portion of the Overlap Period ending on or prior to the Closing Date that could
materially increase the Tax liability of GP Parent, any Seller or the Sellers’
Representative without the prior written consent of the Sellers’ Representative,
which consent shall not be unreasonably withheld, conditioned or delayed.

Section 8.3 Notification. Parent, the Surviving GP, the Surviving Partnership,
the Partnership Subsidiaries and their respective Affiliates shall promptly
forward to the Sellers’ Representative all written notifications and other
communications from any Tax authority received by the Surviving GP, the
Surviving Partnership and the Partnership Subsidiaries relating to any Tax
Matter relating to any federal, state, local or foreign income Tax liability of
GP, the Partnership or the Partnership Subsidiaries with respect to a
Pre-Closing Period.

Section 8.4 Post-Closing Access and Cooperation.

(a) After the Closing Date, Parent, the Surviving GP, the Surviving Partnership
and the Partnership Subsidiaries, on the one hand, and the Sellers’
Representative, on the other hand, shall furnish or cause to be delivered to
each other, upon request, as promptly as practicable, such information and
assistance (including access to books, records, work papers and Returns for
Pre-Closing Periods) relating to the Surviving GP, the Surviving Partnership and
the Partnership Subsidiaries as is reasonably necessary for the preparation of
any Return, claim for refund or audit, and the prosecution or defense of any
claim, suit or proceeding relating to any proposed Tax adjustment. Upon
reasonable notice and during regular business hours, the Sellers’ Representative
and Parent shall make their, or shall cause the Surviving GP, the Surviving
Partnership or the Partnership Subsidiaries, as applicable, to make their,
employees and facilities available on a mutually convenient basis to provide
reasonable explanation of any documents or information provided hereunder;
provided, that such assistance shall not unreasonably disrupt the operations of
the Sellers’ Representative, Parent, the Surviving GP, the Surviving Partnership
or such Partnership Subsidiary, as applicable, and any recipient of such
assistance shall use its commercially reasonable efforts to minimize any such
disruption.

(b) Any request for information or documents pursuant to this Section 8.4 shall
be made by the requesting party in writing. The other parties hereto shall
promptly (and in no event later than thirty (30) days after receipt of the
request) provide the requested information.

 

72



--------------------------------------------------------------------------------

The requesting party shall reimburse the other parties for any out-of-pocket
expenses incurred by such parties in this Section 8.4. Any information obtained
under this Section 8.4 shall be kept confidential, except as otherwise
reasonably may be necessary in connection with the filing of Returns or claims
for refund or in conducting any Tax audit, dispute or contest.

Section 8.5 Elections. From and after the Closing Date, Parent shall not, and
shall cause the Surviving GP, the Surviving Partnership and the Partnership
Subsidiaries not to, without the prior consent of the Sellers’ Representative
(which may, in its sole and absolute discretion, withhold such consent), make,
cause or permit to be made any Tax election or adopt or change any method of
accounting, in each case that may affect Taxes for any Pre-Closing Period of the
Surviving GP, the Surviving Partnership or the Partnership Subsidiaries or
otherwise affect the liability of GP Parent, any Seller and/or the Sellers’
Representative.

Section 8.6 Allocation of Transaction Expenses. Parent, the Sellers’
Representative, the Surviving GP, the Surviving Partnership and the Partnership
Subsidiaries shall use commercially reasonable efforts to cause any Partnership
Transaction Expenses arising in connection with the transactions contemplated by
this Agreement to accrue before the Closing Date, to the extent allowable under
the Code and applicable Law.

Section 8.7 Tax Indemnity.

(a) After the Closing, Parent shall be permitted to recover from the Surviving
Partnership, from time to time, Taxes as provided in paragraph (b) hereof to the
extent such Taxes have not been included in the Closing Working Capital.

(b) The obligations of the Surviving Partnership to reimburse Parent for Taxes
shall extend to (i) all Taxes with respect to Pre-Closing Tax Periods, (ii) all
Straddle Periods to the extent that such Taxes are allocable to the period prior
to Closing pursuant to Section 8.1(c), in each case with respect to the
Partnership or Partnership Subsidiaries (together “Indemnified Taxes”). Such
obligations shall be without regard to whether there was any breach of any
representation or warranty under Article III or Article IV with respect to such
Indemnified Tax or any disclosures that may have been made with respect to
Article III or Article IV. The indemnification obligations under this
Section 8.7 shall apply even if the Indemnified Tax liability results from the
filing of a Tax Return or amended Tax Return with respect to a pre-closing
transaction or period (or portion of a period) by or at the direction of Parent,
provided that Parent shall not cause or permit the Surviving GP, the Surviving
Partnership or any Partnership Subsidiary to file an amended Tax Return with
respect to any Pre-Closing Tax Period or any Straddle Period unless (y) the
Sellers’ Representative consents in its sole discretion or (z) with respect to
any Partnership Subsidiary, Parent obtains a legal opinion from counsel
reasonably acceptable to the Sellers’ Representative that such amended return is
legally required to be filed (provided, further, that such legal opinion may not
assume any facts that are disputed in good faith by the Sellers’
Representative), and the Sellers’ Representative consents to such amended return
(such consent not to be unreasonably withheld, conditioned or delayed). The
indemnification provided for in this Section 8.7 shall be funded solely from the
R&W Insurance Policy. For the avoidance of doubt, notwithstanding anything to
the contrary, none of the Sellers or the Sellers’ Representative shall have any
liability or obligation to any Person under this Section 8.7.

 

73



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION AND ABANDONMENT

Section 9.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned, at any time prior to the Closing:

(a) by mutual written consent of the Partnership and Parent;

(b) by the Partnership, on the one hand, or Parent, on the other hand, if any
court or other Governmental Entity shall have issued, enacted, entered,
promulgated or enforced any Law or Order (that is final and non-appealable and
has not been vacated, withdrawn or overturned) restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement, it being
understood and agreed that, without limiting the parties’ other obligations
hereunder, the Partnership and Parent shall use their reasonable best efforts to
promptly appeal any adverse determination that is appealable and diligently
pursue such appeal; provided, that the right to terminate this Agreement
pursuant to this Section 9.1(b) shall not be available to the party seeking to
terminate if such party is then in breach of any representations, warranties,
covenants or other agreements contained in this Agreement that would result in a
failure of a condition set forth in Article VII;

(c) by the Partnership, on the one hand, or Parent, on the other hand, if the
Closing Date shall not have occurred on or prior to March 24, 2018 (the “End
Date”); provided, that no party may terminate this Agreement pursuant to this
Section 9.1(c) if such party is in material breach of this Agreement;

(d) by the Partnership, if: (i) any of the representations and warranties of
Parent or Merger Subs contained in Article V shall fail to be true and correct
or (ii) there shall be a breach by Parent or Merger Subs of any of their
respective covenants or agreements in this Agreement that, in either case of
clause (i) or (ii), (A) would result in the failure of a condition set forth in
Section 7.3(a) or Section 7.3(b) and (B) which is not curable or, if curable, is
not cured upon the occurrence of the earlier of (1) the thirtieth (30th) day
after written notice thereof is given by the Partnership to Parent and (2) the
day that is five (5) Business Days prior to the End Date; provided, that the
Partnership may not terminate this Agreement pursuant to this Section 9.1(d) if
GP or the Partnership is in material breach of this Agreement;

(e) by Parent, if: (i) any of the representations and warranties of GP contained
in Article III or of the Partnership contained in Article IV shall fail to be
true and correct or (ii) there shall be a breach by GP or the Partnership of any
of their respective covenants or agreements in this Agreement that, in either
case of clause (i) or (ii), (A) would result in the failure of a condition set
forth in Section 7.2(a) or Section 7.2(b) and (B) which is not curable or, if
curable, is not cured upon the occurrence of the earlier of (1) the thirtieth
(30th) day after written notice thereof is given by Parent to the Partnership
and (2) the day that is five (5) Business Days prior to the End Date; provided,
that Parent may not terminate this Agreement pursuant to this Section 9.1(e) if
Parent or either Merger Sub is in material breach of this Agreement; or

 

74



--------------------------------------------------------------------------------

(f) by Parent within three (3) Business Days of receipt by Parent of a
Supplement delivered pursuant to Section 6.16 which discloses any event, fact or
circumstance that is reasonably likely to cause the failure of any condition set
forth in Sections 7.2(a) or 7.2(b) to be satisfied and such failure cannot be
cured within thirty (30) days of receipt of such Supplement by Parent or, in any
event, within two (2) Business Days prior to the Closing.

Section 9.2 Effect of Termination. In the event of the valid termination of this
Agreement pursuant to Section 9.1 by Parent, on the one hand, or the
Partnership, on the other hand, written notice thereof shall forthwith be given
to the other parties specifying the provision hereof pursuant to which such
termination is made, and this Agreement shall be terminated and become void and
have no effect, and there shall be no liability hereunder on the part of Parent,
Merger Subs, GP, the Partnership or the Partnership Subsidiaries, except that
Section 6.2 (Confidentiality), Section 6.5(b) (Antitrust payments), Section 6.14
(Conflicts; Privileges), this Section 9.2, and Article X (Miscellaneous) shall
survive any termination of this Agreement. Nothing in this Section 9.2 shall
(i) relieve or release any party to this Agreement of any liability or damages
arising out of such party’s Fraud or Willful Breach of any provision of this
Agreement or (ii) impair the right of any party hereto to compel specific
performance by the other party or parties, as the case may be and to the extent
available, of such party’s obligations under this Agreement.

ARTICLE X

MISCELLANEOUS

Section 10.1 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the consummation of the transactions contemplated hereby shall be paid by the
party incurring such costs and expenses.

Section 10.2 Extension; Waiver. Subject to the express limitations herein, at
any time prior to the Closing, any party hereto may (a) extend the time for the
performance of any of the obligations or other acts of any other party hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein by any other party or in any document, certificate or writing delivered
pursuant hereto by any other party or (c) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of any
party hereto to any such extension or waiver shall be valid only if set forth in
an instrument in writing signed on behalf of such party. No failure or delay on
the part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed as a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement herein, nor shall any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right.

Section 10.3 Notices. Except as otherwise provided herein, all notices,
requests, claims, demands, waivers and other communications hereunder shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier, facsimile or email
transmission (in the case of telecopier, facsimile or email transmission, with
copies by overnight courier service or registered mail) to the respective
parties as follows (or, in each case, as otherwise notified by any of the
parties hereto) and shall be

 

75



--------------------------------------------------------------------------------

effective and deemed to have been given (a) immediately when sent by telecopier,
facsimile or email (with written confirmation of transmission, including by
email transmission) between 9:00 A.M. and 6:00 P.M. (New York City time) on any
Business Day (and when sent outside of such hours, at 9:00 A.M. (New York City
time) on the next Business Day), and (b) when received if delivered by hand or
overnight courier service or certified or registered mail on any Business Day:

(a) if, prior to the Closing, to the Sellers’ Representative, GP or the
Partnership, at:

FCX Group Holdings, LP

c/o Harvest Partners, LP

280 Park Avenue, 25th Floor

New York, NY 10017

Attention: Michael DeFlorio

                 Stephen Carlson

Fax:          (212)-379-9217

Email:      mdeflorio@harvestpartners.com

                 scarlson@harvestpartners.com

with a copy (which shall not constitute notice) to:

White & Case LLP

1221 Avenue of the Americas

New York, New York 10020-1095

        Attention: Oliver C. Brahmst, Esq.

        Brian Smarsh, Esq.

Fax:         (212) 354-8113; or

Email:       obrahmst@whitecase.com

                  bsmarsh@whitecase.com

(b) if to any of Parent, Merger Subs, or, after the Closing, the Surviving GP or
the Surviving Partnership, at:

Applied Industrial Technologies, Inc.

One Applied Plaza Cleveland, Ohio 44115

Telecopy: (216) 426-4899

Attention: Fred D. Bauer, Esq.

 

76



--------------------------------------------------------------------------------

with a copy to:

Squire Patton Boggs (US) LLP

4900 Key Tower

127 Public Square

Cleveland, Ohio 44114-1304

Telecopy: (216) 479-8780

Attention: David A. Zagore, Esq.

or to such other Person or address as any party shall specify by notice in
writing in accordance with this Section 10.3 to each of the other parties.
Notices sent by multiple means, each of which is in compliance with the
provisions of this Agreement shall be deemed to have been received at the
earliest time provided for by this Agreement.

Section 10.4 Entire Agreement. This Agreement, together with the Exhibits and
Annexes hereto, and the Disclosure Letters, contains the entire understanding of
the parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements and understandings, oral and written, with
respect thereto, other than the Confidentiality Agreement. This Section 10.4
shall not be deemed to be an admission or acknowledgment by any of the parties
hereto that any prior agreements or understandings, oral or written, with
respect to the subject matter hereof exist, other than the Confidentiality
Agreement.

Section 10.5 Remedies; Release.

(a) Exclusive Remedy. Except for claims for specific performance or other
injunctive relief pursuant to Section 10.12, Parent, Merger Subs, and the
Partnership acknowledge and agree that the sole and exclusive remedy of Parent,
either Merger Sub, Surviving GP or Surviving Partnership after the Closing with
respect to claims arising under or as a result of any breach of a representation
or warranty under this Agreement shall be under the R&W Insurance Policy. For
the avoidance of doubt, nothing in this Section 10.5 shall affect or otherwise
interfere with Parent’s rights under the R&W Insurance Policy.

(b) Except to the extent otherwise set forth in the Confidentiality Agreement,
all claims, obligations, liabilities, or causes of action (whether in contract
or in tort, in law or in equity, or granted by statute) that may be based upon,
in respect of, arise under, out or by reason of, be connected with, or relate in
any manner to this Agreement, or the negotiation, execution, or performance of
this Agreement (including any representation or warranty made in, in connection
with, or as an inducement to, this Agreement), may be made only against (and
such representations and warranties are those solely of) the Persons that are
expressly identified as parties in the preamble to this Agreement (the
“Contracting Parties”). No Person who is not a Contracting Party, including any
past, present or future director, officer, employee, incorporator, member,
partner, manager, stockholder, Affiliate, agent, attorney, representative or
assignee of, and any financial advisor or lender to, any Contracting Party, or
any past, present or future director, officer, employee, incorporator, member,
partner, manager, stockholder, Affiliate, agent, attorney, representative or
assignee of, and any financial advisor or lender to, any of the foregoing
(collectively, the “Nonparty Affiliates”), shall have any liability (whether in
contract

 

77



--------------------------------------------------------------------------------

or in tort, in law or in equity, or granted by statute) for any claims, causes
of action, obligations, or liabilities arising under, out of, in connection
with, or related in any manner to this Agreement or based on, in respect of, or
by reason of this Agreement or its negotiation, execution, performance, or
breach (other than as set forth in the Confidentiality Agreement), and, to the
maximum extent permitted by Law, each Contracting Party hereby waives and
releases all such liabilities, claims, causes of action, and obligations against
any such Nonparty Affiliates. Without limiting the foregoing, to the maximum
extent permitted by Law, except to the extent otherwise set forth in the
Confidentiality Agreement, each Contracting Party disclaims any reliance upon
any Nonparty Affiliates with respect to the performance of this Agreement or any
representation or warranty made in, in connection with, or as an inducement to
this Agreement.

(c) Without limiting anything set forth in Section 10.5(b), effective as of the
Closing Date, each of Parent, the Surviving GP and the Surviving Partnership
(each, a “Releasor”), on behalf of itself and its officers, directors,
equityholders, Subsidiaries and Affiliates, and each of their respective
successors and assigns, hereby releases, acquits and forever discharges, to the
fullest extent permitted by Law, GP Parent, each of the Sellers, the Sellers’
Representative and each of their respective past, present or future officers,
managers, directors, equityholders, partners, members, Affiliates, employees,
counsel and agents (each, a “Releasee”) (solely in their respective capacities
as past, present or future officers, managers, directors, equityholders,
partners, members, Affiliates, employees, counsel and agents of GP Parent, the
Sellers and the Sellers’ Representative) of, from and against any and all
Actions, causes of action, claims, demands, damages, judgments, debts, dues and
suits of every kind, nature and description whatsoever, which Parent, the
Surviving GP or the Surviving Partnership or their respective successors or
assigns ever had, now has or may have on or by reason of any matter, cause or
thing whatsoever to the Closing Date. Each Releasor agrees not to, and agrees to
cause its officers, directors, equityholders, Subsidiaries and Affiliates, and
each of their respective successors and assigns, not to, assert any claim
against the Releasees that are released hereunder. Notwithstanding the
foregoing, each Releasor and its officers, directors, equityholders,
Subsidiaries and Affiliates, and each of their respective successors and assigns
retain, and do not release, their rights and interests under the terms and
conditions of this Agreement and the Confidentiality Agreement.

(d) Notwithstanding anything contained in this Section 10.5 or otherwise
provided for in this Agreement, the insurer under the R&W Insurance Policy shall
have no right of subrogation against any of the Sellers except the right to
proceed against a Seller for monetary damages caused by the Fraud of such Seller
in its capacity as such for the duration of the survival period of the
applicable representation or warranty as set forth in the R&W Insurance Policy.
For the purposes of this Section 10.5(d), in no event shall the Fraud of any
Seller be imputed to any other Seller. For the avoidance of doubt, Parent,
Merger Subs and the Sellers acknowledge and agree that Parent shall be permitted
to assert claims of Fraud against a Seller only (i) at the direction of the
insurer(s) under the R&W Insurance Policy, (ii) after making a claim against
such insurer(s) for losses suffered with respect to such claim, and (iii) for
aggregate monetary damages not to exceed the policy limits under the R&W
Insurance Policy plus the reasonable and documented out-of-pocket expenses of
the insurer(s) under the R&W Insurance Policy for the enforcement of such claim
against such Seller in the exercise of the subrogation rights described in the
first sentence of this Section 10.5(d).

 

78



--------------------------------------------------------------------------------

Section 10.6 Binding Effect; Benefit; Assignment. This Agreement shall inure to
the benefit of and be binding upon the parties hereto. Other than
(a) Section 6.7 which is intended to benefit the Indemnified Persons,
(b) Section 6.14, which is intended to benefit W&C and its partners and
employees and (c) Section 2.6(f), which is intended to benefit the applicable
Employee Bonus Recipients, no other Person not party to this Agreement shall be
entitled to the benefits of this Agreement; provided, however, that the
Partnership shall have the right, which right is hereby acknowledged by Parent
and Merger Subs, to enforce the rights of GP Parent and the Sellers to
(A) pursue damages on behalf of GP Parent and the Sellers in the event of Parent
or Merger Subs’ breach or wrongful termination of this Agreement, and
(B) receive the Merger Consideration or any other amounts payable to GP Parent
and the Sellers hereunder, in which event of either clause (A) or (B), the
damages recoverable by the Partnership for itself and on behalf of GP Parent and
the Sellers shall be determined by reference to the total amount that would have
been recoverable by GP Parent and the Sellers if GP Parent and all such Sellers
brought an action against Parent or Merger Subs and were recognized as intended
third party beneficiaries hereunder. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties; provided,
that (x) Parent may assign its rights and interests hereunder for the purpose of
securing any financing of the transactions contemplated hereby and (y) the
Sellers’ Representative may assign its rights and obligations under this
Agreement to any of its Affiliates without prior written consent; provided, that
no such assignment referred to in clauses (x) or (y) shall relieve Parent or the
Sellers’ Representative of any of its obligations hereunder. Any attempted
assignment in violation of this Section 10.6 shall be void. The representations
and warranties in this Agreement are the product of negotiations among the
parties hereto and are for the sole benefit of the parties hereto. Any
inaccuracies in such representations and warranties are subject to waiver by the
parties hereto in accordance with Section 10.2 without notice or liability to
any other Person. In some instances, the representations and warranties in this
Agreement may represent an allocation among the parties hereto of risks
associated with particular matters regardless of the knowledge of any of the
parties hereto. Consequently, Persons other than the parties hereto may not rely
upon the representations and warranties in this Agreement as characterizations
of actual facts or circumstances as of the date of this Agreement or as of any
other date.

Section 10.7 Amendment and Modification. This Agreement may not be amended or
modified except by a written instrument executed by all parties to this
Agreement.

Section 10.8 Non-Survival. EXCEPT FOR THOSE COVENANTS AND AGREEMENTS THAT BY
THEIR TERMS APPLY OR ARE TO BE PERFORMED IN WHOLE OR IN PART AFTER THE CLOSING,
NONE OF THE REPRESENTATIONS, WARRANTIES, AGREEMENTS OR COVENANTS SET FORTH IN
THIS AGREEMENT OR IN ANY CERTIFICATE OR DOCUMENT DELIVERED AT, OR PRIOR TO, THE
CLOSING IN CONNECTION WITH THIS AGREEMENT SHALL SURVIVE THE CLOSING DATE AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND THEREAFTER NONE OF GP,
THE PARTNERSHIP, THE SELLERS’ REPRESENTATIVE, PARENT OR MERGER SUBS SHALL BE
UNDER ANY LIABILITY WHATSOEVER WITH RESPECT TO ANY SUCH REPRESENTATION,
WARRANTY, AGREEMENT OR COVENANT. NONE OF PARENT, THE SURVIVING GP OR THE

 

79



--------------------------------------------------------------------------------

SURVIVING PARTNERSHIP SHALL HAVE ANY POST-CLOSING REMEDY FOR BREACHES OF ANY
REPRESENTATION, WARRANTY, AGREEMENT OR COVENANT SET FORTH IN THIS AGREEMENT OR
IN ANY CERTIFICATE DELIVERED AT THE CLOSING, EXCEPT FOR (I) THOSE COVENANTS AND
AGREEMENTS THAT BY THEIR TERMS APPLY OR ARE TO BE PERFORMED IN WHOLE OR IN PART
AFTER THE CLOSING, (II) WILLFUL BREACHES OF THOSE COVENANTS AND AGREEMENTS THAT
BY THEIR TERMS APPLY OR ARE TO BE PERFORMED IN WHOLE OR IN PART PRIOR TO THE
CLOSING AND (III) THIS ARTICLE X.

Section 10.9 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument. Signed counterparts
of this Agreement may be delivered by facsimile and by scanned .pdf image.

Section 10.10 Applicable Law; Dispute Resolution. THIS AGREEMENT AND THE LEGAL
RELATIONS BETWEEN THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS RULES THEREOF EXCEPT THAT THE ACTS SHALL APPLY TO THE EXTENT
REQUIRED IN CONNECTION WITH THE MERGERS. THE STATE OR FEDERAL COURTS LOCATED
WITHIN THE STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY AND ALL
DISPUTES BETWEEN THE PARTIES HERETO, WHETHER IN LAW OR EQUITY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS
CONTEMPLATED HEREBY AND THE PARTIES HERETO CONSENT TO AND AGREE TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HERETO HEREBY WAIVES
AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (A) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, (B) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE
FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR (C) ANY LITIGATION OR OTHER
PROCEEDING COMMENCED IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM. THE
PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH
ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 10.3, OR IN SUCH
OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE
THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER
HEREIN PROVIDED.

Section 10.11 Severability. If any term, provision, covenant or restriction
contained in this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void, unenforceable or against its regulatory
policy, the remainder of the terms, provisions, covenants and restrictions
contained in this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable term, provision, covenant or restriction or any portion
thereof had never been contained herein. Upon such a determination, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as closely as possible in a reasonably
acceptable manner in order that the transactions contemplated hereby may be
consummated as originally contemplated to the fullest extent possible.

 

80



--------------------------------------------------------------------------------

Section 10.12 Specific Enforcement.

(a) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached or threatened to be breached and that
an award of money damages would be inadequate in such event. Accordingly, it is
acknowledged that the parties hereto and the third party beneficiaries of this
Agreement shall be entitled to seek equitable relief, without proof of actual
damages, including an injunction or injunctions or Orders for specific
performance to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement (including any Order sought by
Parent, GP, the Partnership and/or the Sellers’ Representative to cause any of
the Parties to perform its agreements and covenants contained in this
Agreement), in addition to any other remedy to which they are entitled at law or
in equity as a remedy for any such breach or threatened breach. Each party
further agrees that no other party hereto or any other Person shall be required
to obtain, furnish or post any bond or similar instrument in connection with or
as a condition to obtaining any remedy referred to in this Section 10.12, and
each party hereto (i) irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument and
(ii) agrees, subject to the immediately succeeding sentence, to cooperate fully
in any attempt by any other party hereto in obtaining such equitable relief.
Each party hereto further agrees that the only permitted objection that it may
raise in response to any action for equitable relief is that it contests the
existence of a breach or threatened breach of this Agreement.

(b) The parties hereto agree that (i) by seeking the remedies provided for in
this Section 10.12, a party shall not in any respect waive its right to seek at
any time any other form of relief that may be available to a party under this
Agreement and (ii) nothing set forth in this Section 10.12 shall require any
party hereto to institute any proceeding for (or limit any party’s right to
institute any proceeding for) specific performance under this Section 10.12
prior or as a condition to exercising any termination right under Article IX
(and pursuing monetary damages, subject to the limitations set forth in this
Agreement, after such termination), nor shall the commencement of any legal
proceeding pursuant to this Section 10.12 or anything set forth in this
Section 10.12 restrict or limit any party’s right to terminate this Agreement in
accordance with the terms of Article IX or pursue any other remedies under this
Agreement that may be available then or thereafter.

(c) If a court of competent jurisdiction has declined to specifically enforce
the obligations of Parent or either Merger Sub to consummate the Closing
pursuant to a claim for specific performance brought against Parent and/or
Merger Subs and has instead granted an award of damages for such alleged breach,
then the Partnership may enforce such award.

Section 10.13 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, AND AGREES TO CAUSE ITS SUBSIDIARIES AND AFFILIATES TO
WAIVE, ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

81



--------------------------------------------------------------------------------

Section 10.14 Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and have participated jointly in the drafting of this Agreement and,
therefore, waive the application of any Law, holding or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.

Section 10.15 Interpretation. The Disclosure Letters relate to and qualify
certain of the representations, warranties, covenants and obligations of the
parties hereto in this Agreement and the Disclosure Letters are not intended to
broaden or constitute, and shall not be construed or otherwise be deemed to
broaden or constitute, any representation, warranty, covenant or obligation of
any party hereto or any other Person except to the extent expressly provided in
this Agreement. Matters reflected in the Disclosure Letters are not necessarily
limited to matters required by this Agreement to be reflected in the Disclosure
Letters. To the extent any such additional matters are included in the
Disclosure Letters, such additional matters are included for informational
purposes and do not necessarily include other matters of a similar nature. In no
event shall any disclosure of any such additional matters be deemed or
interpreted to broaden or otherwise amend any of the representations,
warranties, covenants or obligations in this Agreement. To the extent that the
Disclosure Letters include brief descriptions or summaries of certain agreements
and instruments, such descriptions do not purport to be comprehensive, and are
qualified in their entirety by reference to the text of the documents and
instruments described. Headings and subheadings have been inserted in the
Disclosure Letters for convenience of reference only and shall to no extent have
the effect of amending or changing the express description thereof as set forth
in this Agreement. Disclosure of any fact or item in this Agreement or any
Disclosure Letters referenced by a particular Section in this Agreement shall be
deemed to have been disclosed with respect to every other Section in this
Agreement to the extent that it is reasonably apparent from the face of such
disclosure that such disclosure would apply to such other Sections. Any matter,
condition or set of facts which is more specifically (rather than generally or
by implication) covered in any of the representations and warranties of Articles
III and IV shall be solely governed by such more specific representation and
warranty without reference to or inclusion within a more generalized
representation and warranty that but for this sentence could be applicable to
such matter, condition or set of facts. No reference to or disclosure of any
item or other matter in this Agreement or the Disclosure Letters, Annexes or
Exhibits attached hereto shall be construed as an admission, representation or
indication that such item or other matter is “material” or would have a
Partnership Material Adverse Effect or a Parent Material Adverse Effect or that
such item or other matter is required to be so referred to or so disclosed. Each
party may, at its option, include in its Disclosure Letter items that are not
material in order to avoid any misunderstanding, and such inclusion, or any
references to dollar amounts, shall not be deemed to be an acknowledgement or
representation that such items are material, to establish any standard of
materiality or to define further the meaning of such terms for purposes of this
Agreement or otherwise. The specification of any dollar amount or the inclusion
of any item in the representations and warranties contained in this Agreement or
the Disclosure Letters, Annexes or Exhibits attached hereto is not intended to
imply that those amounts, or higher or lower amounts, or the items so included,
or other items,

 

82



--------------------------------------------------------------------------------

are or are not required to be disclosed (including whether such amounts or items
are required to be disclosed as material or threatened) or are within or outside
of the ordinary course of business, and no party hereto shall use the fact of
the setting of the amounts or the fact of the inclusion of any item in this
Agreement or the Disclosure Letters, Annexes or Exhibits in any dispute or
controversy between the parties as to whether any obligation, item or matter not
described or included in this Agreement or in any section of the Disclosure
Letters, Annexes or Exhibits is or is not required to be disclosed (including
whether the amount or items are required to be disclosed as material or
threatened) or is within or outside of the ordinary course of business for
purposes of this Agreement. The information contained in this Agreement and in
the Disclosure Letters, Annexes and Exhibits hereto is disclosed solely for
purposes of this Agreement. No disclosure in any Disclosure Letter shall be
deemed to be an admission by any Person to any other Person of any matter
whatsoever (including with respect to any possible breach or violation of any
Law, Order or Contract) and nothing in any Disclosure Letter shall constitute an
admission of any Liability or obligation of any Person to any other Person or
shall confer or give any Person any remedy, claim, Liability, reimbursement,
cause of action or any other right. The parties hereto do not assume any
responsibility to any Person that is not a party to this Agreement for the
accuracy of any information set forth in the Disclosure Letters. The information
set forth in the Disclosure Letters was not prepared or disclosed with a view to
its potential disclosure to others. Subject to applicable Law, such information
is disclosed in confidence for the purposes contemplated in this Agreement and
is subject to the confidentiality provisions of any other agreements, including
the Confidentiality Agreement, entered into by the parties hereto or their
Affiliates. Moreover, in disclosing the information in the Disclosure Letters,
each party hereto expressly does not waive any attorney-client privilege
associated with such information or any protection afforded by the work-product
doctrine with respect to any of the matters disclosed or discussed therein. Any
attachments to the Disclosure Letters form an integral part of the Disclosure
Letters and are incorporated by reference for all purposes as if set forth in
the Disclosure Letters.

Section 10.16 Sellers’ Representative.

(a) GP Parent and the Sellers have constituted, appointed and empowered
effective from and after the date of such consent, Harvest Partners, LP as the
Sellers’ Representative, for the benefit of GP Parent and the Sellers and the
exclusive agent and attorney-in-fact to act on behalf of GP Parent and each
Seller, in connection with and to facilitate the consummation of the
transactions contemplated hereby, which shall include the power and authority:
(i) to negotiate, execute and deliver such waivers, consents and amendments
(other than (A) the written consent referred to in this sentence and (B) any
written consent of GP Parent and the Sellers adopting this Agreement) under this
Agreement and the consummation of the transactions contemplated hereby as the
Sellers’ Representative, in its sole discretion, may deem necessary or
desirable; (ii) as the Sellers’ Representative, to enforce and protect the
rights and interests of GP Parent and the Sellers and to enforce and protect the
rights and interests of such Persons arising out of or under or in any manner
relating to this Agreement and the transactions provided for herein, and to take
any and all actions which the Sellers’ Representative believes are necessary or
appropriate under this Agreement for and on behalf of GP Parent and the Sellers
including, consenting to, compromising or settling any such claims, conducting
negotiations with Parent, the Surviving GP, the Surviving Partnership and their
respective Representatives

 

83



--------------------------------------------------------------------------------

regarding such claims, and, in connection therewith, to (A) assert any claim or
institute any action, proceeding or investigation; (B) investigate, defend,
contest or litigate any claim, action, proceeding or investigation initiated by
Parent, the Surviving GP, the Surviving Partnership or any other Person, or by
any Governmental Entity against the Sellers’ Representative, GP Parent and/or
any of the Sellers, and receive process on behalf of GP Parent and/or any or all
Sellers in any such claim, action, proceeding or investigation and compromise or
settle on such terms as the Sellers’ Representative shall determine to be
appropriate, and give receipts, releases and discharges with respect to, any
such claim, action, proceeding or investigation; (C) file any proofs of debt,
claims and petitions as the Sellers’ Representative may deem advisable or
necessary; (D) settle or compromise any claims asserted under this Agreement;
and (E) file and prosecute appeals from any decision, judgment or award rendered
in any such action, proceeding or investigation, it being understood that the
Sellers’ Representative shall not have any obligation to take any such actions,
and shall not have any Liability for any failure to take any such actions;
(iii) to refrain from enforcing any right of GP Parent and the Sellers arising
out of or under or in any manner relating to this Agreement; provided, however,
that no such failure to act on the part of the Sellers’ Representative, except
as otherwise provided in this Agreement, shall be deemed a waiver of any such
right or interest by the Sellers’ Representative or by GP Parent and/or the
Sellers unless such waiver is in writing signed by the waiving party or by the
Sellers’ Representative; (iv) to make, execute, acknowledge and deliver all such
other agreements, guarantees, orders, receipts, endorsements, notices, requests,
instructions, certificates, stock powers, letters and other writings, and, in
general, to do any and all things and to take any and all action that the
Sellers’ Representative, in its sole and absolute discretion, may consider
necessary or proper or convenient in connection with or to carry out the
transactions contemplated by this Agreement; (v) to engage special counsel,
accountants and other advisors and incur such other expenses on behalf of GP
Parent and the Sellers in connection with any matter arising under this
Agreement; and (vi) to collect, hold and disburse the Initial Purchase Price,
Final Purchase Price, the Purchase Price Adjustment and the Expense Holdback
Amount in accordance with the terms of this Agreement.

(b) The Sellers’ Representative shall be entitled to receive reimbursement from,
and be indemnified by, the Sellers for certain expenses, charges and Liabilities
as provided below. In connection with this Agreement, and in exercising or
failing to exercise all or any of the powers conferred upon the Sellers’
Representative hereunder, (i) the Sellers’ Representative shall incur no
responsibility whatsoever to GP Parent or any Sellers by reason of any error in
judgment or other act or omission performed or omitted hereunder, excepting only
responsibility for any act or failure to act which represents willful
misconduct, and (ii) the Sellers’ Representative shall be entitled to rely on
the advice of counsel, public accountants or other independent experts
experienced in the matter at issue, and any error in judgment or other act or
omission of the Sellers’ Representative pursuant to such advice shall in no
event subject the Sellers’ Representative to Liability to GP Parent or any
Sellers. Each Seller shall indemnify, severally and not jointly, based on such
Seller’s Pro Rata Portion, the Sellers’ Representative against all losses,
damages, Liabilities, claims, obligations, costs and expenses, including
reasonable attorneys’, accountants’ and other experts’ fees and the amount of
any judgment against them, of any nature whatsoever (including, but not limited
to, any and all expense whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened or any
claims whatsoever), arising out of or in connection with any

 

84



--------------------------------------------------------------------------------

claim, investigation, challenge, action or proceeding or in connection with any
appeal thereof, relating to the acts or omissions of the Sellers’ Representative
hereunder. The foregoing indemnification shall not apply in the event of any
action or proceeding which finally adjudicates the liability of the Sellers’
Representative hereunder for its willful misconduct. The Sellers’ Representative
shall have the right to recover, at its sole discretion, from the Expense
Holdback Amount, prior to any distribution to the Sellers, any amounts to which
it is entitled pursuant to the expense reimbursement and indemnification
provisions of this Section 10.16(b). In the event of any indemnification
hereunder, upon written notice from the Sellers’ Representative to the Sellers
as to the existence of a deficiency toward the payment of any such
indemnification amount, each Seller shall promptly deliver to the Sellers’
Representative full payment of its Pro Rata Portion of the amount of such
deficiency. The Sellers’ Representative shall be entitled to refuse to take or
to continue to take any action hereunder unless it shall first be fully
indemnified to its reasonable satisfaction by the Sellers (based on their
respective Pro Rata Portions) against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Sellers’ Representative shall establish such terms and procedures for
administering, investing and disbursing any amounts from the Expense Holdback
Amount as it may determine in its reasonable judgment to be necessary, advisable
or desirable to give effect to the provisions of this Agreement. If any balance
of the Expense Holdback Amount remains undisbursed at such time as all disputes,
claims and other matters relating to the transactions contemplated by this
Agreement and all other instruments and agreements to be delivered pursuant
hereto have been finally resolved, then the Sellers’ Representative shall
distribute to each Seller, by wire transfer of immediately available funds to an
account designated by each Seller, such Seller’s Pro Rata Portion of such
remaining balance of the Expense Holdback Amount.

(c) All of the indemnities, immunities and powers granted to the Sellers’
Representative under this Agreement shall survive the Effective Time and/or any
termination of this Agreement.

(d) Parent, the Surviving GP and the Surviving Partnership shall have the right
to rely upon all actions taken or omitted to be taken by the Sellers’
Representative pursuant to this Agreement, all of which actions or omissions
shall be legally binding upon the Sellers.

(e) The grant of authority provided for herein (i) is coupled with an interest
and shall be irrevocable and survive the death, incompetency, bankruptcy or
liquidation of any Seller and (ii) shall survive the consummation of the
Mergers, and any action taken by the Sellers’ Representative pursuant to the
authority granted in this Agreement shall be effective and absolutely binding on
each Seller notwithstanding any contrary action of or direction from such
Seller, except for actions or omissions of the Sellers’ Representative
constituting willful misconduct. The Sellers’ Representative may resign from its
capacity as the Sellers’ Representative at any time by written notice delivered
to GP Parent, Sellers and Parent. If there is a vacancy at any time in the
position of the Sellers’ Representative for any reason, a successor Sellers’
Representative shall be appointed by the vote of Sellers who are entitled to
receive more than fifty percent (50%) of the Merger Consideration.

 

85



--------------------------------------------------------------------------------

(f) Each of GP, the Partnership, Parent and each of the Merger Subs acknowledges
and agrees that the Sellers’ Representative is a party to this Agreement solely
to perform certain administrative functions in connection with the consummation
of the transactions contemplated hereby. Accordingly, each of GP, the
Partnership, Parent and each of the Merger Subs acknowledges and agrees that the
Sellers’ Representative shall have no Liability to, and shall not be liable for
any losses of, any of GP, the Partnership, Merger Subs or Parent in connection
with any obligations of the Sellers’ Representative under this Agreement or
otherwise in respect of this Agreement or the transactions contemplated hereby,
except to the extent such losses shall be proven to be the direct result of
willful misconduct by the Sellers’ Representative in connection with the
performance of its obligations hereunder.

*    *    *    *    *

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Subs, the Partnership, GP and the Sellers’
Representative have caused this Agreement to be duly executed by their
respective officers thereunto duly authorized, all as of the date first above
written.

 

APPLIED INDUSTRIAL TECHNOLOGIES, INC. By:  

/s/ Todd A. Barlett

  Name : Todd A. Barlett  

Title: Vice President – Acquisitions & Global

Business Development

FORTRESS MERGER SUB HOLDING LLC By:   Applied Industrial Technologies, Inc., its
sole member By:  

/s/ Todd A. Barlett

  Name: Todd A. Barlett   Title: Vice President – Acquisitions & Global  
Business Development FORTRESS MERGER SUB LP By:   Fortress Merger Sub Holding
LLC, its general partner By:  

/s/ Todd A. Barlett

  Name: Todd A. Barlett   Title: Vice President – Acquisitions & Global  
Business Development

[Signature Page to Merger Agreement]



--------------------------------------------------------------------------------

FCX GROUP HOLDINGS, LP By:  

/s/ Steve Carlson

  Name: Steve Carlson   Title: Vice-President, Secretary and Treasurer FCX GROUP
GP, LLC By:  

/s/ Steve Carlson

  Name: Steve Carlson   Title: Vice-President, Secretary and Treasurer HARVEST
PARTNERS, LP, solely in its capacity as the Sellers’ Representative hereunder:
By:  

/s/ Steve Carlson

  Name: Steve Carlson   Title: Managing Director

[Signature Page to Merger Agreement]